Exhibit 10.1
 
Execution Version
 
Published CUSIP Number: 22748CAD6
Revolving Credit CUSIP Number: 22748CAE4
Term Loan CUSIP Number: 22748CAF1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$75,000,000
 
CREDIT AGREEMENT
 
dated as of July 10, 2012
 
by and among
 
CROSS COUNTRY HEALTHCARE, INC.,
 
as Borrower,
 
the Lenders referred to herein,
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender,
 
BANK OF AMERICA, N.A.,
as Syndication Agent,
 
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent,
 
and
 
WELLS FARGO SECURITIES, LLC,
as Lead Arranger and Sole Bookrunner
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
Table of Contents



     
Page
ARTICLE I
DEFINITIONS
1
       
SECTION 1.1
 
Definitions
1
SECTION 1.2
 
Other Definitions and Provisions
28
SECTION 1.3
 
Accounting Terms
29
SECTION 1.4
 
UCC Terms
29
SECTION 1.5
 
Rounding
29
SECTION 1.6
 
References to Agreement and Laws
29
SECTION 1.7
 
Times of Day
29
SECTION 1.8
 
Letter of Credit Amounts
30
SECTION 1.9
 
Covenant Compliance Generally
30
       
ARTICLE II
REVOLVING CREDIT FACILITY
30
       
SECTION 2.1
 
Revolving Credit Loans
30
SECTION 2.2
 
Swingline Loans
30
SECTION 2.3
 
Procedure for Advances of Revolving Credit Loans and Swingline Loans
32
SECTION 2.4
 
Repayment and Prepayment of Revolving Credit and Swingline Loans
33
SECTION 2.5
 
Permanent Reduction of the Revolving Credit Commitment
34
SECTION 2.6
 
Termination of Revolving Credit Facility
35
SECTION 2.7
 
Increase in Revolving Credit Commitment
35
       
ARTICLE III
LETTER OF CREDIT FACILITY
37
       
SECTION 3.1
 
L/C Commitment
37
SECTION 3.2
 
Procedure for Issuance of Letters of Credit/Automatic Renewal
38
SECTION 3.3
 
Commissions and Other Charges
38
SECTION 3.4
 
L/C Participations
39
SECTION 3.5
 
Reimbursement Obligation of the Borrower
40
SECTION 3.6
 
Obligations Absolute
40
SECTION 3.7
 
Effect of Letter of Credit Application
41
       
ARTICLE IV
TERM LOAN FACILITY
41
       
SECTION 4.1
 
Term Loan
41
SECTION 4.2
 
Procedure for Advance of Term Loan
41
SECTION 4.3
 
Repayment of Term Loan
42
SECTION 4.4
 
Prepayments of Term Loans, Revolving Credit Loans and Swingline Loans
42
       
ARTICLE V
GENERAL LOAN PROVISIONS
44
       
SECTION 5.1
 
Interest
44



 
 
i

--------------------------------------------------------------------------------

 
 
SECTION 5.2
 
Notice and Manner of Conversion or Continuation of Loans
46
SECTION 5.3
 
Fees
47
SECTION 5.4
 
Manner of Payment
47
SECTION 5.5
 
Evidence of Indebtedness
48
SECTION 5.6
 
Adjustments
49
SECTION 5.7
 
Administrative Agent’s Clawback
49
SECTION 5.8
 
Changed Circumstances
50
SECTION 5.9
 
Indemnity
51
SECTION 5.10
 
Increased Costs
51
SECTION 5.11
 
Taxes
53
SECTION 5.12
 
Mitigation Obligations; Replacement of Lenders
57
SECTION 5.13
 
Security
58
SECTION 5.14
 
Cash Collateral
58
SECTION 5.15
 
Defaulting Lenders
59
       
ARTICLE VI
CLOSING; CONDITIONS OF CLOSING AND BORROWING
62
       
SECTION 6.1
 
Conditions to Closing and Initial Extensions of Credit
62
SECTION 6.2
 
Conditions to All Extensions of Credit
66
       
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
67
       
SECTION 7.1
 
Representations and Warranties
67
SECTION 7.2
 
Survival of Representations and Warranties, Etc
74
       
ARTICLE VIII
FINANCIAL INFORMATION AND NOTICES
74
       
SECTION 8.1
 
Financial Statements and Projections
74
SECTION 8.2
 
Officer’s Compliance Certificate
75
SECTION 8.3
 
Accountants’ Certificate
76
SECTION 8.4
 
Other Reports
76
SECTION 8.5
 
Notice of Litigation and Other Matters
76
       
ARTICLE IX
AFFIRMATIVE COVENANTS
78
       
SECTION 9.1
 
Preservation of Corporate Existence and Related Matters
78
SECTION 9.2
 
Maintenance of Property
78
SECTION 9.3
 
Insurance
78
SECTION 9.4
 
Accounting Methods and Financial Records
78
SECTION 9.5
 
Payment and Performance of Obligations
79
SECTION 9.6
 
Compliance With Laws and Approvals
79
SECTION 9.7
 
Environmental Laws
79
SECTION 9.8
 
Compliance with ERISA
79
SECTION 9.9
 
Compliance With Agreements
80
SECTION 9.10
 
Visits and Inspections
80
SECTION 9.11
 
Additional Subsidiaries
80
SECTION 9.12
 
Use of Proceeds
81



 
ii

--------------------------------------------------------------------------------

 
 
SECTION 9.13
 
Further Assurances
82
       
ARTICLE X
FINANCIAL COVENANTS
82
       
SECTION 10.1
 
Leverage Ratio
82
SECTION 10.2
 
Minimum Fixed Charge Coverage Ratio
82
SECTION 10.3
 
Maximum Capital Expenditures
82
       
ARTICLE XI
NEGATIVE COVENANTS
83
       
SECTION 11.1
 
Limitations on Indebtedness
83
SECTION 11.2
 
Limitations on Liens
85
SECTION 11.3
 
Limitations on Loans, Advances, Investments and Acquisitions
86
SECTION 11.4
 
Limitations on Mergers and Liquidation
89
SECTION 11.5
 
Limitations on Asset Dispositions
89
SECTION 11.6
 
Limitations on Dividends and Distributions
90
SECTION 11.7
 
Limitations on Exchange and Issuance of Capital Stock
91
SECTION 11.8
 
Transactions with Affiliates
91
SECTION 11.9
 
Certain Accounting Changes; Organizational Documents
91
SECTION 11.10
 
Amendments; Payments and Prepayments of Subordinated Indebtedness
92
SECTION 11.11
 
Restrictive Agreements
92
SECTION 11.12
 
Nature of Business
92
SECTION 11.13
 
Impairment of Security Interests
92
       
ARTICLE XII
DEFAULT AND REMEDIES
92
       
SECTION 12.1
 
Events of Default
92
SECTION 12.2
 
Remedies
95
SECTION 12.3
 
Rights and Remedies Cumulative; Non-Waiver; etc
95
SECTION 12.4
 
Crediting of Payments and Proceeds
96
SECTION 12.5
 
Administrative Agent May File Proofs of Claim
97
       
ARTICLE XIII
THE ADMINISTRATIVE AGENT
98
       
SECTION 13.1
 
Appointment and Authority
98
SECTION 13.2
 
Rights as a Lender
99
SECTION 13.3
 
Exculpatory Provisions
99
SECTION 13.4
 
Reliance by the Administrative Agent
100
SECTION 13.5
 
Delegation of Duties
100
SECTION 13.6
 
Resignation of Administrative Agent
100
SECTION 13.7
 
Non-Reliance on Administrative Agent and Other Lenders
101
SECTION 13.8
 
No Other Duties, etc
102
SECTION 13.9
 
Collateral and Guaranty Matters
102
SECTION 13.10
 
Hedge Agreements
103

 
 
iii

--------------------------------------------------------------------------------

 
 
ARTICLE XIV
MISCELLANEOUS
103
       
SECTION 14.1
 
Notices
103
SECTION 14.2
 
Amendments, Waivers and Consents
105
SECTION 14.3
 
Expenses; Indemnity
107
SECTION 14.4
 
Right of Set-off
109
SECTION 14.5
 
Governing Law; Jurisdiction, Etc
110
SECTION 14.6
 
Waiver of Jury Trial
110
SECTION 14.7
 
Reversal of Payments
111
SECTION 14.8
 
Injunctive Relief
111
SECTION 14.9
 
Accounting Matters
111
SECTION 14.10
 
Successors and Assigns; Participations
111
SECTION 14.11
 
Confidentiality
116
SECTION 14.12
 
Performance of Duties
117
SECTION 14.13
 
All Powers Coupled with Interest
117
SECTION 14.14
 
Survival of Indemnities
117
SECTION 14.15
 
Titles and Captions
117
SECTION 14.16
 
Severability of Provisions
117
SECTION 14.17
 
Counterparts
117
SECTION 14.18
 
Integration
118
SECTION 14.19
 
Electronic Execution of Assignments
118
SECTION 14.20
 
Term of Agreement
118
SECTION 14.21
 
Advice of Counsel, No Strict Construction
118
SECTION 14.22
 
USA PATRIOT Act
118
SECTION 14.23
 
Inconsistencies with Other Documents; Independent Effect of Covenants
119

 
 
iv

--------------------------------------------------------------------------------

 
 
EXHIBITS
         
Exhibit A–1
–
Form of Revolving Credit Note
Exhibit A–2
–
Form of Swingline Note
Exhibit A-3
–
Form of Term Loan Note
Exhibit B
–
Form of Notice of Borrowing
Exhibit C
–
Form of Notice of Account Designation
Exhibit D
–
Form of Notice of Prepayment
Exhibit E
–
Form of Notice of Conversion/Continuation
Exhibit F
–
Form of Officer’s Compliance Certificate
Exhibit G
–
Form of Assignment and Assumption
Exhibit H
–
Form of Subsidiary Guaranty Agreement
Exhibit I
–
Form of Collateral Agreement
Exhibit J-1
–
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)
Exhibit J-2
–
Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)
Exhibit J-3
–
Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)
Exhibit J-4
–
Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)





SCHEDULES
         
Schedule 7.1(a)
–
Jurisdictions of Organization and Qualification
Schedule 7.1(b)
–
Subsidiaries and Capitalization
Schedule 7.1(f)
–
Tax Liability
Schedule 7.1(h)
–
Environmental Matters
Schedule 7.1(i)
–
ERISA Plans
Schedule 7.1(u)
–
Litigation
Schedule 11.1(c)
–
Indebtedness and Guaranty Obligations
Schedule 11.2
–
Existing Liens
Schedule 11.3
–
Existing Loans, Advances and Investments
Schedule 11.8
–
Transactions with Affiliates



 
v

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT, dated as of July 10, 2012, by and among CROSS COUNTRY
HEALTHCARE, INC., a Delaware corporation (the “Borrower”), the Lenders from time
to time party to this Agreement (collectively, the “Lenders”) and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent, Swingline Lender and Issuing Lender.
 
STATEMENT OF PURPOSE
 
The Borrower is party to that certain credit agreement, dated as of November 10,
2005, as amended and restated as of September 9, 2008 and as further amended
prior to the date hereof, by and among the Borrower, certain banks and financial
institutions party thereto, the Administrative Agent and the other agents party
thereto (the “Existing Credit Agreement”).
 
The Borrower has requested, and the Lenders have agreed, to refinance the
Existing Credit Agreement and extend certain credit facilities to the Borrower
on the terms and conditions of this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.1          Definitions.  The following terms when used in this
Agreement shall have the meanings assigned to them below:
 
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 13.6.
 
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 14.1(c).
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of the Borrower) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries.  As used in this definition, the
term “control” means (a) the power to vote five percent (5%) or more of the
securities or other equity interests of a Person having ordinary voting power,
or (b) the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.  Notwithstanding the
foregoing, none of the Permitted Holders shall be deemed an “Affiliate” of the
Borrower or of any Subsidiary of the Borrower.
 
“Agents” means Wells Fargo Bank, National Association and Bank of America, N.A.
 
 
1

--------------------------------------------------------------------------------

 
 
“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
 
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
 
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:
 

     
Revolving Credit Loans and Term Loans
Pricing
Level
Consolidated Total
Leverage Ratio
Commitment
Fee
LIBOR Rate +
Base Rate +
I
Greater than or equal to 2.00 to 1.00
0.500%
2.50%
1.50%
II
Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00
0.375%
2.00%
1.00%
III
Greater than or equal to 1.00 to 1.00, but less than 1.50 to 1.00
0.375%
1.75%
0.75%
IV
Greater than or equal to 0.50 to 1.00, but less than 1.00 to 1.00
0.300%
1.50%
0.50%
V
Less than 0.50 to 1.00
0.250%
1.25%
0.25%
         

 
In each case, the Applicable Margin shall be determined and adjusted quarterly,
and shall be effective on, the date (each a “Calculation Date”) of receipt by
the Administrative Agent of the Officer’s Compliance Certificate pursuant to
Section 8.2 for the most recently ended Fiscal Quarter; provided that (a) the
Applicable Margin shall be at Pricing Level II until the first Calculation Date
occurring after the Fiscal Quarter ending September 30, 2012 and, thereafter the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended Fiscal Quarter
preceding the applicable Calculation Date, and (b) if the Borrower fails to
provide the Officer’s Compliance Certificate as required by Section 8.2 for the
most recently ended Fiscal Quarter preceding the applicable Calculation Date,
the Applicable Margin from such Calculation Date shall be based on Pricing Level
I until such time as an appropriate Officer’s Compliance Certificate is
provided, at which time the Pricing Level shall be determined by reference to
the Consolidated Total Leverage Ratio as of the last day of the most recently
ended Fiscal Quarter preceding such Calculation Date.  The Applicable Margin
shall be effective from one Calculation Date until the next Calculation
Date.  Any adjustment in the Applicable Margin shall be applicable to all
Extensions of Credit then existing or subsequently made or issued.
 
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2 is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
or (ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (x) the Borrower shall immediately deliver to the
Administrative Agent a correct Officer’s Compliance Certificate for such
Applicable Period, (y) the Applicable Margin for such Applicable Period shall be
determined as if the Consolidated Total Leverage Ratio in the corrected
Officer’s Compliance Certificate were applicable for such Applicable Period, and
(z) the Borrower shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with Section 5.4.  Nothing in this paragraph
shall limit the rights of the Administrative Agent and Lenders with respect to
Sections 5.1(c) and 12.1.
 
 
2

--------------------------------------------------------------------------------

 
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Asset Acquisition” means a purchase, lease or other acquisition of (a) all or
substantially all of the assets of any person; (b) a division or business of any
Person; or (c) assets that are substantial in relation to the Borrower and the
Subsidiaries taken as a whole; provided, however, the term “Asset Acquisition”
shall not include such acquisitions between the Borrower and any Subsidiary or
between Subsidiaries.
 
“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary
thereof whether by sale, lease, transfer or otherwise.  The term “Asset
Disposition” shall not include (i) any Equity Issuance or (ii) any Debt
Issuance.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount or principal
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease.
 
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 1/2 of 1% and (c) LIBOR for an Interest Period of one
month plus 1%; each change in the Base Rate shall take effect simultaneously
with the corresponding change or changes in the Prime Rate, the Federal Funds
Rate or LIBOR (provided that clause (c) shall not be applicable during any
period in which LIBOR is unavailable).
 
 
3

--------------------------------------------------------------------------------

 
 
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).
 
“Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.
 
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, any day that is a Business Day described in the foregoing
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.
 
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
 
“Capital Asset” means, with respect to the Borrower and its Subsidiaries, any
asset that is, in accordance with GAAP, classified and accounted for as a
capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.
 
“Capital Expenditures” means with respect to the Borrower and its Subsidiaries
for any period, the aggregate cost of all Capital Assets acquired by the
Borrower and its Subsidiaries during such period, as determined in accordance
with GAAP; provided that for purposes of this definition, (a) the purchase price
of assets that are purchased simultaneously with the trade-in or exchange of
existing assets of a similar type and nature or with the application of Net Cash
Proceeds from the sale or disposition of assets (to the extent permitted
hereunder) or from any payment under an insurance policy or in connection with a
condemnation policy shall be included in Capital Expenditures only to the extent
of the gross amount of such purchase price less the credit granted by the seller
of such assets for the assets being traded in at such time or the amount of such
Net Cash Proceeds, as the case may be and (b) Permitted Acquisitions shall be
excluded from Capital Expenditures.
 
“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.
 
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
 
“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with, or deliver to, the Administrative Agent, for the benefit of one or
more of the Issuing Lender, the Swingline Lender or the Lenders, as collateral
for L/C Obligations or obligations of the Lenders to fund participations in
respect of L/C Obligations or Swingline Loans, cash or deposit account balances
or, if the Administrative Agent, the Issuing Lender and/or the Swingline Lender,
as applicable, shall agree, in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent, the Issuing Lender and/or the
Swingline Lender, as applicable.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
 
 
4

--------------------------------------------------------------------------------

 
 
“Cash Equivalents” has the meaning assigned thereto in Section 11.3(c).
 
“Change in Control” means the occurrence of any of the following events:
 
(a)           any “person” or “group” (as such terms are used in Sections
13(d)(3) and 14(d)(2) of the Exchange Act or any successor provisions to either
of the foregoing), including any group acting for the purpose of acquiring,
holding, voting or disposing of securities within the meaning of Rule
13d-5(b)(1) under the Exchange Act, other than any one or more of the Permitted
Holders, becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act, except that a person will be deemed to have “beneficial ownership”
of all shares that any such person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of shares representing 33% or more of the voting power represented
by the capital stock of the Borrower; or
 
(b)           during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Borrower
(together with any new directors whose election or appointment by such Board or
whose nomination for election by the shareholders of the Borrower was approved
by a vote of 66-2/3% of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Borrower then in office.
 
 “Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
 “Charterhouse” means Charterhouse Equity Partners III, L.P.
 
“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 6.1 shall be satisfied or waived in
accordance with Section 14.2.
 
 
5

--------------------------------------------------------------------------------

 
 
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.
 
“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.
 
“Collateral Agreement” means the collateral agreement, dated as of the date
hereof, executed by the Credit Parties in favor of the Administrative Agent for
the benefit of itself and the Lenders, substantially in the form of Exhibit I,
as amended, restated, supplemented or otherwise modified from time to time.
 
“Commitment Fee” shall have the meaning assigned thereto in Section 5.3(a).
 
“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.
 
“Commitments” means, collectively, the Revolving Credit Commitments and the Term
Loan Commitments.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
 
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP:  (a) Consolidated Net Income for such
period plus (b) the sum of the following to the extent deducted in determining
Consolidated Net Income for such period:  (i) the provision for taxes based on
income or profits or utilized in computing net loss, (ii) Consolidated Interest
Expense, (iii) depreciation expense, (iv) amortization expense, (v) any other
non-cash charges (other than any such non-cash charge to the extent that it
represents an accrual of or reserve for cash expenditures in any future period),
and (vi) fees and expenses incurred by the Borrower or any of its Subsidiaries
related to any Equity Issuance or Debt Issuance, less (c) the sum of all
non-cash items included in Consolidated Net Income for such period (other than
any such non-cash item to the extent that it will result in the receipt of cash
payments in any future period) plus (d) all fees and expenses incurred by the
Borrower or any of its Subsidiaries during such period with respect to this
Agreement and the transactions contemplated hereby to the extent such fees are
not amortized or capitalized and do not, in the aggregate, exceed $1,000,000
during the term of this Agreement, plus (e) all fees and expenses incurred by
the Borrower or any of its Subsidiaries during such period in connection with
any Permitted Acquisition, plus (f) all costs incurred by the Borrower or any of
its Subsidiaries during such period in order to integrate the business acquired
through a Permitted Acquisition into the ongoing operations of the Borrower and
its Subsidiaries; provided that in the case of this clause (f), (x) such costs
are incurred during the first 12 months after such Permitted Acquisition and (y)
the amount of such costs do not exceed $2,000,000 individually for any one
Permitted Acquisition and $5,000,000 in the aggregate for all Permitted
Acquisitions during the term of this Agreement subsequent to the Closing
Date.  For purposes of this Agreement, Consolidated EBITDA shall be adjusted on
a pro forma basis, in a manner reasonably acceptable to the Administrative
Agent, to include, as of the first day of any applicable period, any Permitted
Acquisitions and any Asset Dispositions during such period, including any
operating expense reductions for such period permitted to be reflected in
financial statements by Regulation S-X under the Exchange Act.
 
 
6

--------------------------------------------------------------------------------

 
 
“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP:  (a) Consolidated Interest Expense for
such period, (b) the aggregate amount of scheduled principal payments paid by
the Borrower or any of its Subsidiaries during such period with respect to
Indebtedness (as such scheduled principal payments may be reduced as a result of
any prepayment of the principal amount of such Indebtedness in such period), (c)
federal, state, local and foreign income taxes paid in cash by the Borrower or
any of its Subsidiaries during such period (net of any refunds received) and (d)
the aggregate amount of cash dividends, distributions, purchases, repurchases,
redemptions, retirements and other acquisitions for value of or with respect to
its Capital Stock that is paid in cash by the Borrower or any of its
Subsidiaries during such period (net of any amount received by the Borrower or
any Subsidiary from the exercise of any option by a shareholder or other
equityholder of the Borrower or such Subsidiary in connection with such
dividend, distribution, purchase, repurchase redemption, retirement or other
acquisition). Notwithstanding the foregoing, (i) for purposes of calculating
“Consolidated Fixed Charges” for the Fiscal Quarters ending June 30, 2012,
September 30, 2012, December 31, 2012 and March 31, 2013, clause (b) above shall
be calculated based on a scheduled quarterly principal payment amount of
$937,500 for each Fiscal Quarter ending during such period and (ii) for purposes
of calculating “Consolidated Fixed Charges” beginning on and after the Closing
Date, the items in clause (d) above shall be calculated to include only those
items paid or received since January 1, 2012.
 
“Consolidated Interest Expense” means, for any period, the total interest
expense of the Borrower and its Subsidiaries, all determined for such period on
a Consolidated basis, without duplication, in accordance with GAAP, plus, to the
extent not included in such total interest expense, and to the extent incurred
by the Borrower or its Subsidiaries during such period: (a) interest expense
attributable to Capital Leases; (b) other than with respect to the Commitments,
amortization of debt discount and debt issuance cost, including commitment fees;
(c) capitalized interest; (d) non-cash interest expense; (e) commissions,
discounts and other fees and charges owed with respect to letters of credit and
banker’s acceptance financing; (f) net costs associated with Net Hedging
Obligations (including amortization of fees); (g) interest incurred in
connection with investments in discontinued operations; and (h) interest
accruing on Indebtedness of any other Person to the extent such interest is a
Guaranty Obligation of the Borrower or any of its Subsidiaries.  For purposes of
this Agreement, Consolidated Interest Expense shall be adjusted on a pro forma
basis, in a manner reasonably acceptable to the Administrative Agent, to
include, as of the first day of any applicable period, any Permitted
Acquisitions during such period.
 
 
7

--------------------------------------------------------------------------------

 
 
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided that there shall
be excluded from Consolidated Net Income (to the extent otherwise included
therein) (a) the income (or loss) of any Person (other than the Borrower or any
Wholly-Owned Subsidiary of the Borrower) except that (i) the Borrower’s or any
of its Wholly-Owned Subsidiary’s equity in the net income of any such Person for
such period shall be included in such Consolidated Net Income up to the
aggregate amount of cash distributed by such Person during such period to the
Borrower or any Wholly-Owned Subsidiary thereof as a dividend or other
distribution and (ii) the Borrower’s or any of its Wholly-Owned Subsidiary’s
equity in a net loss of any such Person for such period shall be included in
determining such Consolidated Net Income; (b) any gain or loss realized upon any
Asset Disposition; provided, that any tax benefit or tax liability resulting
therefrom shall also be excluded in calculating such Consolidated Net Income;
(c) any extraordinary gain or loss; provided, that any tax benefit or tax
liability resulting therefrom shall also be excluded in calculating such
Consolidated Net Income; (d) the cumulative effect of a change in accounting
principles; (e) any non-cash compensation expense realized for grants of
performance shares, stock options or other stock awards to officers, directors
and employees of the Borrower or its Subsidiaries; (f) the undistributed net
income (if positive) of any Wholly-Owned Subsidiary shall be excluded in
calculating such Consolidated Net Income to the extent that the declaration or
payment of dividends or similar distributions by such Wholly-Owned Subsidiary to
the Borrower or any of the Borrower’s Subsidiaries of such net income is not at
the time permitted by operation of the terms of its charter or any agreement
(other than any Loan Document), instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to such Wholly-Owned Subsidiary; and
(g) any net after-tax income or loss for such period attributable to the early
extinguishment or conversion of Indebtedness.
 
“Consolidated Total Indebtedness” means, as of any date of determination, the
sum, without duplication, of all Indebtedness of the Borrower and its
Subsidiaries on such date.
 
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness (excluding up to $12,500,000 of
Indebtedness in connection with any undrawn Letters of Credit) on such date to
(b) Consolidated EBITDA for the period of four (4) consecutive Fiscal Quarters
ending on such date.
 
 “Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance reasonably
satisfactory to the Administrative Agent and, with respect to Cash Collateral
provided pursuant to Section 5.14, the Issuing Lender and/or the Swingline
Lender, as applicable.
 
“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.
 
“Credit Parties” means, collectively, the Borrower and the Subsidiary
Guarantors.
 
“Debt Issuance” shall mean the issuance of any Indebtedness for borrowed money
by the Borrower or any of its Subsidiaries.  The term “Debt Issuance” shall not
include (i) any Asset Disposition or (ii) any Equity Issuance.
 
 
8

--------------------------------------------------------------------------------

 
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
 
“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, the Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due, (b)
has notified the Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within two Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the FDIC
or any other state or federal regulatory authority acting in such a capacity;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of the
foregoing clauses (a) through (d) of this definition shall be conclusive and
binding, absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 5.15(b)) upon delivery of written notice
of such determination to the Borrower, the Issuing Lender, the Swingline Lender
and each Lender.
 
 
9

--------------------------------------------------------------------------------

 
 
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
 
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 14.10(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 14.10(b)(iii)).
 
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA subject to Title IV of ERISA (other than a Multiemployer
Plan) which (a) is maintained for employees of any Credit Party or any ERISA
Affiliate or (b) has at any time within the preceding six (6) years been
maintained by a Credit Party or any current or former ERISA Affiliate.
 
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, allegations, notices of
noncompliance or violation, investigations (other than internal reports prepared
by any Person in the ordinary course of business and not in response to any
third party action or request of any kind) or proceedings relating in any way to
any actual or alleged violation of or liability under any Environmental Law or
relating to any permit issued, or any approval given, under any such
Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
 
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, permits, licenses, approvals,
written and binding interpretations and final orders of courts or Governmental
Authorities, relating to the protection of human health or the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials.
 
“Equity Issuance” means any issuance by the Borrower or any Subsidiary to any
Person which is not a Credit Party of (a) shares of its Capital Stock
(including, but not limited to, issuance of Capital Stock of the Borrower to a
seller in a Permitted Acquisition), (b) any shares of its Capital Stock pursuant
to the exercise of options or warrants or (c) any shares of its Capital Stock
pursuant to the conversion of any debt securities to equity.  The term “Equity
Issuance” shall not include (i) any Asset Disposition or (ii) any Debt Issuance.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.
 
“ERISA Affiliate” means any Person who together with any Credit Party is treated
as a single employer within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(b) of ERISA.
 
 
10

--------------------------------------------------------------------------------

 
 
“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
 
“Event of Default” means any of the events specified in Section 12.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
 
“Excess Cash Flow” means, for the Borrower and its Subsidiaries on a
Consolidated basis, in accordance with GAAP for any Fiscal Year, the excess, if
any, of:
 
(a)           the sum, without duplication, of (i) Consolidated EBITDA for such
period (before any pro forma adjustments for Permitted Acquisitions and Asset
Dispositions) and (ii) decreases in Working Capital for such Fiscal Year, over
 
(b)           the sum, without duplication, of (i) the amount of any taxes paid
in cash, (ii) Consolidated Interest Expense paid in cash, (iii) the aggregate
amount (A) actually paid by the Borrower and its Subsidiaries in cash during
such Fiscal Year on account of Capital Expenditures and Permitted Acquisitions
(including any payments in respect of earn-outs or deferred payments made in
connection with Permitted Acquisitions), (B) committed during such Fiscal Year
to be used to make Capital Expenditures or Permitted Acquisitions which in
either case have been actually made or consummated or for which a binding
agreement exists as of the time of determination of Excess Cash Flow for such
Fiscal Year and (C) of investments pursuant to Section 11.3(i) made during such
period or committed during such period to be made and for which a binding
agreement exists as of the time of determination of Excess Cash Flow for such
period (in each case under this clause (iii) other than to the extent any such
Capital Expenditure, Permitted Acquisition or other investment is made or is
reasonably expected to be made with the proceeds of Indebtedness, any Equity
Issuance, casualty proceeds, condemnation proceeds or other proceeds that would
not be included in Consolidated EBITDA), (iv) the aggregate amount of all
regularly scheduled permanent principal payments or repayments of Indebtedness
(other than mandatory prepayments of Loans) made by the Borrower and its
Subsidiaries during such Fiscal Year, but only to the extent that such
prepayments by their terms cannot be reborrowed or redrawn and do not occur in
connection with a refinancing of all or any portion of such Indebtedness, (v)
voluntary principal prepayments of the Term Loan and prepayments or repayments
of Revolving Credit Loans to the extent that the Revolving Credit Commitment is
permanently reduced by an equal amount at the time of such payment or
prepayment, (vi) to the extent permitted hereunder, the aggregate amount of all
paid in cash dividends on Borrower’s Capital Stock plus any purchase,
repurchases, redemptions, retirements and other acquisitions for value of its
Capital Stock by the Borrower during such Fiscal Year paid or made in accordance
with Section 11.6(d) hereof and (vii) increases to Working Capital for such
Fiscal Year; provided, that any amount deducted pursuant to the foregoing clause
(b) that will be paid after the close of such Fiscal Year shall not be deducted
again in a subsequent Fiscal Year; and provided, further, to the extent any
amounts committed in the foregoing clauses (b)(iii)(B) or (C) during such Fiscal
Year are not actually paid during such Fiscal Year, such amounts that are not so
paid shall be added to Excess Cash Flow for the Fiscal Year following such
Fiscal Year.
 
 
11

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.12(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.11(g) and (d) any United States
federal withholding Taxes imposed under FATCA.
 
 “Existing Credit Agreement” has the meaning assigned thereto in the Statement
of Purpose hereto.
 
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loan made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
 
“Federal Funds Rate” means, for any day the rate per annum equal to the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on such day (or, if
such day is not a Business Day, for the immediately preceding Business Day), as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that if such rate is not so published for any day
which is a Business Day, the average of the quotation for such day on such
transactions received by the Administrative Agent from three (3) federal funds
brokers of recognized standing selected by the Administrative Agent.
 
 
12

--------------------------------------------------------------------------------

 
 
“Fee Letter” means the separate engagement letter agreement executed by the
Borrower and Wells Fargo Securities dated May 22, 2012.
 
“Fiscal Quarter” means any period of three (3) consecutive months ending on
March 31, June 30, September 30 or December 31 of each calendar year.
 
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.
 
“Foreign Lender” means any Lender that is not a U.S. Person.
 
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of outstanding Swingline Loans
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Subsidiaries throughout the period indicated and (subject
to Section 14.9) consistent with the prior financial practice of the Borrower
and its Subsidiaries.
 
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).
 
 
13

--------------------------------------------------------------------------------

 
 
“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any
Indebtedness of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of any
such Person (a) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement condition or
otherwise) or (b) entered into for the purpose of assuring in any other manner
the obligee of such Indebtedness of the payment thereof or to protect such
obligee against loss in respect thereof (in whole or in part); provided, that
the term “Guaranty Obligation” shall not include endorsements for collection or
deposit in the ordinary course of business.  Unless otherwise specified, the
amount of any Guaranty Obligation shall be the lesser of the principal amount of
the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Guaranty Obligation.
 
 
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are regulated pursuant to any Environmental Law, (c) the presence of which
require investigation or remediation under any Environmental Law, or (d) which
contain, without limitation, friable asbestos, polychlorinated biphenyls in
amounts that are regulated under applicable Environmental Laws, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
 
 “Hedge Bank” means any Person that, (a) at the time it enters into a Hedging
Agreement with a Credit Party permitted hereunder, is a Lender, an Affiliate of
a Lender, the Administrative Agent or an Affiliate of the Administrative Agent
or (b) at the time it (or its Affiliate) becomes a Lender (including on the
Closing Date), is a party to a Hedging Agreement with a Credit Party, in each
case in its capacity as a counterparty to such Hedge Agreement.
 
 “Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.
 
“Hedging Obligations” means all existing or future payment and other obligations
owing by the Borrower under any Hedging Agreement (which such Hedging Agreement
is permitted hereunder) with any Hedge Bank.
 
“Incremental Revolving Credit Commitment Effective Date” means the date, which
shall be a Business Day, on or before the Revolving Credit Maturity Date, but no
earlier than thirty (30) days after the date of delivery of the applicable
Incremental Revolving Credit Commitment Notification, on which each of the
applicable increases to the Revolving Credit Commitment shall become effective
pursuant to Section 2.7.
 
 
14

--------------------------------------------------------------------------------

 
 
“Incremental Revolving Credit Commitment Notification” has the meaning assigned
thereto in Section 2.7.
 
“Indebtedness” means, with respect to the Borrower and its Subsidiaries at any
date and without duplication, the sum of the following calculated in accordance
with GAAP:
 
(a)           all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
 
(b)           all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements which are probable or
likely), except (i) trade payables arising in the ordinary course of business
not more than 90 days past due, and (ii) obligations under non-competition,
earn-out or similar agreements prior to the time such obligations become
liabilities on the balances sheet of such Person in accordance with GAAP
(provided, however, that, to the extent and at the time any such
non-competition, earn-out or similar obligation is deemed probable or likely,
such obligation shall immediately constitute Indebtedness);
 
 (c)          the Attributable Indebtedness of any such Person with respect to
such Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);
 
(d)           all Indebtedness of any other Person secured by a Lien on any
asset owned by the Borrower or any Subsidiary (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that, if such Indebtedness is not assumed and is
non-recourse, the amount of such Indebtedness shall be deemed to be equal to the
lesser of (x) the aggregate unpaid amount of such Indebtedness and (y) the fair
market value of such asset as determined by such Person in good faith;
 
(e)           all Guaranty Obligations of any such Person;
 
(f)           all obligations, contingent or otherwise, of any such Person for
the reimbursement of the face amount of letters of credit, whether or not drawn,
including, without limitation, any Reimbursement Obligation, and banker’s
acceptances issued for the account of such Person; and
 
(g)           all Net Hedging Obligations of any such Person.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Indebtedness
is expressly made non-recourse to such Person.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
 
 
15

--------------------------------------------------------------------------------

 
 
“Indemnitee” has the meaning assigned thereto in Section 14.3(b).
 
“Insurance and Condemnation Event” means the receipt by the Borrower or any of
its Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.
 
“Interest Period” has the meaning assigned thereto in Section 5.1(b).
 
“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
 
“Issuing Lender” means Wells Fargo, in its capacity as issuer of any Letter of
Credit, or any successor thereto.
 
“Jamestown” means Jamestown Indemnity, Ltd., a Cayman Islands captive insurance
company, and its successors and assigns.
 
“L/C Commitment” means the lesser of (a) Twenty Million Dollars ($20,000,000)
and (b) the Revolving Credit Commitment.
 
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
 
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
 
“L/C Participants” means the collective reference to all the Revolving Credit
Lenders other than the Issuing Lender.
 
“Lender” means (i) each Person executing this Agreement as a Lender (including,
without limitation, the Issuing Lender and the Swingline Lender unless the
context otherwise requires) set forth on the signature pages hereto and (ii)
each Person that hereafter becomes a party to this Agreement as a Lender
pursuant to Section 2.7 or Section 14.10, but excluding in the case of the
foregoing clauses (i) and (ii), any Person that has ceased to be a party to this
Agreement pursuant to Section 14.10.
 
 “Lender Addition and Acknowledgment Agreement” means each agreement executed
pursuant to Section 2.7 by the Borrower and an existing Lender or a Person not
theretofore a Lender, as applicable, and acknowledged by the Administrative
Agent and each Guarantor, providing for an increase in the Revolving Credit
Commitment hereunder, acknowledging that any Person not theretofore a Lender
shall be a party hereto and have the rights and obligations of a Lender
hereunder, and setting forth the Revolving Credit Commitment of such Lender.
 
 
16

--------------------------------------------------------------------------------

 
 
“Lending Office” with respect to any Lender, the office of such Lender
maintaining such Lender’s Revolving Credit Commitment Percentage or Term Loan
Percentage, as applicable, of the Extensions of Credit.
 
“Letter of Credit Application” means an application, in the form specified by
the Issuing Lender from time to time, requesting the Issuing Lender to issue a
Letter of Credit.
 
“Letters of Credit” has the meaning assigned thereto in Section 3.1.
 
“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in Dollars in minimum amounts of at least $5,000,000 for a period
equal to the applicable Interest Period determined by the British Bankers
Association which appears on the Reuters Page LIBOR01 (or other service licensed
to report rates fixed by the British Bankers Association) at approximately 11:00
a.m. (London time) two (2) Business Days prior to the first day of the
applicable Interest Period (rounded upward, if necessary, to the nearest 1/100th
of 1%).  If, for any reason, such rate does not appear on Reuters Page LIBOR01,
then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period.  Each calculation by
the Administrative Agent of LIBOR shall be conclusive and binding for all
purposes, absent manifest error.
 
“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:
 
LIBOR Rate
=                                                        LIBOR                                         
1.00-Eurodollar Reserve Percentage
 
“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).
 
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
 
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Subsidiary Guaranty Agreement, the Security Documents,
any Lender Addition and Acknowledgment Agreements, and each other document,
certificate and agreement required to be executed by the Borrower or any
Subsidiary thereof pursuant to this Agreement (excluding any Hedging Agreement),
all as may be amended, restated, supplemented or otherwise modified from time to
time.
 
 
17

--------------------------------------------------------------------------------

 
 
“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loan and the Swingline Loans and “Loan” means any of such Loans.
 
“Material Adverse Effect” means (a) a material adverse change in the business,
assets, operations, properties or condition (financial or otherwise) of the
Borrower and the Subsidiaries, taken as a whole, since December 31, 2011; (b)
material impairment of the ability of any Credit Party to perform any of its
material obligations under any Loan Document to which it is a party; or (c)
material impairment of the rights of or benefits available to the Lenders under
any Loan Document.
 
 “Material Contract” means any and all contracts or agreements required to be
filed under exhibits 1, 2 (only to the extent that any such contract or
agreement under exhibits 1 or 2 have continuing obligations (other than
contingent liabilities)), 4, 9 and 10 of the Borrower's filings with the
Securities and Exchange Commission under the Exchange Act.
 
“Maximum Revolving Increase Amount” shall have the meaning assigned thereto in
Section 2.7(a).
 
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (b) with respect to any other
type of Cash Collateral, an amount determined by the Administrative Agent and/or
the Issuing Lender, as applicable, in their sole discretion exercised in good
faith.
 
 “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making, or
is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding six (6) years.
 
“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition by any Credit Party, the gross cash proceeds received by the
Borrower or any of its Subsidiaries from such sale (including (x) any cash
received in respect of any non-cash proceeds and (y) any amounts released from
escrow or holdbacks received as provided in clause (iv) below, but in each case
only as and when received or released, as applicable) less the sum of (i) all
income taxes and other taxes assessed or reasonably expected to be assessed by a
Governmental Authority having jurisdiction over the Borrower or any of its
Subsidiaries as a result of such sale, (ii) any fees and expenses incurred in
connection with such sale, (iii) the principal amount of, premium or penalty, if
any, and interest on any Indebtedness on the asset (or a portion thereof) sold,
which Indebtedness is required to be repaid in connection with such sale and
(iv) amounts provided as escrows or holdbacks against any liabilities under any
indemnification obligations associated with such Assets Disposition; provided,
however, that, to the extent and at the time any such amounts are released from
such escrow or holdback to the Borrower or any of its Subsidiaries, such amounts
constitute Net Cash Proceeds, (b) with respect to any Equity Issuance or Debt
Issuance, the gross cash proceeds received by the Borrower or any of its
Subsidiaries therefrom less all legal, underwriting, discounts, commissions and
other fees and expenses incurred in connection therewith and (c) with respect to
any payment under an insurance policy or in connection with a condemnation
proceeding, the gross cash proceeds received by the Borrower or its Subsidiaries
from an insurance company or Governmental Authority, as applicable, less the sum
of (i) all fees and expenses in connection therewith and (ii) the principal
amount of, premium or penalty, if any, and interest on any Indebtedness on the
asset (or a portion thereof) subject to such loss or condemnation proceeding,
which Indebtedness is required to be repaid in connection with such loss or
condemnation proceeding.
 
 
18

--------------------------------------------------------------------------------

 
 
 “Net Hedging Obligations” means, as of any date, the Termination Value of any
such Hedging Agreement on such date.
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
each Lender, each adversely affected Lender or each affected Lender in
accordance with the terms of Section 14.2 and (ii) has been approved by the
Required Lenders.
 
 “Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.
 
“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).
 
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
 
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
5.2.
 
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
 
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Hedging Obligations and (d) all other fees and commissions
(including attorneys’ fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the
Borrower or any of its Subsidiaries to the Lenders, the Issuing Lender or the
Administrative Agent, in each case under any Loan Document or otherwise, with
respect to any Loan or Letter of Credit of every kind, nature and description,
direct or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any note
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any Debtor
Relief Law, naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form of Exhibit F.
 
 
19

--------------------------------------------------------------------------------

 
 
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).
 
“Participant” has the meaning assigned thereto in Section 14.10(d).
 
“Participant Register” has the meaning assigned thereto in Section 14.10(d).
 
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
 
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the Borrower or any ERISA
Affiliates or (b) has at any time within the preceding six (6) years been
maintained for the employees of the Borrower or any of its current or former
ERISA Affiliates.
 
“Permitted Acquisition” means an Asset Acquisition or a Stock Acquisition which
in either case satisfies each of the following conditions:
 
(a)           the Administrative Agent shall receive at least fifteen (15) days’
prior written notice of such proposed Permitted Acquisition (or such shorter
time period as may be agreed to by the Administrative Agent from time to time),
which notice shall include a detailed description of such proposed Permitted
Acquisition including, without limitation, financial statements of the Target
and a description of the business rationale of such acquisition;
 
(b)           in the case of an Asset Acquisition, such assets shall comprise a
business, or assets of a business, of a type which is the same line of business
as the Borrower, or which is a related, ancillary or complementary business to
that of the Borrower; and in the case of a Stock Acquisition, the business of
the Target shall be of a type which is the same line of business as that of the
Borrower, or which is a related, ancillary or complementary business to that of
the Borrower; provided, however, that no such acquisition would require the
Administrative Agent or any Lender to obtain regulatory or third party approvals
in connection with the exercise of its rights and remedies under this Agreement
or any other Loan Documents other than approvals required for the exercise of
such rights and remedies with respect to the Borrower prior to such Permitted
Acquisition;
 
 
20

--------------------------------------------------------------------------------

 
 
 (c)           in the case of a Stock Acquisition, after giving effect thereto,
the Target will either be merged with and into a Credit Party, or shall be a
Wholly-Owned Subsidiary of the Borrower; provided, however, that management and
pre-acquisition holders of the Capital Stock of the Target may own up to ten
percent (10%) in the aggregate of the Capital Stock of such Subsidiary following
such Permitted Acquisition;
 
(d)           in the case of a Stock Acquisition, such Permitted Acquisition
shall be consensual and shall have been approved by the Target’s board of
directors or equivalent governing body (or managers, as applicable);
 
(e)           no additional Indebtedness, Guaranty Obligations, or other
liabilities shall be incurred, assumed or otherwise be reflected on a
consolidated balance sheet of the Borrower after giving effect to such Permitted
Acquisition, except (i) Indebtedness permitted under Section 11.1, (ii)
operating leases, (iii) ordinary course trade payables and accrued expenses of
the Target, and (iv) Indebtedness consisting of Extensions of Credit incurred in
contemplation of such acquisition for the purpose of financing such acquisition;
 
(f)            (i) the sum of all amounts paid or payable in cash in connection
with any single Permitted Acquisition (including any Equity Issuance in
connection therewith and all transaction costs and all Indebtedness and Guaranty
Obligations (including any obligations to make earn-out payments or deferred
payments which are probable or likely) incurred or assumed in connection
therewith (whether or not reflected on a consolidated balance sheet of the
Borrower) after giving effect to the Permitted Acquisition) shall not exceed
$20,000,000; (ii) the sum of all amounts paid or payable in cash in connection
with any Permitted Acquisitions of or by Foreign Subsidiaries (including all
transaction costs and all Indebtedness and Guaranty Obligations (including any
obligations to make earn-out payments or deferred payments which are probable or
likely) incurred or assumed in connection therewith (whether or not reflected on
a consolidated balance sheet of the Borrower) after giving effect to the
Permitted Acquisition) during the term of this Agreement subsequent to the
Closing Date shall not exceed $25,000,000 in the aggregate for all such
Permitted Acquisitions of or by Foreign Subsidiaries; and (iii) the aggregate
cash and non-cash consideration for all Permitted Acquisitions shall not exceed
an amount equal to the sum of $50,000,000 during the term of this Agreement
subsequent to the Closing Date;
 
(g)           concurrently with delivery of the notice referred to in clause (a)
of this definition, the Borrower shall have delivered to the Administrative
Agent a pro forma consolidated balance sheet and statement of income of the
Borrower and its Subsidiaries (the “Acquisition Pro Forma Financial
Statements”), based on financial data for the period of four Fiscal Quarters
most recently ended and giving pro forma effect to (i) such Permitted
Acquisition, (ii) any related incurrences of Indebtedness and (iii) any
operating expense reductions permitted to be reflected in financial statements
by Regulation S-X under the Exchange Act, in each case as if they had occurred
at the beginning of such period, and such Acquisition Pro Forma Financial
Statements shall reflect that, on a pro forma basis, no Event of Default shall
have occurred and be continuing or would result after giving effect to such
Permitted Acquisition; provided, however, that the requirements of this clause
(h) shall not apply if, in the case of an Asset Acquisition, a Subsidiary that
had owned, directly or indirectly, only such assets as of the most recent Fiscal
Quarter end for which financial statements have been delivered or, in the case
of a Stock Acquisition, the Target, if it had been a Subsidiary of the Borrower
as of the most recent Fiscal Quarter end for which financial statements have
been delivered, would not have been considered a Significant Subsidiary of the
Borrower;
 
 
21

--------------------------------------------------------------------------------

 
 
(h)           at the time of such Permitted Acquisition and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;
 
(i)            as of the proposed closing date of the Permitted Acquisition and
after giving effect thereto and any Extensions of Credit made or to be made in
connection therewith, the Borrower shall have demonstrated to the Administrative
Agent that Consolidated Total Leverage Ratio is at least 0.25 below the
applicable ratio set forth in Section 10.1; and
 
(j)            immediately after giving pro forma effect to such Permitted
Acquisition, the sum of (i) the amount of unrestricted cash and Cash Equivalents
of the Borrower plus (ii) the excess of the aggregate Revolving Credit
Commitments over the Revolving Credit Outstandings shall be no less than
$10,000,000.
 
Notwithstanding the immediately preceding clauses (a)-(j), an Asset Acquisition
or a Stock Acquisition will be deemed a Permitted Acquisition if approved in
writing by the Required Lenders.
 
“Permitted Holder” means Charterhouse or any entity controlled by the principals
of Charterhouse Group, Inc.
 
“Permitted Liens” means the Liens permitted pursuant to Section 11.2.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, government, or any
agency or political subdivision or other entity.
 
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
 
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.
 
“Register” has the meaning assigned thereto in Section 14.10(c).
 
 
22

--------------------------------------------------------------------------------

 
 
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of each Defaulting Lender (if any) shall be disregarded in
determining Required Lenders at any time.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, controller, treasurer, assistant treasurer, secretary or
assistant secretary of a Credit Party (or any manager performing any equivalent
function) or any other officer of a Credit Party reasonably acceptable to the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.
 
“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans for
the account of the Borrower and to purchase participations in L/C Obligations
and Swingline Loans, in an aggregate principal amount at any time outstanding
not to exceed the amount set forth opposite such Revolving Credit Lender’s name
on the Register, as such amount may be reduced, increased or otherwise modified
at any time or from time to time pursuant to the terms hereof and (b) as to all
Revolving Credit Lenders, the aggregate commitment of all Revolving Credit
Lenders to make Revolving Credit Loans, as such amount may be reduced, increased
or otherwise modified at any time or from time to time pursuant to the terms
hereof, in each case, including, without limitation, pursuant to Section 2.7
hereof.  The Revolving Credit Commitment of all Revolving Credit Lenders shall
be $50,000,000 on the Closing Date.
 
“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all Revolving Credit Lenders at such time that is represented by
such Revolving Credit Lender’s Revolving Credit Commitment at such time.  If the
Revolving Credit Commitments have terminated or expired, the Revolving Credit
Commitment Percentages shall be determined based upon the Revolving Credit
Commitments most recently in effect, giving effect to any assignments.
 
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount of, without duplication, such Revolving
Credit Lender’s outstanding Revolving Credit Loans, participations in L/C
Obligations and participations in Swingline Loans at such time.
 
 
23

--------------------------------------------------------------------------------

 
 
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.
 
“Revolving Credit Lenders” means Lenders with a Revolving Credit Commitment.
 
“Revolving Credit Loans” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.
 
“Revolving Credit Maturity Date” means the earliest to occur of (a) July 10,
2017, (b) the date of termination of the Revolving Credit Commitments of all
Revolving Credit Lenders by the Borrower pursuant to Section 2.5(a)(i) or (c)
the date of termination of the Revolving Credit Commitments of all Revolving
Credit Lenders by the Administrative Agent on behalf of such Lenders pursuant to
Section 12.2(a).
 
 “Revolving Credit Note” means a promissory note made by the Borrower in favor
of a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit A-1, and any
amendments, supplements and modifications thereto, any substitutes therefor, and
any replacements, restatements, renewals or extension thereof, in whole or in
part.
 
“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.
 
“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
 
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
 
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.
 
 
24

--------------------------------------------------------------------------------

 
 
 “Security Documents” means the collective reference to the Collateral Agreement
and each other “record” (as such term is defined in the UCC) pursuant to which
any Credit Party purports to pledge or grant a security interest in any property
or assets securing the Obligations or any such Credit Party purports to guaranty
the payment and/or performance of the Obligations, in each case, as amended,
restated, supplemented or otherwise modified from time to time.
 
“Significant Subsidiary” means a significant subsidiary as such term is used in
Regulation S-X under the Exchange Act.
 
“Solvent” means, as to the Borrower and its Subsidiaries on a particular date,
that any such Person (a) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage
and is able to pay its debts as they mature, (b) has assets having a value, both
at fair valuation and at present fair saleable value, greater than the amount
required to pay its probable liabilities (including contingent liabilities), and
(c) does not believe that it will incur debts or liabilities beyond its ability
to pay such debts or liabilities as they mature.
 
“Stock Acquisition” means an acquisition of Capital Stock of any Person.
 
“Subordinated Indebtedness” means the collective reference to any Indebtedness
of the Borrower or any Subsidiary that is contractually subordinated in right
and time of payment to the Obligations and that contains such other terms and
conditions, in each case as are reasonably satisfactory to the Required Lenders.
 
 “Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors, equivalent governing body or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by or the management is otherwise controlled by such Person
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such corporation, partnership, limited liability company or other
entity shall have or might have voting power by reason of the happening of any
contingency).  Unless otherwise qualified references to “Subsidiary” or
“Subsidiaries” herein shall refer to those of the Borrower.
 
“Subsidiary Guarantors” means each direct or indirect Subsidiary of the Borrower
(other than Foreign Subsidiaries) in existence on the Closing Date or which
becomes a party to a Subsidiary Guaranty Agreement pursuant to Section 9.11.
 
“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement,
dated as of the date hereof, executed by the Subsidiary Guarantors in favor of
the Administrative Agent for the ratable benefit of itself and the Lenders,
substantially in the form of Exhibit H, as amended, restated, supplemented or
otherwise modified from time to time.
 
“Swingline Commitment” means the lesser of (a) Ten Million Dollars ($10,000,000)
and (b) the Revolving Credit Commitment.
 
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
 
 
25

--------------------------------------------------------------------------------

 
 
“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.
 
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
 
“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit A-2, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
 
“Swingline Termination Date” means the first to occur of (a) the resignation of
Wells Fargo as Administrative Agent in accordance with Section 13.6 (to the
extent the new Administrative Agent appointed pursuant to Section 13.6 does not
agree to succeed the Administrative Agent as Swingline Lender) and (b) the
Revolving Credit Maturity Date.
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
 
“Target” means a Person whose Capital Stock or assets is the subject of a
proposed Permitted Acquisition.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority having jurisdiction over a Person, including any interest, additions
to tax or penalties applicable thereto.
 
“Term Loan Commitment” means (a) as to any Lender, the obligation of such Lender
to make a portion of the Term Loans to the account of the Borrower on the
Closing Date in an aggregate principal amount not to exceed the amount set forth
opposite such Lender’s name on the Register, as such amount may be reduced or
otherwise modified at any time or from time to time pursuant to the terms hereof
and (b) as to all Lenders, the aggregate commitment of all Lenders to make such
Term Loans.  The aggregate Term Loan Commitment of all Lenders on the Closing
Date shall be $25,000,000.
 
“Term Loan Facility” means the term loan facility established pursuant to
Article IV.
 
“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.
 
“Term Loan Maturity Date” means the first to occur of (a) July 10, 2017, or
(b) the date of acceleration of the Term Loans pursuant to Section 12.2(a).
 
 
26

--------------------------------------------------------------------------------

 
 
“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.
 
“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage of the total outstanding principal balance of all Term Loan
Lenders at such time that is represented by the outstanding principal balance of
such Term Loan Lender’s Term Loans at such time.
 
 “Term Loans” means the term loans made, or to be made, to the Borrower by the
Term Loan Lenders pursuant to Section 4.1.
 
“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or (e)
any other event or condition which would constitute grounds under Section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 430(k) of the Code or Section 303 of ERISA, or (g) the determination
that any Pension Plan or Multiemployer Plan is considered an at risk plan or
plan in endangered or critical status within the meaning of Sections 430, 431 or
432 of the Code or Sections 303, 304 or 305 of ERISA, or (h) the partial or
complete withdrawal of the Borrower of any ERISA Affiliate from a Multiemployer
Plan if withdrawal liability is asserted by such plan, or (h) any event or
condition which results in the reorganization or insolvency of a Multiemployer
Plan under Sections 4241 or 4245 of ERISA, or (i) any event or condition which
results in the termination of a Multiemployer Plan under Section 4041A of ERISA
or the institution by PBGC of proceedings to terminate a Multiemployer Plan
under Section 4042 of ERISA.
 
“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in the foregoing clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).
 
 
27

--------------------------------------------------------------------------------

 
 
“Total Credit Exposure” means, as to any Lender at any time, the sum, without
duplication, of the unused Commitments, Revolving Credit Exposure and
outstanding Term Loans of such Lender at such time.
 
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the State of New York, as amended or modified from time to time;
provided that if, by reason of mandatory provisions of law, the validity or
perfection of any security interest granted or intended to be granted under any
Security Document is governed by the UCC as in effect in a jurisdiction other
than the State of New York, then, as to the validity or perfection of such
security interest, “UCC” means the Uniform Commercial Code in effect in such
other jurisdiction.
 
 “Uniform Customs” means the Uniform Customs and Practice for Documentary
Credits (2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.
 
 “United States” means the United States of America.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned thereto in Section
5.11(g).
 
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.
 
“Wells Fargo Securities” means Wells Fargo Securities, LLC and its successors.
 
“Wholly-Owned” means, with respect to a Subsidiary, that all of the outstanding
shares of Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly-Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower).
 
“Withholding Agent” means the Borrower and the Administrative Agent.
 
“Working Capital” means, for the Borrower and its Subsidiaries on a Consolidated
basis and calculated in accordance with GAAP, as of any date of determination,
the excess of (a) current assets (other than cash, Cash Equivalents, taxes and
deferred taxes) over (b) current liabilities, excluding, without duplication,
(i) the current portion of any long-term Indebtedness, (ii) the current portion
of current taxes and deferred income taxes and (iii) the current portion of
accrued Consolidated Interest Expense.
 
SECTION 1.2         Other Definitions and Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:  (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (f) any reference herein to any Person shall
be construed to include such Person’s permitted successors and assigns, (g) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (h) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (i) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (j) in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including”, and (k) Section headings herein and in
the other Loan Documents are included for convenience of reference only and
shall not affect the interpretation of this Agreement or any other Loan
Document.
 
 
28

--------------------------------------------------------------------------------

 
 
SECTION 1.3         Accounting Terms.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the audited
financial statements required by Section 8.1(b), except as otherwise
specifically prescribed herein (including, without limitation, as prescribed by
Section 14.9).  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
 
SECTION 1.4         UCC Terms.  Terms defined in the UCC in effect on the
Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions.  Subject
to the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.
 
SECTION 1.5         Rounding.  Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
 
SECTION 1.6         References to Agreement and Laws.  Unless otherwise
expressly provided herein, (a) references to formation documents, governing
documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.
 
 
29

--------------------------------------------------------------------------------

 
 
SECTION 1.7          Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
 
SECTION 1.8         Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).
 
SECTION 1.9         Covenant Compliance Generally.  For purposes of determining
compliance under Sections 11.1, 11.2, 11.3, 11.5 and 11.6, any amount in a
currency other than Dollars will be converted to Dollars in a manner consistent
with that used in calculating Consolidated Net Income in the most recent annual
financial statements of the Borrower and its Subsidiaries delivered pursuant to
Section 8.1(b).  Notwithstanding the foregoing, for purposes of determining
compliance with Sections 11.1, 11.2 and 11.3, with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no breach of any
basket contained in such sections shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.9 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.
 
ARTICLE II
 
REVOLVING CREDIT FACILITY
 
SECTION 2.1         Revolving Credit Loans.  Subject to the terms and conditions
of this Agreement, and in reliance upon the representations and warranties set
forth herein, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans to the Borrower in Dollars from time to time from the Closing Date
through, but not including, the Revolving Credit Maturity Date as requested by
the Borrower in accordance with the terms of Section 2.3; provided, that (a) on
the Closing Date, the aggregate Revolving Credit Outstandings (excluding undrawn
Letters of Credit) shall not exceed $20,000,000, (b) after the Closing Date, the
Revolving Credit Outstandings shall not exceed the Revolving Credit Commitment
of all Revolving Credit Lenders and (c) the Revolving Credit Exposure of any
Revolving Credit Lender shall not at any time exceed such Revolving Credit
Lender’s Revolving Credit Commitment.  Each Revolving Credit Loan by a Revolving
Credit Lender shall be in a principal amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate principal
amount of Revolving Credit Loans requested on such occasion.  Subject to the
terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Revolving Credit Maturity Date.
 
 
30

--------------------------------------------------------------------------------

 
 
SECTION 2.2          Swingline Loans.
 
(a)           Availability.  Subject to the terms and conditions of this
Agreement, the Swingline Lender agrees to make Swingline Loans to the Borrower
in Dollars from time to time from the Closing Date through, but not including,
the Swingline Termination Date; provided, that (a) after giving effect to any
amount requested, the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment of all Revolving Credit Lenders and (b) the
aggregate principal amount of all outstanding Swingline Loans (after giving
effect to any amount requested), shall not exceed the Swingline Commitment.
 
(b)           Refunding.
 
(i)           Swingline Loans shall be refunded by the Revolving Credit Lenders
on demand by the Swingline Lender.  Such refundings shall be made by the
Revolving Credit Lenders in accordance with their respective Revolving Credit
Commitment Percentages and shall thereafter be reflected as Revolving Credit
Loans of the Revolving Credit Lenders on the books and records of the
Administrative Agent.  Each Revolving Credit Lender shall fund its respective
Revolving Credit Commitment Percentage of Revolving Credit Loans as required to
repay Swingline Loans outstanding to the Swingline Lender upon demand by the
Swingline Lender but in no event later than 2:00 p.m. on the next succeeding
Business Day after such demand is made.  No Revolving Credit Lender’s obligation
to fund its respective Revolving Credit Commitment Percentage of a Swingline
Loan shall be affected by any other Revolving Credit Lender’s failure to fund
its Revolving Credit Commitment Percentage of a Swingline Loan, nor shall any
Revolving Credit Lender’s Revolving Credit Commitment Percentage be increased as
a result of any such failure of any other Revolving Credit Lender to fund its
Revolving Credit Commitment Percentage of a Swingline Loan.
 
(ii)          The Borrower shall pay to the Swingline Lender on demand the
amount of such Swingline Loans to the extent amounts received from the Revolving
Credit Lenders are not sufficient to repay in full the outstanding Swingline
Loans requested or required to be refunded.  In addition, the Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the
Borrower with the Swingline Lender (up to the amount available therein) in order
to immediately pay the Swingline Lender the amount of such Swingline Loans to
the extent amounts received from the Revolving Credit Lenders are not sufficient
to repay in full the outstanding Swingline Loans requested or required to be
refunded.  If any portion of any such amount paid to the Swingline Lender shall
be recovered by or on behalf of the Borrower from the Swingline Lender in
bankruptcy or otherwise, the amount so recovered shall be ratably shared among
all the Revolving Credit Lenders in accordance with their respective Revolving
Credit Commitment Percentages (unless the amounts so recovered by or on behalf
of the Borrower pertain to a Swingline Loan extended after the occurrence and
during the continuance of an Event of Default of which the Administrative Agent
has received notice in the manner required pursuant to Section 13.3 and which
such Event of Default has not been waived by the Required Lenders or the
Lenders, as applicable).
 
 
31

--------------------------------------------------------------------------------

 
 
(iii)         Each Revolving Credit Lender acknowledges and agrees that its
obligation to refund Swingline Loans in accordance with the terms of this
Section 2.2(b) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article VI.  Further, each Revolving Credit Lender
agrees and acknowledges that if prior to the refunding of any outstanding
Swingline Loans pursuant to this Section 2.2(b), one of the events described in
Section 12.1(j) or (k) shall have occurred, each Revolving Credit Lender will,
on the date the applicable Revolving Credit Loan would have been made, purchase
an undivided participating interest in the Swingline Loan to be refunded in an
amount equal to its Revolving Credit Commitment Percentage of the aggregate
amount of such Swingline Loan.  Each Revolving Credit Lender will immediately
transfer to the Swingline Lender, in immediately available funds, the amount of
its participation and upon receipt thereof the Swingline Lender will deliver to
such Revolving Credit Lender a certificate evidencing such participation dated
the date of receipt of such funds and for such amount.  Whenever, at any time
after the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded).
 
(c)           Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Agreement, this Section 2.2 shall be subject to the terms and
conditions of Section 5.14 and Section 5.15.
 
SECTION 2.3          Procedure for Advances of Revolving Credit Loans and
Swingline Loans.
 
(a)           Requests for Borrowing.  The Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit B (a “Notice of Borrowing”) not later than 12:00 p.m. (i) on the same
Business Day for each Base Rate Loan and each Swingline Loan and (ii) at least
three (3) Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day, (B)
the amount of such borrowing, which shall be, (x) with respect to Base Rate
Loans (other than Swingline Loans), (1) in an aggregate principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof or (2) equal to the
remaining available balance of the applicable Commitments, (y) with respect to
LIBOR Rate Loans in an aggregate principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof and (z) with respect to Swingline Loans
in an aggregate principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof, (C) whether such Loan is to be a Revolving Credit Loan or
Swingline Loan, (D) in the case of a Revolving Credit Loan whether the Loans are
to be LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a LIBOR Rate
Loan, the duration of the Interest Period applicable thereto.  A Notice of
Borrowing received after 12:00 p.m. shall be deemed received on the next
Business Day.  The Administrative Agent shall promptly notify the Revolving
Credit Lenders of each Notice of Borrowing.
 
 
32

--------------------------------------------------------------------------------

 
 
(b)           Disbursement of Revolving Credit and Swingline Loans.  Not later
than 2:00 p.m. on the proposed borrowing date, (i) each Revolving Credit Lender
will make available to the Administrative Agent, for the account of the
Borrower, at the office of the Administrative Agent in funds immediately
available to the Administrative Agent, such Revolving Credit Lender’s Revolving
Credit Commitment Percentage of the Revolving Credit Loans to be made on such
borrowing date and (ii) the Swingline Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
the Swingline Loans to be made on such borrowing date.  The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested pursuant to this Section 2.3 in immediately available funds
by crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form of Exhibit C (a
“Notice of Account Designation”) delivered by the Borrower to the Administrative
Agent or as may be otherwise agreed upon by the Borrower and the Administrative
Agent from time to time.  Subject to Section 5.7 hereof, the Administrative
Agent shall not be obligated to disburse the portion of the proceeds of any
Revolving Credit Loan requested pursuant to this Section 2.3 to the extent that
any Revolving Credit Lender has not made available to the Administrative Agent
its Revolving Credit Commitment Percentage of such Loan.  Revolving Credit Loans
to be made for the purpose of refunding Swingline Loans shall be made by the
Revolving Credit Lenders as provided in Section 2.2(b).
 
SECTION 2.4          Repayment and Prepayment of Revolving Credit and Swingline
Loans.
 
(a)           Repayment on Termination Date.  The Borrower hereby agrees to
repay the outstanding principal amount of (i) all Revolving Credit Loans in full
on the Revolving Credit Maturity Date, and (ii) all Swingline Loans in
accordance with Section 2.2(b) (but, in any event, no later than the Revolving
Credit Maturity Date), together, in each case, with all accrued but unpaid
interest thereon.
 
(b)           Mandatory Prepayments.  If at any time the Revolving Credit
Outstandings exceed the Revolving Credit Commitment, the Borrower agrees to
repay immediately upon notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Revolving Credit Lenders, an amount
equal to such excess with each such repayment applied first to the principal
amount of outstanding Swingline Loans, second to the principal amount of
outstanding Revolving Credit Loans and third, with respect to any Letters of
Credit then outstanding, a payment of Cash Collateral into a Cash Collateral
account opened by the Administrative Agent, for the benefit of the  Revolving
Credit Lenders, in an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit (such Cash Collateral to be applied in
accordance with Section 12.2(b)).
 
(c)           Optional Prepayments.  The Borrower may at any time and from time
to time prepay, without premium or penalty (except for amounts due under Section
5.9 hereof), Revolving Credit Loans and Swingline Loans, in whole or in part,
with irrevocable prior written notice to the Administrative Agent substantially
in the form of Exhibit D (a “Notice of Prepayment”) given not later than 12:00
p.m. (i) on the same Business Day as each Base Rate Loan and each Swingline Loan
and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of prepayment and whether the prepayment is of
LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each.  Upon receipt of
such notice, the Administrative Agent shall promptly notify each Revolving
Credit Lender.  If any such notice is given, the amount specified in such notice
shall be due and payable on the date set forth in such notice.  Partial
prepayments shall be in an aggregate amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof with respect to Base Rate Loans (other than Swingline
Loans), $1,000,000 or a whole multiple of $500,000 in excess thereof with
respect to LIBOR Rate Loans and $100,000 or a whole multiple of $100,000 in
excess thereof with respect to Swingline Loans.  A Notice of Prepayment received
after 12:00 p.m. shall be deemed received on the next Business Day.  Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof.
 
 
33

--------------------------------------------------------------------------------

 
 
(d)           Prepayment of Excess Proceeds.  In the event proceeds remain after
the prepayments of the Term Loan Facility pursuant to Section 4.4(b), the amount
of such excess proceeds shall be applied to prepay the outstanding principal
amount of the Revolving Credit Loans in accordance with Section 4.4(b), without
a corresponding reduction of the Revolving Credit Commitment, with remaining
proceeds, if any, remitted to the Borrower.
 
(e)           Limitation on Prepayment of LIBOR Rate Loans.  The Borrower may
not prepay any LIBOR Rate Loan on any day other than on the last day of the
Interest Period applicable thereto unless such prepayment is accompanied by any
amount required to be paid pursuant to Section 5.9 hereof.
 
(f)           Hedging Agreements.  No repayment or prepayment pursuant to this
Section 2.4 shall affect any of the Borrower’s obligations under any Hedging
Agreement.
 
SECTION 2.5          Permanent Reduction of the Revolving Credit Commitment.
 
(a)           Voluntary Reduction.  The Borrower shall have the right at any
time and from time to time, upon at least five (5) Business Days prior written
notice to the Administrative Agent, to permanently reduce, without premium or
penalty, (i) the entire Revolving Credit Commitment at any time or (ii) portions
of the Revolving Credit Commitment, from time to time, in an aggregate principal
amount not less than $3,000,000 or any whole multiple of $1,000,000 in excess
thereof.  Any reduction of the Revolving Credit Commitments shall be applied to
the Revolving Credit Commitment of each Revolving Credit Lender according to its
Revolving Credit Commitment Percentage.  All commitment fees accrued until the
effective date of any termination of the Revolving Credit Commitments shall be
paid on the effective date of such termination.
 
(b)           Corresponding Payment.  Each permanent reduction permitted
pursuant to Section 2.5(a) or required pursuant to Section 2.4(b) shall be
accompanied by a payment of principal sufficient to reduce the aggregate
outstanding Revolving Credit Loans, Swingline Loans and L/C Obligations, as
applicable, after such reduction to the Revolving Credit Commitment as so
reduced and if the Revolving Credit Commitment as so reduced is less than the
aggregate amount of all outstanding Letters of Credit, the Borrower shall be
required to deposit Cash Collateral in a Cash Collateral account opened by the
Administrative Agent, for the benefit of the Revolving Credit Lenders, in an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit.  Such Cash Collateral shall be applied in accordance with Section
12.2(b).  Any reduction of the Revolving Credit Commitment to zero shall be
accompanied by payment of all outstanding Revolving Credit Loans and Swingline
Loans (and furnishing of Cash Collateral for all L/C Obligations) and shall
result in the termination of the Revolving Credit Commitment, the Swingline
Commitment and the Revolving Credit Facility.  Such Cash Collateral shall be
applied in accordance with Section 12.2(b).  If the reduction of the Revolving
Credit Commitment requires the repayment of any LIBOR Rate Loan, such repayment
shall be accompanied by any amount required to be paid pursuant to Section 5.9
hereof.
 
 
34

--------------------------------------------------------------------------------

 
 
SECTION 2.6          Termination of Revolving Credit Facility.  The Revolving
Credit Facility and the Revolving Credit Commitments shall terminate on the
Revolving Credit Maturity Date.
 
SECTION 2.7          Increase in Revolving Credit Commitment.
 
(a)           Subject to the conditions set forth below, at any time prior to
the Revolving Credit Maturity Date, the Borrower shall have the right upon not
less than thirty (30) days’ prior written notice (an “Incremental Revolving
Credit Commitment Notification”) to the Administrative Agent to increase the
Revolving Credit Commitment in an aggregate principal amount for all such
increases not to exceed $25,000,000 (the “Maximum Revolving Increase
Amount”).  Such Incremental Revolving Credit Commitment Notification shall
specify the applicable Incremental Revolving Credit Commitment Effective
Date.  The Borrower shall not deliver more than four (4) Incremental Revolving
Credit Commitment Notifications during the term of this Agreement subsequent to
the Closing Date.
 
(b)           Increases in the Revolving Credit Commitment pursuant to this
Section 2.7 shall be obtained from existing Lenders or from other banks,
financial institutions or investment funds that qualify as Eligible Assignees
(each such other bank, financial institution or investment fund, a “New
Revolving Lender” and, collectively with the existing Lenders providing a
portion of the proposed increase in the Revolving Credit Commitment pursuant to
this Section 2.7, the “Incremental Revolving Credit Lenders”), in each case in
accordance with this Section 2.7; provided that no existing Lender shall have
any obligation to increase its Revolving Credit Commitment pursuant to this
Section 2.7 and the failure by any existing Lender to respond to a request for
such increase shall be deemed to be a refusal of such request by such existing
Lender.
 
(c)           The following terms and conditions shall apply to each increase in
the Revolving Credit Commitment pursuant to this Section 2.7:
 
(i)           such increase in the Revolving Credit Commitment pursuant to this
Section 2.7 (and any Revolving Credit Loans made thereunder) shall constitute
Obligations of the Borrower and shall be secured and guaranteed pursuant to the
applicable Loan Documents on a pari passu basis with the other Extensions of
Credit;
 
 
35

--------------------------------------------------------------------------------

 
 
(ii)          the Borrower shall, upon the request of any Incremental Revolving
Credit Lender, execute such Revolving Credit Notes as are necessary to reflect
such Incremental Revolving Credit Lender’s Revolving Credit Commitment;
 
(iii)         the Administrative Agent and the Lenders shall have received from
the Borrower an Officer’s Compliance Certificate, in form and substance
reasonably satisfactory to the Administrative Agent, demonstrating that, as of
the applicable Incremental Revolving Credit Commitment Effective Date and after
giving effect thereto and any Extensions of Credit made or to be made in
connection therewith, the Borrower and its Subsidiaries are in pro forma
compliance with the financial covenants set forth in Article X;
 
(iv)         no Default or Event of Default shall have occurred and be
continuing as of the applicable Incremental Revolving Credit Commitment
Effective Date or after giving effect to such increase in the Revolving Credit
Commitment pursuant to this Section 2.7;
 
(v)          the representations and warranties made by each Credit Party in
this Agreement and the other Loan Documents shall be true and correct in all
material respects (or, if any such representation or warranty is subject to
materiality or Material Adverse Effect qualifications, in all respects) on and
as of the applicable Incremental Revolving Credit Commitment Effective Date with
the same effect as if made on and as of such date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (or, if
subject to materiality or Material Adverse Effect qualifications, in all
respects) as of such earlier date;
 
(vi)         the Administrative Agent shall have received a resolution duly
adopted by the board of directors or equivalent governing body (or managers, as
applicable) of each Credit Party authorizing such increase in the Revolving
Credit Commitment pursuant to this Section 2.7;
 
(vii)        the amount of such increase in the Revolving Credit Commitment
pursuant to this Section 2.7 shall not be less than a minimum principal amount
of $7,500,000 (or, if less, the entire remaining available balance of the
Maximum Revolving Increase Amount);
 
(viii)       the Borrower and each Incremental Revolving Credit Lender shall
execute and deliver a Lender Addition and Acknowledgement Agreement to the
Administrative Agent for its acceptance and recording in the Register, which
shall be acknowledged by the Administrative Agent and each Guarantor and shall
be in form and substance reasonably satisfactory to the Administrative Agent;
 
(ix)         the Administrative Agent shall have received any documents or
information in connection with such increase in the Revolving Credit Commitment
pursuant to this Section 2.7 as it may request in its reasonable discretion; and
 
 
36

--------------------------------------------------------------------------------

 
 
(x)          the outstanding Revolving Credit Loans and Revolving Credit
Commitment Percentages of L/C Obligations will be reallocated by the
Administrative Agent on the applicable Incremental Revolving Credit Commitment
Effective Date among the Lenders in accordance with their revised Revolving
Credit Commitment Percentages (and the Lenders agree to make all payments and
adjustments necessary to effect such reallocation and the Borrower shall pay any
and all costs required pursuant to Section 5.9 in connection with such
reallocation as if such reallocation were a repayment).
 
(d)           Notwithstanding the provisions of Section 14.2 to the contrary,
the Administrative Agent is hereby authorized to execute and deliver amendment
documentation evidencing such amendments (or any other amendments necessary to
effectuate the proposed increase in the Revolving Credit Commitment pursuant to
this Section 2.7 on the terms set forth above) on behalf of the Lenders;
provided that such amendment shall not modify this Agreement or any other Loan
Document in any manner materially adverse to any Lender without the consent of
such Lenders adversely affected thereby in accordance with Section 14.2 hereof.
 
(e)           Upon the execution, delivery, acceptance and recording of the
applicable Lender Addition and Acknowledgment Agreement, from and after the
applicable Incremental Revolving Credit Commitment Effective Date, (i) each
Incremental Revolving Credit Lender shall have a Revolving Credit Commitment as
set forth in the Register and all the rights and obligations of a Lender with a
Revolving Credit Commitment hereunder and (ii) all Revolving Credit Loans made
on account of any increase in the Revolving Credit Commitment pursuant to this
Section 2.7 shall bear interest at the rate applicable to the Revolving Credit
Loans immediately prior to giving effect to such increase in the Revolving
Credit Commitment pursuant to this Section 2.7.
 
(f)           The Administrative Agent shall maintain a copy of each Lender
Addition and Acknowledgment Agreement delivered to it in accordance with Section
14.10(c).
 
ARTICLE III
 
LETTER OF CREDIT FACILITY
 
SECTION 3.1          L/C Commitment.
 
(a)           Availability.  Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the Revolving Credit Lenders
set forth in Section 3.4(a), agrees to issue standby letters of credit (“Letters
of Credit”) for the account of the Borrower on any Business Day from the Closing
Date through but not including the Revolving Credit Maturity Date in such form
as may be approved from time to time by the Issuing Lender; provided, that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (a) the L/C Obligations would exceed the L/C
Commitment or (b) the Revolving Credit Outstandings would exceed the Revolving
Credit Commitment of all Revolving Credit Lenders.  Each Letter of Credit shall
(i) be denominated in Dollars in a minimum amount of $100,000, or such lesser
amount as is acceptable to the Issuing Lender, (ii) be a standby letter of
credit issued to support obligations of the Borrower or any of its Subsidiaries,
contingent or otherwise, incurred in the ordinary course of business, (iii)
expire (including all rights of the Borrower or the beneficiary to require
renewal thereof) on a date no more than twelve (12) months after the date of
issuance or last renewal of such Letter of Credit, which date shall be no later
than the fifth (5th) Business Day prior to the Revolving Credit Maturity Date
but a Letter of Credit may by its terms be automatically renewable annually
unless the Issuing Lender notifies the beneficiary thereof of its election not
to renew such Letter of Credit (which the Issuing Lender agrees to do on and
subject to the terms of Section 3.2(b)) and (iv) be subject to the Uniform
Customs and/or ISP98, as set forth in the Letter of Credit Application or as
determined by the Issuing Lender and, to the extent not inconsistent therewith,
the laws of the State of New York.  The Issuing Lender shall not at any time be
obligated to issue any Letter of Credit hereunder if such issuance would
conflict with, or cause the Issuing Lender or any L/C Participant to exceed any
limits imposed by, any Applicable Law.  References herein to “issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires.
 
 
37

--------------------------------------------------------------------------------

 
 
(b)           Defaulting Lenders.  Notwithstanding anything to the contrary
contained in this Agreement, Article III shall be subject to the terms and
conditions of Section 5.14 and Section 5.15.
 
SECTION 3.2          Procedure for Issuance of Letters of Credit/Automatic
Renewal.
 
(a)           The Borrower may from time to time request that the Issuing Lender
issue a Letter of Credit by delivering to the Issuing Lender at the
Administrative Agent’s Office a Letter of Credit Application therefor, completed
to the satisfaction of the Issuing Lender, and such other certificates,
documents and other papers and information as the Issuing Lender may
request.  Upon receipt of any Letter of Credit Application, the Issuing Lender
shall process such Letter of Credit Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall, subject to Section 3.1 and
Article VI, promptly issue the Letter of Credit requested thereby (but in no
event shall the Issuing Lender be required to issue any Letter of Credit earlier
than three (3) Business Days after its receipt of the Letter of Credit
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed by the Issuing
Lender and the Borrower.  The Issuing Lender shall promptly furnish to the
Borrower a copy of such Letter of Credit and promptly notify each Revolving
Credit Lender of the issuance and upon request by any Revolving Credit Lender,
furnish to such Revolving Credit Lender a copy of such Letter of Credit and the
amount of such Lender’s participation therein.
 
(b)           If any Letter of Credit shall provide for the automatic renewal of
the expiry date thereof, unless the Issuing Lender gives notice that such expiry
date shall not be renewed, then the Issuing Lender shall allow such Letter of
Credit to be renewed unless it shall have received, at least fifteen (15) days
prior to the date on which such notice of nonrenewal must be delivered under
such Letter of Credit (or such shorter period acceptable to the Issuing Lender)
(i) notice from the Administrative Agent that such Issuing Lender is not
permitted pursuant to this Agreement to renew such Letter of Credit (or Letters
of Credit generally), or (ii) notice from the Borrower that it does not want the
Issuing Lender to renew such Letter of Credit.
 
 
38

--------------------------------------------------------------------------------

 
 
SECTION 3.3          Commissions and Other Charges.
 
(a)           Letter of Credit Commissions.  Subject to Section 5.15(a)(iii)(B),
the Borrower shall pay to the Administrative Agent, for the account of the
Issuing Lender and the L/C Participants, a letter of credit commission with
respect to each Letter of Credit in an aggregate amount equal to the undrawn
amount of such Letter of Credit multiplied by the Applicable Margin with respect
to Revolving Credit Loans that are LIBOR Rate Loans (determined on a per annum
basis).  Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Revolving Credit
Maturity Date and thereafter on demand of the Administrative Agent.  Subject to
Section 5.15(a)(iii)(B), the Administrative Agent shall, promptly following its
receipt thereof, distribute to the Issuing Lender and the L/C Participants all
commissions received pursuant to this Section 3.3(a) in accordance with their
respective Revolving Credit Commitment Percentages.
 
(b)           Issuance Fee.  In addition to the foregoing commission, the
Borrower shall pay to the Administrative Agent, for the account of the Issuing
Lender, an issuance fee with respect to each Letter of Credit in an amount equal
to the face amount of such Letter of Credit multiplied by one eighth of one
percent (0.125%) per annum.  Such issuance fee shall be payable quarterly in
arrears on the last Business Day of each calendar quarter commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Revolving Credit Maturity Date and thereafter on demand of the Administrative
Agent.
 
(c)           Other Costs.  In addition to the foregoing fees and commissions,
the Borrower shall pay or reimburse the Issuing Lender for such normal and
customary costs and expenses as are reasonably incurred or charged by the
Issuing Lender in issuing, effecting payment under, amending or otherwise
administering any Letter of Credit.
 
SECTION 3.4          L/C Participations.
 
(a)           The Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder.  Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Credit
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.
 
 
39

--------------------------------------------------------------------------------

 
 
(b)           Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify each L/C Participant of the amount
and due date of such required payment and such L/C Participant shall pay to the
Issuing Lender the amount specified on the applicable due date.  If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360.  A certificate of the Issuing Lender with respect
to any amounts owing under this Section 3.4(b) shall be conclusive in the
absence of manifest error.  With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section 3.4(b), if the L/C Participants
receive notice that any such payment is due (A) prior to 2:00 p.m. on any
Business Day, such payment shall be due that Business Day, and (B) after 2:00
p.m. on any Business Day, such payment shall be due on the following Business
Day.
 
(c)           Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section 3.4, the Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, the Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by the Issuing Lender shall be required to be returned by
the Issuing Lender, such L/C Participant shall return to the Issuing Lender the
portion thereof previously distributed by the Issuing Lender to it.
 
SECTION 3.5         Reimbursement Obligation of the Borrower.  In the event of
any drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section 3.5
or with funds from other sources), in same day funds, the Issuing Lender on each
date on which the Issuing Lender notifies the Borrower of the date and amount of
a draft paid under any Letter of Credit for the amount of (a) such draft so paid
and (b) any amounts referred to in Section 3.3(c) incurred by the Issuing Lender
in connection with such payment.  Unless the Borrower shall immediately notify
the Issuing Lender that the Borrower intends to reimburse the Issuing Lender for
such drawing from other sources or funds, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Revolving Credit Lenders make a Revolving Credit Loan bearing interest at
the Base Rate on such date in the amount of (a) such draft so paid and (b) any
amounts referred to in Section 3.3(c) incurred by the Issuing Lender in
connection with such payment, and the Revolving Credit Lenders shall make a
Revolving Credit Loan bearing interest at the Base Rate in such amount, the
proceeds of which shall be applied to reimburse the Issuing Lender for the
amount of the related drawing and costs and expenses.  Each Revolving Credit
Lender acknowledges and agrees that its obligation to fund a Revolving Credit
Loan in accordance with this Section 3.5 to reimburse the Issuing Lender for any
draft paid under a Letter of Credit is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article
VI.  If the Borrower has elected to pay the amount of such drawing with funds
from other sources and shall fail to reimburse the Issuing Lender as provided
above, the unreimbursed amount of such drawing shall bear interest at the rate
which would be payable on any outstanding Base Rate Loans which were then
overdue from the date such amounts become payable (whether at stated maturity,
by acceleration or otherwise) until payment in full.
 
 
40

--------------------------------------------------------------------------------

 
 
SECTION 3.6         Obligations Absolute.  The Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set-off, counterclaim or defense to payment which the Borrower may have
or have had against the Issuing Lender or any beneficiary of a Letter of Credit
or any other Person.  The Borrower also agrees that the Issuing Lender and the
L/C Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged (unless
caused by the Issuing Lender’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction by final nonappealable
judgment), or any dispute between or among the Borrower and any beneficiary of
any Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Borrower against any beneficiary of
such Letter of Credit or any such transferee.  The Issuing Lender shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit, except for errors or omissions caused by the Issuing
Lender’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final nonappealable judgment.  The Borrower agrees
that any action taken or omitted by the Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct shall be binding on the
Borrower and shall not result in any liability of the Issuing Lender or any L/C
Participant to the Borrower.  The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.
 
SECTION 3.7         Effect of Letter of Credit Application.  To the extent that
any provision of any Letter of Credit Application related to any Letter of
Credit is inconsistent with the provisions of this Article III, the provisions
of this Article III shall apply.
 
ARTICLE IV
 
TERM LOAN FACILITY
 
SECTION 4.1         Term Loan.  Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Term Loan Lender severally agrees to make Term Loans to the Borrower in Dollars
on the Closing Date in a principal amount equal to such Term Loan Lender’s Term
Loan Commitment as of the Closing Date.
 
 
41

--------------------------------------------------------------------------------

 
 
SECTION 4.2         Procedure for Advance of Term Loan.  The Borrower shall give
the Administrative Agent an irrevocable Notice of Borrowing prior to 12:00 p.m.
on the Closing Date requesting that the Term Loan Lenders make the Term Loan as
a Base Rate Loan on such date (provided that the Borrower may request, no later
than three (3) Business Days prior to the Closing Date, that the Lenders make
the Term Loan as a LIBOR Rate Loan if the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9).  Upon receipt of such Notice of Borrowing from the Borrower, the
Administrative Agent shall promptly notify each Term Loan Lender thereof.  Not
later than 2:00 p.m. on the Closing Date, each Term Loan Lender will make
available to the Administrative Agent for the account of the Borrower, at the
Administrative Agent’s Office in immediately available funds, the amount of such
Term Loan to be made by such Term Loan Lender on the Closing Date.  The Borrower
hereby irrevocably authorizes the Administrative Agent to disburse the proceeds
of the Term Loan in immediately available funds by wire transfer to such Person
or Persons as may be designated by the Borrower in writing to the Administrative
Agent.
 
SECTION 4.3         Repayment of Term Loan.  The Borrower shall repay the
aggregate outstanding principal amount of the Term Loan in consecutive quarterly
installments on the last Business Day of each of March, June, September and
December commencing September 30, 2012 as set forth below, except as the amounts
of individual installments may be adjusted pursuant to Section 4.4 hereof:
 
FISCAL YEAR
PAYMENT DATE
PRINCIPAL
INSTALLMENT
($)
2012
September 30, 2012
$937,500
December 31, 2012
$937,500
2013
March 31, 2013
$937,500
June 30, 2013
$937,500
September 30, 2013
$1,250,000
December 31, 2013
$1,250,000
2014
March 31, 2014
$1,250,000
June 30, 2014
$1,250,000
September 30, 2014
$1,250,000
December 31, 2014
$1,250,000
2015
March 31, 2015
$1,250,000
June 30, 2015
$1,250,000
September 30, 2015
$1,406,250
December 31, 2015
$1,406,250
2016
March 31, 2016
$1,406,250
June 30, 2016
$1,406,250
September 30, 2016
$1,406,250
December 31, 2016
$1,406,250
2017
March 31, 2017
$1,406,250
Term Loan Maturity Date
The aggregate outstanding principal amount of all Term Loans

 
 
42

--------------------------------------------------------------------------------

 
 
If not sooner paid, the Term Loan shall be paid in full, together with accrued
interest thereon, on the Term Loan Maturity Date.
 
SECTION 4.4          Prepayments of Term Loans, Revolving Credit Loans and
Swingline Loans.
 
(a)           Optional Prepayments.  The Borrower shall have the right at any
time and from time to time, without premium or penalty, to prepay the Term Loan,
in whole or in part, upon delivery to the Administrative Agent of a Notice of
Prepayment not later than 11:00 a.m. (i) on the same Business Day as each Base
Rate Loan and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of prepayment and whether the prepayment is of
LIBOR Rate Loans or Base Rate Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each.  Each optional prepayment of
the Term Loan hereunder shall be in an aggregate principal amount of at least
$1,000,000 or any whole multiple of $500,000 in excess thereof and shall be
applied, on a pro rata basis, to the outstanding scheduled principal
installments of any Term Loan.  Each repayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9 hereof.  A Notice of
Prepayment received after 11:00 a.m. shall be deemed received on the next
Business Day.  The Administrative Agent shall promptly notify the Term Loan
Lenders of each Notice of Prepayment.
 
(b)           Mandatory Prepayments.
 
(i)           Debt Issuances.  The Borrower shall prepay the Loans and/or Cash
Collateralize the L/C Obligations in the manner set forth in Section 4.4(b)(vi)
below in amounts equal to one hundred percent (100%) of the aggregate Net Cash
Proceeds from any Debt Issuance by the Borrower or any of its Subsidiaries that
is not permitted pursuant to Section 11.1 or from any other Indebtedness that is
not permitted to be incurred by the Borrower or any of its Subsidiaries pursuant
to this Agreement.  Such prepayment shall be made within three (3) Business Days
after the date of receipt of the Net Cash Proceeds of any such transaction.
 
(ii)          Equity Issuances.  The Borrower shall prepay the Loans and/or Cash
Collateralize the L/C Obligations in the manner set forth in Section 4.4(b)(vi)
below in amounts equal to fifty percent (50%) of the aggregate Net Cash Proceeds
from any Equity Issuance by the Borrower or any of its Subsidiaries (other than
the exercise price on stock options or warrants or stock appreciation rights);
provided, that so long as no Default or Event of Default has occurred and is
continuing, no prepayments shall be required from the Net Cash Proceeds from
Equity Issuances the proceeds of which are used to finance a Permitted
Acquisition.  Such prepayment shall be made within three (3) Business Days after
the date of receipt of the Net Cash Proceeds of any such transaction.
 
(iii)         Asset Dispositions.  The Borrower shall prepay the Loans and/or
Cash Collateralize the L/C Obligations in the manner set forth in Section
4.4(b)(vi) below in amounts equal to one hundred percent (100%) of the aggregate
Net Cash Proceeds from any Asset Disposition by the Borrower or any of its
Subsidiaries.  Such prepayments shall be made within three (3) Business Days
after receipt of the Net Cash Proceeds of any such transaction by the Borrower
or any of its Subsidiaries; provided that, so long as no Default or Event of
Default has occurred and is continuing, no prepayments shall be required
hereunder (A) in connection with any Net Cash Proceeds from Asset Dispositions
by the Borrower or any of its Subsidiaries which are reinvested within three
hundred sixty (360) days after receipt of such Net Cash Proceeds by the Borrower
or any of its Subsidiaries in other assets used in the business of the Borrower,
or (B) in connection with any Asset Disposition permitted pursuant to
Section 11.5(a), (b), (c), (d), (e) or (f).
 
 
43

--------------------------------------------------------------------------------

 
 
(iv)         Insurance and Condemnation Events.  The Borrower shall prepay the
Loans and/or Cash Collateralize the L/C Obligations in the manner set forth in
Section 4.4(b)(vi) below in amounts equal to one hundred percent (100%) of the
aggregate Net Cash Proceeds from any Insurance and Condemnation Event by the
Borrower or any of its Subsidiaries.  Such prepayments shall be made within
three (3) Business Days after receipt of Net Cash Proceeds of any such
transaction by the Borrower or any of its Subsidiaries; provided that, so long
as no Default or Event of Default has occurred and is continuing, no prepayments
shall be required hereunder in connection with any Net Cash Proceeds from
Insurance and Condemnation Events by the Borrower or any of its Subsidiaries
which are reinvested within three hundred sixty (360) days after receipt of such
Net Cash Proceeds by the Borrower or any of its Subsidiaries in other assets
used in the business of the Borrower.
 
(v)          Excess Cash Flow.  Not later than one hundred and five (105) days
after the end of any Fiscal Year (commencing with Fiscal Year ending December
31, 2012), the Borrower shall make mandatory principal prepayments of the Loans
in the manner set forth in Section 4.4(b)(vi) below in an amount equal to the
Applicable Excess Cash Flow Percentage set forth below times the Excess Cash
Flow, if any, for such Fiscal Year:
 
Consolidated Total Leverage Ratio
as of the last day of the applicable Fiscal Year
Applicable Excess Cash
Flow Percentage
Greater than or equal to 1.50 to 1.00
50%
Less than 1.50 to 1.00
0%

 
(vi)         Notice; Manner of Payment.  Upon the occurrence of any event
triggering the prepayment requirement under Section 4.4(b)(i) through and
including (v) above, the Borrower shall promptly deliver a Notice of Prepayment
to the Administrative Agent and upon receipt of such notice, the Administrative
Agent shall promptly so notify the Lenders.  Each prepayment of the Loans under
this Section 4.4 shall be applied first, to repay the Term Loans by reducing on
a pro rata basis the remaining scheduled amortization payments of the Term Loans
and second, to the extent of any excess, to repay the Revolving Credit Loans
(provided that, solely with respect to the portion of any such mandatory
prepayment allocable to the Revolving Credit Loans, no prepayments will be
required if (x) no Default or Event of Default has occurred and is continuing at
such time and (y) after giving pro forma effect to such prepayment (together
with the underlying transaction giving rise thereto), the Borrower would be
permitted under the terms of this Agreement to immediately re-borrow the amount
of such mandatory prepayment).
 
 
44

--------------------------------------------------------------------------------

 
 
(vii)        No Reborrowings.  Amounts repaid or prepaid under the Term Loan
Facility pursuant to this Section 4.4 may not be reborrowed.  Each prepayment
shall be accompanied by any amount required to be paid pursuant to Section 5.9.
 
ARTICLE V
 
GENERAL LOAN PROVISIONS
 
SECTION 5.1          Interest.
 
(a)           Interest Rate Options.  Subject to the provisions of this Section
5.1, at the election of the Borrower, (i) Revolving Credit Loans and the Term
Loans shall bear interest at (A) the Base Rate plus the Applicable Margin or (B)
the LIBOR Rate plus the Applicable Margin (provided that the LIBOR Rate shall
not be available until three (3) Business Days after the Closing Date unless the
Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 5.9) and (ii) any Swingline Loan
shall bear interest at the Base Rate plus the Applicable Margin.  The Borrower
shall select the rate of interest and Interest Period, if any, applicable to any
Loan at the time a Notice of Borrowing is given or at the time a Notice of
Conversion/Continuation is given pursuant to Section 5.2.  Any Loan or any
portion thereof as to which the Borrower has not duly specified an interest rate
as provided herein shall be deemed a Base Rate Loan.
 
(b)           Interest Periods.  In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 2.3 or 5.2, as
applicable, shall elect an interest period (each, an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be a period of one (1), two
(2), three (3), or six (6) months or, if agreed by all of the relevant Lenders,
nine (9) or twelve (12) months; provided that:
 
(i)           the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
 
(ii)          if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;
 
(iii)         any Interest Period with respect to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
 
 
45

--------------------------------------------------------------------------------

 
 
(iv)         no Interest Period shall extend beyond the Revolving Credit
Maturity Date or Term Loan Maturity Date, as applicable, and Interest Periods
may be selected by the Borrower so as to permit the Borrower to make the
quarterly principal installment payments pursuant to Section 4.2 without payment
of any amounts pursuant to Section 5.9; and
 
(v)          there shall be no more than ten (10) Interest Periods in effect at
any time.
 
(c)           Default Rate.  Subject to Section 12.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under Section
12.1(a), (b), (j) or (k), or (ii) at the election of the Required Lenders, upon
the occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans or,
Swingline Loans or Letters of Credit, (B) all outstanding LIBOR Rate Loans shall
bear interest at a rate per annum of two percent (2%) in excess of the rate then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate then
applicable to Base Rate Loans, and (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
then applicable to Base Rate Loans or such other Obligations arising hereunder
or under any other Loan Document.  Interest shall continue to accrue on the
Obligations after an Event of Default set forth in Section 12.1(j) or 12.1(k)
hereunder has occurred.
 
(d)           Interest Payment and Computation.  Interest on each Base Rate Loan
shall be due and payable in arrears on the last Business Day of each calendar
quarter commencing September 30, 2012; and interest on each LIBOR Rate Loan
shall be due and payable on the last day of each Interest Period applicable
thereto or, if such Interest Period extends over three (3) months, at the end of
each three (3) month interval during such Interest Period.  All computations of
interest for Base Rate Loans when the Base Rate is determined by the Prime Rate
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest provided
hereunder shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).
 
(e)           Maximum Rate.  In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto.  In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations on a
pro rata basis.  It is the intent hereof that the Borrower not pay or contract
to pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrower under Applicable Law.
 
 
46

--------------------------------------------------------------------------------

 
 
SECTION 5.2         Notice and Manner of Conversion or Continuation of
Loans.  Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $1,000,000 or any whole multiple of $500,000 in excess thereof
into one or more LIBOR Rate Loans and (b) upon the expiration of any Interest
Period, (i) convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $1,000,000 or a whole multiple of $500,000 in excess
thereof into Base Rate Loans (other than Swingline Loans) or (ii) continue such
LIBOR Rate Loans as LIBOR Rate Loans.  Whenever the Borrower desires to convert
or continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 12:00 p.m. three (3)
Business Days before the day on which a proposed conversion or continuation of
such Loan is to be effective specifying (A) the Loans to be converted or
continued, and, in the case of any LIBOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan.  The
Administrative Agent shall promptly notify the Lenders of such Notice of
Conversion/Continuation.
 
SECTION 5.3          Fees.
 
(a)           Commitment Fee.  Subject to Section 5.15(a)(iii)(A), the Borrower
shall pay to the Administrative Agent, for the account of the Revolving Credit
Lenders, a non-refundable commitment fee (the “Commitment Fee”) at a rate per
annum equal to the Applicable Margin on the average daily unused portion of the
Revolving Credit Commitment of the Revolving Credit Lenders (other than the
Defaulting Lenders, if any) commencing on the Closing Date; provided, that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment
Fee.  The Commitment Fee shall be payable in arrears on the last Business Day of
each calendar quarter during the term of this Agreement commencing September 30,
2012 and ending on the date upon which all Obligations arising under the
Revolving Credit Facility shall have been indefeasibly and irrevocably paid in
full (other than Obligations consisting of contingent indemnification and
reimbursement obligations not then due and payable), all Letters of Credit have
been terminated or expired (or been Cash Collateralized) and the Revolving
Credit Commitment has been terminated.  The Commitment Fee shall be distributed
by the Administrative Agent to the Revolving Credit Lenders (other than any
Defaulting Lender) pro rata in accordance with such Revolving Credit Lenders’
respective Revolving Credit Commitment Percentages.
 
(b)           Other Fees.  The Borrower shall pay to Wells Fargo Securities and
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the Fee Letter.  The Borrower shall pay to the
Lenders such upfront fees as shall have been separately agreed upon in writing
in the amounts and at the times so specified, all in accordance with the terms
of the Fee Letter.
 
 
47

--------------------------------------------------------------------------------

 
 
SECTION 5.4          Manner of Payment.
 
(a)           Sharing of Payments.  Each payment by the Borrower on account of
the principal of or interest on the Loans or of any fee, commission or other
amounts (including the Reimbursement Obligation) payable to the Lenders under
this Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders (other than as set forth below)
pro rata in accordance with their respective Commitment Percentages, (except as
specified below), in Dollars, in immediately available funds and shall be made
without any set-off, counterclaim or deduction whatsoever.  Any payment received
after such time but before 2:00 p.m. on such day shall be deemed a payment on
such date for the purposes of Section 12.1, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day.  Any payment
received after 2:00 p.m. shall be deemed to have been made on the next
succeeding Business Day for all purposes.  Upon receipt by the Administrative
Agent of each such payment, the Administrative Agent shall distribute to each
Lender at its address for notices set forth herein its pro rata share of such
payment in accordance with such Lender’s Commitment Percentage, (except as
specified below) and shall wire advice of the amount of such credit to each
Lender.  Each payment to the Administrative Agent on account of the principal of
or interest on the Swingline Loans or of any fee, commission or other amounts
payable to the Swingline Lender shall be made in like manner, but for the
account of the Swingline Lender.  Each payment to the Administrative Agent of
the Issuing Lender’s fees or L/C Participants’ commissions shall be made in like
manner, but for the account of the Issuing Lender or the L/C Participants, as
the case may be.  Each payment to the Administrative Agent of Administrative
Agent’s fees or expenses shall be made for the account of the Administrative
Agent and any amount payable to any Lender under Sections 5.9, 5.10, 5.11 or
14.3 shall be paid to the Administrative Agent for the account of the applicable
Lender.  Subject to Section 5.1(b)(ii) if any payment under this Agreement shall
be specified to be made upon a day which is not a Business Day, it shall be made
on the next succeeding day which is a Business Day and such extension of time
shall in such case be included in computing any interest if payable along with
such payment.
 
(b)           Defaulting Lenders.  Notwithstanding the foregoing Section 5.4(a),
if there exists a Defaulting Lender each payment by the Borrower to such
Defaulting Lender hereunder shall be applied in accordance with
Section 5.15(a)(ii).
 
SECTION 5.5          Evidence of Indebtedness.
 
(a)           Extensions of Credit.  The Extensions of Credit made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive, absent manifest error, of the amount of the Extensions of Credit
made by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, Term Loan Note and/or Swingline Note, as applicable,
which shall evidence such Lender’s Revolving Credit Loans, Term Loans and/or
Swingline Loans, as applicable, in addition to such accounts or records.  Each
Lender may attach schedules to its Notes and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.
 
 
48

--------------------------------------------------------------------------------

 
 
(b)           Participations.  In addition to the accounts and records referred
to in subsection (a), each Revolving Credit Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Revolving Credit Lender of
participations in Letters of Credit and Swingline Loans.  In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Revolving Credit Lender in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.
 
SECTION 5.6         Adjustments.  If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 5.9, 5.10, 5.11 or 14.3 hereof) greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that
 
(a)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and
 
(b)           the provisions of this Section 5.6 shall not be construed to apply
to (x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 5.14 or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant.
 
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
 
 
49

--------------------------------------------------------------------------------

 
 
SECTION 5.7          Administrative Agent’s Clawback.
 
(a)           Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Sections 2.3(b) and 4.1 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower up to but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, the greater of the daily average Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation and (ii) in the case of a payment to be
made by the Borrower, the interest rate applicable to Base Rate Loans.  If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
 
(b)           Payments by the Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders, the Issuing Lender or the Swingline Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
the Issuing Lender or the Swingline Lender, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders, the Issuing Lender or the Swingline Lender, as the case
maybe, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender, Issuing Lender or the Swingline
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, as the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
 
(c)           Nature of Obligations of Lenders Regarding Extensions of
Credit.  The obligations of the Lenders under this Agreement to make the Loans
and issue or participate in Letters of Credit are several and are not joint or
joint and several.  The failure of any Lender to make available its Commitment
Percentage of any Loan requested by the Borrower shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.
 
 
50

--------------------------------------------------------------------------------

 
 
SECTION 5.8          Changed Circumstances.
 
(a)           Circumstances Affecting LIBOR Rate Availability.  If with respect
to any Interest Period (i) the Administrative Agent or any Lender (after
consultation with the Administrative Agent) shall reasonably determine that, by
reason of circumstances affecting the foreign exchange and interbank markets
generally, deposits in eurodollars, in the applicable amounts are not being
quoted via the Reuters Page LIBOR01 or offered to the Administrative Agent or
such Lender for such Interest Period or (ii) the Required Lenders shall
reasonably determine that the LIBOR Rate does not adequately and fairly reflect
the cost to such Lenders of making or maintaining such Loans during such
Interest Period and notify the Administrative Agent of such determination, then
the Administrative Agent shall forthwith give written notice thereof to the
Borrower.  Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans and the right of the Borrower to convert any Loan to or continue any
Loan as a LIBOR Rate Loan shall be suspended, and the Borrower shall repay in
full (or cause to be repaid in full) the then outstanding principal amount of
each such LIBOR Rate Loan together with accrued interest thereon, on the last
day of the then current Interest Period applicable to such LIBOR Rate Loan or
convert the then outstanding principal amount of each such LIBOR Rate Loan to a
Base Rate Loan as of the last day of such Interest Period.
 
(b)           Laws Affecting LIBOR Rate Availability.  If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders.  Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans and the right of the
Borrower to convert any Loan or continue any Loan as a LIBOR Rate Loan shall be
suspended and thereafter the Borrower may select only Base Rate Loans hereunder,
and (ii) if any of the Lenders may not lawfully continue to maintain a LIBOR
Rate Loan to the end of the then current Interest Period applicable thereto as a
LIBOR Rate Loan, the applicable LIBOR Rate Loan shall immediately be converted
to a Base Rate Loan for the remainder of such Interest Period.
 
SECTION 5.9         Indemnity.  The Borrower hereby agrees to indemnify each of
the Lenders against any loss or expense which may arise or be attributable to
such Lender’s obtaining, liquidating or employing deposits or other funds
acquired to effect, fund or maintain any Loan (a) as a consequence of any
failure by the Borrower to make any payment when due of any amount due hereunder
in connection with a LIBOR Rate Loan, (b) due to any failure of the Borrower to
borrow, continue or convert on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor.  The amount of such loss or expense shall
be determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender reasonably deems appropriate and
practical.  Such Lender shall furnish to the Administrative Agent, and the
Administrative Agent shall promptly forward to the Borrower, a certificate of
such Lender setting forth the basis for determining such amount or amounts
necessary to compensate such Lender and such certificate shall be conclusively
presumed to be correct save for manifest error.
 
 
51

--------------------------------------------------------------------------------

 
 
SECTION 5.10        Increased Costs.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or the Issuing Lender;
 
(ii)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 
(iii)         impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient, as the case may be, of
making, converting to, continuing or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, the
Issuing Lender or such other Recipient, as the case may be, of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, the Issuing Lender or such other
Recipient, as the case may be, hereunder (whether of principal, interest or any
other amount) then, upon written request of such Lender, the Issuing Lender or
such other Recipient, as applicable, the Borrower shall promptly pay to such
Lender, the Issuing Lender or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Lender
or such other Recipient, as the case may be, for such additional costs incurred
or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or the Issuing Lender
reasonably determines that any Change in Law affecting such Lender or the
Issuing Lender or any lending office of such Lender or such Lender’s or the
Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or the Issuing Lender’s capital or on the capital of such Lender’s
or the Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Revolving Credit Commitment of such Lender or the Loans made by,
or participations in Letters of Credit or Swingline Loans held by, such Lender,
or the Letters of Credit issued by the Issuing Lender, to a level below that
which such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company would have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy and liquidity), then from time to time upon written request of such
Lender or such Issuing Lender the Borrower shall promptly pay to such Lender or
the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company for any such reduction suffered.
 
 
52

--------------------------------------------------------------------------------

 
 
(c)           Certificates for Reimbursement.  Any Lender, the Issuing Lender or
any other Recipient seeking compensation under Section 5.10(a) or (b) shall
deliver to the Borrower a certificate of such Lender, the Issuing Lender or such
other Recipient, as the case may be, setting forth the amount or amounts
necessary to compensate such Lender, the Issuing Lender, such other Recipient or
any of their respective holding companies, as the case may be, in accordance
with Section 5.10(a) or (b) and such certificate shall be conclusive absent
manifest error.  The Borrower shall pay such Lender, the Issuing Lender or such
other Recipient, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender,
the Issuing Lender or such other Recipient to demand compensation pursuant to
this Section 5.10 shall not constitute a waiver of such Lender’s, the Issuing
Lender’s or such other Recipient’s right to demand such compensation; provided
that the Borrower shall not be required to compensate any Lender, the Issuing
Lender or any other Recipient pursuant to this Section 5.10 for any increased
costs incurred or reductions suffered more than six (6) months prior to the date
that such Lender, the Issuing Lender or such other Recipient, as the case may
be, provides the certificate set forth in Section 5.10(c) hereof (except that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).
 
SECTION 5.11        Taxes.
 
(a)           Issuing Lender.  For purposes of this Section 5.11, the term
“Lender” includes the Issuing Lender.
 
(b)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable
Law.  If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.11), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 
 
53

--------------------------------------------------------------------------------

 
 
(c)           Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
 
(d)           Indemnification by the Borrower.  The Borrower shall indemnify
each Recipient, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Recipient, shall be conclusive absent manifest error.
 
(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 14.10(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.11(e).
 
(f)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by the Borrower to a Governmental Authority pursuant to this Section
5.11, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(g)           Status of Lenders.
 
(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
 
54

--------------------------------------------------------------------------------

 
 
(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person:
 
(A)          Any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from United
States federal backup withholding tax;
 
(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
 
(2)           executed originals of IRS Form W-8ECI;
 
(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or
 
 
55

--------------------------------------------------------------------------------

 
 
(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;
 
(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
 
(D)          if a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
notify the Borrower of such obsolescence or inaccuracy and promptly as
practically possible update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.
 
 
56

--------------------------------------------------------------------------------

 
 
(h)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 5.11
(including by the payment of additional amounts pursuant to this Section 5.11),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 5.11 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
Section 5.11(h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this Section 5.11(h), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 5.11(h) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This Section
5.11(h) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
 
(i)            Survival.  Each party’s obligations under this Section 5.11 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
SECTION 5.12        Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 5.10 or Section 5.11, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment to the extent solely related
to any Extensions of Credit made by such Lender to the Borrower.
 
(b)           Replacement of Lenders.  If (x) any Lender requests compensation
under Section 5.10, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, and, in each case with respect
to this clause (x), such Lender has declined or is unable to designate a
different lending office in accordance with Section 5.12(a), or (y) if any
Lender is a Defaulting Lender or a Non-Consenting Lender, then in each case with
respect to the foregoing clauses (x) and (y), the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to (and such Lender shall) assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 14.10), all of its interests, rights (other than
its then existing rights to payment pursuant to Section 5.10 or Section 5.11)
and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that
 
 
57

--------------------------------------------------------------------------------

 
 
(i)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 14.10,
 
(ii)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts then due and
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 5.9) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts),
 
(iii)         in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter,
 
(iv)         such assignment does not conflict with Applicable Law, and
 
(v)          in the case of any assignment resulting from  a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
Any Lender being replaced pursuant to this Section 5.12(b) shall (i) execute and
deliver an Assignment and Assumption with respect to such Lender’s outstanding
Loans, Commitments and participations in respect of L/C Obligations and
Swingline Loans and (ii) deliver any Notes evidencing such Loans to the Borrower
or the Administrative Agent.
 
SECTION 5.13        Security.  The Obligations of the Borrower shall be secured
as provided in the Security Documents.
 
SECTION 5.14       Cash Collateral.  At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent, the Issuing Lender or the Swingline Lender (with a copy to
the Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of the Issuing Lender and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to Section
5.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the Minimum Collateral Amount.
 
 
58

--------------------------------------------------------------------------------

 
 
(a)           Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender and the Swingline
Lender a continuing first priority security interest in all Cash Collateral
(subject to Permitted Liens) as security for the Defaulting Lender’s obligation
to fund participations in respect of L/C Obligations and Swingline Loans, to be
applied pursuant to Section 5.14(b) below.  If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent, the Issuing Lender and the Swingline
Lender as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
 
(b)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, any Cash Collateral provided under this Section 5.14 or
Section 5.15 in respect of Letters of Credit and Swingline Loans shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans (including, as
to any Cash Collateral provided by a Defaulting Lender (or deemed paid to and
redirected by a Defaulting Lender pursuant to Section 5.15(a)(ii)), any interest
accrued on such obligation) for which such Cash Collateral was so provided,
prior to any other application of such property as may otherwise be provided for
herein.
 
(c)           Termination of Requirement.  Any Cash Collateral (or the
appropriate portion thereof) provided to reduce the Fronting Exposure of the
Issuing Lender and/or the Swingline Lender, as applicable, shall no longer be
required to be held as Cash Collateral pursuant to this Section 5.14 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent, the Issuing Lender and the Swingline
Lender that there exists excess Cash Collateral; provided that, subject to
Section 5.15, the Person providing such Cash Collateral and, as applicable, the
Issuing Lender and/or the Swingline Lender may agree that such Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations; and provided further that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to Section 5.14(a).
 
SECTION 5.15        Defaulting Lenders.
 
(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:
 
(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and
Section 14.2.
 
 
59

--------------------------------------------------------------------------------

 
 
(ii)          Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 14.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender and the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lender and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.14; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account opened by the Administrative
Agent, for the benefit of the Lenders, the Issuing Bank and the Swingline
Lender, and released pro rata in order to (A) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans and funded
participations under this Agreement and (B) Cash Collateralize the Issuing
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit and Swingline Loans issued under this
Agreement, in accordance with Section 5.14; sixth, to the payment of any amounts
owing to the Lenders (other than such Defaulting Lender), the Issuing Lender or
the Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.15(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
 
60

--------------------------------------------------------------------------------

 
 
(iii)           Certain Fees.
 
 (A)         No Defaulting Lender shall be entitled to receive any Commitment
Fee for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).
 
 (B)         Each Defaulting Lender shall be entitled to receive letter of
credit commissions pursuant to Section 3.3 for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Revolving
Credit Commitment Percentage of the stated amount of Letters of Credit for which
it has provided Cash Collateral pursuant to Section 5.14.
 
 (C)         With respect to any Commitment Fee or letter of credit commission
not required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to Section 5.15(a)(iv)
below, (2) pay to each Issuing Lender and Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (3) not be required to pay the remaining amount of
any such fee.
 
(iv)           Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Credit Commitment Percentages
(calculated without regard to such Defaulting Lender’s Revolving Credit
Commitment) but only to the extent that (x) the conditions set forth in Section
6.2 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment.  No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
 
(v)            Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in Section 5.15(a)(iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lender’s Fronting Exposure and (y) second,
Cash Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 5.14.
 
 
61

--------------------------------------------------------------------------------

 
 
(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Issuing Lender and the Swingline Lender agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), such Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Lenders in
accordance with the Commitments under the applicable Credit Facility (without
giving effect to Section 5.15(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
 
ARTICLE VI
 
CLOSING; CONDITIONS OF CLOSING AND BORROWING
 
SECTION 6.1         Conditions to Closing and Initial Extensions of Credit.  The
obligation of the Lenders to close this Agreement and to make the initial Loans
or issue or participate in the initial Letters of Credit, if any, is subject to
the reasonable satisfaction of each of the following conditions:
 
(a)           Executed Loan Documents.  This Agreement, a Revolving Credit Note
in favor of each Revolving Credit Lender requesting a Revolving Credit Note, a
Term Loan Note in favor of each Term Loan Lender requesting a Term Loan Note, a
Swingline Note in favor of the Swingline Lender (if requested thereby), the
Subsidiary Guaranty Agreement and the Security Documents, together with any
other applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall exist hereunder or
thereunder.
 
(b)           Closing Certificates; Etc.  The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:
 
(i)           Officer’s Certificate of the Borrower.  A certificate from a
Responsible Officer of the Borrower to the effect that all representations and
warranties of the Borrower contained in this Agreement and the other Loan
Documents that are subject to materiality or Material Adverse Effect
qualifications are true, correct and complete and all representations and
warranties of the Borrower contained in this Agreement and the other Loan
Documents that are not subject to materiality or Material Adverse Effect
qualifications are true, correct and complete in all material respects; that
none of the Credit Parties is in violation of any of the covenants contained in
this Agreement and the other Loan Documents; that, after giving effect to the
transactions contemplated by this Agreement, no Default or Event of Default has
occurred and is continuing; and that each of the Credit Parties, as applicable,
has satisfied each of the conditions set forth in Sections 6.1(d), 6.1(e)(iv),
6.1(f)(ii), 6.2(a) and 6.2(b).
 
 
62

--------------------------------------------------------------------------------

 
 
(ii)          Certificate of Secretary of each Credit Party.  A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of such
Credit Party as in effect on the Closing Date, (C) resolutions duly adopted by
the board of directors or other governing body (or managers, as applicable) of
such Credit Party authorizing the transactions contemplated hereunder and the
execution, delivery and performance of the Loan Documents to which it is a party
and (D) each certificate required to be delivered pursuant to Section
6.1(b)(iii).
 
(iii)         Certificates of Good Standing.  Certificates as of a recent date
of the good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where such Credit Party is qualified to do business.
 
(iv)         Opinions of Counsel.  Favorable opinions of Proskauer Rose LLP,
counsel to the Credit Parties, addressed to the Administrative Agent and the
Lenders as to such customary matters with respect to the Credit Parties and the
Loan Documents as the Administrative Agent shall reasonably request.
 
(c)           Personal Property Collateral.
 
(i)           Filings and Recordings.  The Administrative Agent shall have
received, in proper form for filing or recordation, all filings and recordations
that are necessary to perfect the security interests of the Administrative
Agent, on behalf of itself and the Lenders, in the Collateral in which a
security interest can be perfected by filing or recording and the Administrative
Agent shall be satisfied that upon such filings and recordations such security
interests constitute valid and perfected first priority Liens thereon (subject
to Permitted Liens).
 
(ii)          Pledged Collateral.  The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the Capital
Stock pledged pursuant to the Security Documents, together with an undated
transfer power for each such certificate duly executed in blank by the
registered owner thereof and (B) each original promissory note pledged pursuant
to the Security Documents together with an undated endorsement for each such
promissory note duly executed in blank by the holder thereof.
 
(iii)         Lien Search. The Administrative Agent shall have received the
results of Lien searches (including searches as to judgments, pending litigation
and tax matters), ordered by and in form and substance reasonably satisfactory
to the Administrative Agent, made against the Credit Parties under the Uniform
Commercial Code (or applicable judicial docket) as in effect in any state in
which any such Credit Party is incorporated or in any other location reasonably
requested by the Administrative Agent, indicating among other things that its
assets are free and clear of any Lien except for Permitted Liens.
 
 
63

--------------------------------------------------------------------------------

 
 
(iv)         Hazard and Liability Insurance.  The Administrative Agent shall
have received certificates of property hazard and liability insurance, evidence
of payment of all insurance premiums for the current policy year of each (naming
the Administrative Agent as additional insured party, lender’s loss payee and/or
mortgagee, as applicable, on all certificates for property hazard insurance and
as additional insured on all certificates for liability insurance), and, if
requested by the Administrative Agent, copies (certified by a Responsible
Officer) of insurance policies in the form required under Section 9.3 and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent.
 
(d)           Consents; Defaults.
 
(i)           Governmental and Third Party Approvals.  The Credit Parties shall
have received all material governmental and third party consents and approvals
reasonably requested by the Administrative Agent (or any other material consents
as determined in the reasonable discretion of the Administrative Agent) in
connection with the transactions contemplated by this Agreement and the other
Loan Documents and the other transactions contemplated hereby and all applicable
waiting periods shall have expired without any action being taken by any Person
that could reasonably be expected to restrain, prevent or impose any material
adverse conditions on any of the Credit Parties or such other transactions or
that could seek or threaten any of the foregoing, and no law or regulation shall
be applicable which in the reasonable judgment of the Administrative Agent could
reasonably be expected to have such effect.
 
(ii)          No Injunction, Etc.  No action, proceeding, investigation,
regulation or legislation shall have been instituted or, to the knowledge of the
Borrower, threatened before any Governmental Authority to enjoin, restrain, or
prohibit, or to obtain substantial damages in respect of, or which is related to
or arises out of this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby, or which, in the
Administrative Agent’s reasonable discretion, would make it inadvisable to
consummate the transactions contemplated by this Agreement or the other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby.
 
(e)           Financial Matters.
 
(i)           Financial Statements.  The Administrative Agent shall have
received (A) the audited Consolidated balance sheet of the Borrower and its
Subsidiaries for the Fiscal Years 2009, 2010 and 2011 and the related audited
statements of operations and cash flows for such Fiscal Years and (B) unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries for each
quarterly period ended since the last audited financial statements for which
financial statements are available and related unaudited interim statements of
income and cash flows, certified by the chief financial officer of the Borrower.
 
 
64

--------------------------------------------------------------------------------

 
 
(ii)          Financial Projections.  Pro forma Consolidated financial
statements for the Borrower and its Subsidiaries, and forecasts prepared by
management of the Borrower, of balance sheets, income statements and cash flow
statements on a quarterly basis for the first Fiscal Year after the Closing Date
and on an annual basis for each year thereafter during the term of the Credit
Facility.
 
(iii)         Financial Condition Certificate.  The Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, and certified as accurate
by a Responsible Officer of the Borrower, that (A) after giving pro forma effect
to the transactions contemplated hereby, the Borrower and each of its
Subsidiaries are each Solvent, (B) the Borrower’s payables are current and not
past due, (C) attached thereto are calculations evidencing compliance on a pro
forma basis with the covenants contained in Article X hereof, (D) the financial
projections previously delivered to the Administrative Agent represent the good
faith estimates (utilizing reasonable assumptions) of the financial condition
and operations of the Borrower and its Subsidiaries, (E) after giving pro forma
effect to the transactions contemplated hereby, the Consolidated Total Leverage
Ratio of the Borrower and its Subsidiaries as of the Closing Date does not
exceed 2.00 to 1.00 (calculated on a pro forma basis including other adjustments
reasonably acceptable to the Agents), (F) after giving pro forma effect to the
transactions contemplated hereby, the Consolidated EBITDA of the Borrower and
its Subsidiaries is at least $20,500,000 for the twelve (12) months ended as of
the most recent month end reasonably available prior to the Closing Date
(calculated on a pro forma basis including other adjustments reasonably
acceptable to the Agents) and (G) attached thereto is a calculation of the
Applicable Margin.
 
(iv)         Payment at Closing; Fee Letters. The Borrower shall have paid (A)
to the Administrative Agent, Wells Fargo Securities and the Lenders the fees set
forth or referenced in Section 5.3 and any other accrued and unpaid fees or
commissions due hereunder, in each case, that are due and payable on the Closing
Date, (B) all reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced (including detailed time charges)
prior to or on the Closing Date and (C) to any other Person such amount as may
be then due and payable thereto in connection with the transactions contemplated
hereby, including all taxes, fees and other charges in connection with the
execution, delivery, recording, filing and registration of any of the Loan
Documents.
 
(f)           Miscellaneous.
 
(i)           Notice of Borrowing.  The Administrative Agent shall have received
a Notice of Borrowing from the Borrower in accordance with Section 2.3(a) and
Section 4.2, and a Notice of Account Designation specifying the account or
accounts to which the proceeds of any Loans made on or after the Closing Date
are to be disbursed.
 
 
65

--------------------------------------------------------------------------------

 
 
(ii)          Existing Indebtedness.  Substantially concurrently with the
closing of the Credit Facilities, all existing Indebtedness of the Borrower and
its Subsidiaries (including the Indebtedness under the Existing Credit
Agreement, but excluding any contingent indemnification and reimbursement
obligations not then due and payable and any Indebtedness permitted pursuant to
Section 11.1) shall be repaid in full and terminated and all collateral security
and guaranties therefor shall be released, and, if applicable, the
Administrative Agent shall have received a payoff letter in form and substance
reasonably satisfactory to it evidencing such repayment, termination,
reconveyance and release.
 
(iii)         PATRIOT Act, etc.  The Borrower and each of the Subsidiary
Guarantors shall have provided to the Administrative Agent and the Lenders the
documentation and other information requested by the Administrative Agent in
order to comply with requirements of the PATRIOT Act, applicable “know your
customer” and anti-money laundering rules and regulations.
 
(iv)         Other Documents.  All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent.  The Administrative Agent shall have received copies of
all other documents, certificates and instruments reasonably requested thereby,
with respect to the transactions contemplated by this Agreement.
 
Without limiting the generality of the provisions of the last paragraph of
Section 13.3, for purposes of determining compliance with the conditions
specified in this Section 6.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
 
SECTION 6.2         Conditions to All Extensions of Credit.  The obligations of
the Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan and/or the Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:
 
(a)           Continuation of Representations and Warranties.  The
representations and warranties of the Borrower and each other Credit Party
contained in Article VII and each other Loan Document that are subject to
materiality or Material Adverse Effect qualifications shall be true and correct
in all respects and the representations and warranties of the Borrower and each
other Credit Party contained in Article VII and each other Loan Document that
are not subject to materiality or Material Adverse Effect qualifications shall
be true and correct in all material respects, in each case, both before and
after giving effect to such proposed borrowing, continuation, conversion,
issuance or extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or, if subject to materiality or
Material Adverse Effect qualifications, in all respects) as of such earlier
date.
 
 
66

--------------------------------------------------------------------------------

 
 
(b)           No Existing Default.  No Default or Event of Default shall have
occurred and be continuing (i) on the borrowing, continuation or conversion date
with respect to such Loan or after giving effect to the Loans to be made,
continued or converted on such date or (ii) on the issuance or extension date
with respect to such Letter of Credit or after giving effect to the issuance or
extension of such Letter of Credit on such date.
 
(c)           Notices.  The Administrative Agent shall have received a Notice of
Borrowing,  or Notice of Conversion/Continuation, as applicable, from the
Borrower in accordance with Section 2.3(a), Section 4.2 or Section 5.2, as
applicable.
 
(d)           Additional Documents.  The Administrative Agent shall have
received each additional document, instrument or other item reasonably requested
by it.
 
(e)           New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
immediately after giving effect to such Swingline Loan and (ii) the Issuing
Lender shall not be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure immediately
after giving effect thereto.
 
ARTICLE VII
 
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
 
SECTION 7.1         Representations and Warranties.  To induce the
Administrative Agent and Lenders to enter into this Agreement and to induce the
Lenders to make Extensions of Credit, the Borrower hereby represents and
warrants to the Administrative Agent and Lenders both before and after giving
effect to the transactions contemplated hereunder, which representations and
warranties shall be deemed made on the Closing Date as and to the extent set
forth in Section 6.2, that:
 
(a)           Organization; Power; Qualification.  Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the corporate
power and authority to own its properties and to carry on its business as now
being conducted and is duly qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization except in jurisdictions
where the failure to be so qualified or in good standing could not reasonably be
expected to result in a Material Adverse Effect.  The jurisdictions in which the
Borrower and its Subsidiaries are organized and qualified to do business as of
the Closing Date are described on Schedule 7.1(a).
 
(b)           Ownership.  Each Subsidiary of the Borrower as of the Closing Date
is listed on Schedule 7.1(b).  As of the Closing Date, the capitalization of the
Subsidiaries of the Borrower consists of the number of shares or other equity
interests, authorized, issued and outstanding, of such classes and series, with
or without par value (if applicable), described on Schedule 7.1(b).  All
outstanding shares of Subsidiaries that are corporations have been duly
authorized and validly issued and are fully paid and nonassessable, with no
personal liability attaching to the ownership thereof, and not subject to any
preemptive or similar rights, except as described in Schedule 7.1(b).  The
shareholders or other equityholders of each Subsidiary of the Borrower and the
number of shares or other equity interests owned by each as of the Closing Date
are described on Schedule 7.1(b).  As of the Closing Date, there are no
outstanding stock purchase warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or permit the
issuance of Capital Stock of each Subsidiary of the Borrower, except as
described on Schedule 7.1(b).
 
 
67

--------------------------------------------------------------------------------

 
 
(c)           Authorization of Agreement, Loan Documents and Borrowing.  Each of
the Borrower and its Subsidiaries has the right, power and authority and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
in accordance with their respective terms.  This Agreement and each of the other
Loan Documents have been duly executed and delivered by the duly authorized
officers (or equivalent managers) of the Borrower and each of its Subsidiaries
party thereto, and each such document constitutes the legal, valid and binding
obligation of the Borrower or its Subsidiary party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.
 
(d)           Compliance of Agreement, Loan Documents and Borrowing with Laws,
Etc.  The execution, delivery and performance by the Borrower and its
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby do not and will not, by the passage of
time, the giving of notice or otherwise, (i) require any Governmental Approval
or violate any Applicable Law relating to the Borrower or any of its
Subsidiaries where the failure to obtain such Governmental Approval could
reasonably be expected to have a Material Adverse Effect, (ii) conflict with,
result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of the Borrower or any
of its Subsidiaries, (iii) conflict with, result in a breach of or constitute a
default under any indenture, agreement or other instrument to which such Person
is a party or by which any of its properties is bound or any Governmental
Approval relating to such Person, in each case, which could reasonably be
expected to have a Material Adverse Effect, (iv) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Liens arising under the
Loan Documents or (v) require any consent of any other Person in connection with
the execution, delivery, performance, validity or enforceability of this
Agreement other than consents for which the failure to obtain could not
reasonably be expected to have a Material Adverse Effect.
 
(e)           Compliance with Law; Governmental Approvals.  Each of the Borrower
and its Subsidiaries (i) has all material Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, (ii) is in material compliance with each Governmental
Approval applicable to it and in material compliance with all other Applicable
Laws relating to it or any of its respective properties and (iii) has timely
filed all material reports, documents and other materials required to be filed
by it under all Applicable Laws with any Governmental Authority and has retained
all material records and documents required to be retained by it under
Applicable Law.
 
 
68

--------------------------------------------------------------------------------

 
 
(f)            Tax Returns and Payments.  Each of the Borrower and its
Subsidiaries has duly filed or caused to be filed all federal, material state,
material local and other material tax returns required by Applicable Law to be
filed, or has paid, or made adequate provision for the payment of, all federal,
material state, material local and other material taxes, assessments and
governmental charges or levies upon it and its property, income, profits and
assets which are due and payable.  Such returns and provisions accurately
reflect in all material respects all liability for taxes of the Borrower and its
Subsidiaries for the periods covered thereby.  Other than as set forth on
Schedule 7.1(f) hereto, there is no ongoing audit or examination or, to the
knowledge of the Borrower, other investigation by any Governmental Authority
having appropriate jurisdiction of the tax liability of the Borrower and its
Subsidiaries.  To the Borrower’s knowledge, no Governmental Authority having
appropriate jurisdiction has asserted any material Lien or other material claim
against the Borrower or any Subsidiary thereof with respect to unpaid taxes
which has not been discharged or resolved other than Permitted Liens.  The
Borrower and its Subsidiaries have made adequate reserves on their books and
records to the extent required by GAAP for (i) Taxes that have accrued but that
are not yet due and payable and (ii) Taxes that are being contested in good
faith by appropriate proceedings.
 
(g)           Intellectual Property Matters.  Each of the Borrower and its
Subsidiaries owns or possesses rights to use all material franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are reasonably necessary to conduct its business.  To the
Borrower’s knowledge, no event has occurred which permits, or after notice or
lapse of time or both would permit, the revocation or termination of any such
rights, and, to the Borrower’s knowledge, neither the Borrower nor any
Subsidiary thereof is liable to any Person for infringement under Applicable Law
with respect to any such rights as a result of its business operations.
 
(h)           Environmental Matters.  Except as set forth on Schedule 7.1(h):
 
(i)           The properties currently owned, leased or operated by the Borrower
and its Subsidiaries do not contain, and to their knowledge have not previously
contained, and any real property formerly owned, leased or operated by the
Borrower or any of its Subsidiaries did not contain during the Borrower’s or
Subsidiaries’ ownership, lease or operation thereof, any Hazardous Materials in
amounts or concentrations which (A) constitute or constituted a material
violation of applicable Environmental Laws or (B) could give rise to material
liability under applicable Environmental Laws;
 
(ii)          The Borrower, each of its Subsidiaries and their currently owned,
leased and operated properties and all their operations conducted in connection
therewith are in material compliance, and have been in material compliance, with
all applicable Environmental Laws, and there is no contamination at, under or
about such properties or such operations which could materially interfere with
the continued operation of such properties or impair the fair saleable value
thereof;
 
 
69

--------------------------------------------------------------------------------

 
 
(iii)         Neither the Borrower nor any Subsidiary thereof has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability regarding environmental matters, Hazardous Materials, or
compliance with Environmental Laws that remain outstanding and unresolved, nor
does the Borrower or any Subsidiary thereof have knowledge that any such notice
will be received or is being threatened;
 
(iv)         Borrower and its Subsidiaries have not transported or disposed of
to or from the properties owned, leased or operated by the Borrower and its
Subsidiaries any Hazardous Materials in violation of, or in a manner or to a
location which is reasonably likely to give rise to liability under,
Environmental Laws, nor has the Borrower or its Subsidiaries generated, treated,
stored or disposed of Hazardous Material at, on or under any of such properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws;
 
(v)          No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower or any Subsidiary thereof is or is
reasonably likely to be named as a potentially responsible party with respect to
their properties or operations, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to Borrower, any Subsidiary or their properties or operations that
could reasonably be expected to have a Material Adverse Effect; and
 
(vi)         There has been no release, or to the Borrower’s knowledge, threat
of release, of Hazardous Materials at or from properties owned, leased or
operated by the Borrower or any Subsidiary during the Borrower’s or its
Subsidiaries’ ownership, lease or operation thereof or, to the Borrower’s
knowledge, prior to the Borrower’s or its Subsidiaries’ ownership, lease or
operations thereof, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws that could reasonably be expected to
have a Material Adverse Effect.
 
(i)            ERISA.
 
(i)           As of the Closing Date, neither the Borrower nor any ERISA
Affiliate maintains or contributes to, or has any obligation under, any Employee
Benefit Plans other than those identified on Schedule 7.1(i);
 
(ii)          The Borrower and each ERISA Affiliate is in material compliance
with all applicable provisions of ERISA, the Code and the regulations and
published interpretations thereunder with respect to all Employee Benefit Plans
except for any required amendments for which the remedial amendment period as
defined in Section 401(b) of the Code has not yet expired and except where a
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.  Each Employee Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has been determined by the IRS to be so qualified,
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired.  No liability has been incurred by
the Borrower or any ERISA Affiliate which remains unsatisfied for any taxes or
penalties with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;
 
 
70

--------------------------------------------------------------------------------

 
 
(iii)         As of the Closing Date, no Pension Plan has been terminated, nor
has any Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has the Borrower or any ERISA
Affiliate failed to make any contributions or to pay any amounts due and owing
as required by Section 412 of the Code, Section 302 of ERISA or the terms of any
Pension Plan prior to the due dates of such contributions under Section 412 of
the Code or Section 302 of ERISA, nor has there been any event requiring any
disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any
Pension Plan;
 
(iv)         Except where the failure of any of the following representations to
be correct could not reasonably be expected to have a Material Adverse Effect,
neither the Borrower nor any ERISA Affiliate has:  (A) engaged in a nonexempt
prohibited transaction described in Section 406 of the ERISA or Section 4975 of
the Code, (B) incurred any liability to the PBGC which remains outstanding other
than the payment of premiums and there are no premium payments which are due and
unpaid, (C) failed to make a required contribution or payment to a Multiemployer
Plan, or (D) failed to make a required installment or other required payment
under Section 412 of the Code;
 
(v)          No Termination Event has occurred or is reasonably expected to
occur; and
 
(vi)         Except where the failure of any of the following representations to
be correct could not reasonably be expected to have a Material Adverse Effect,
no proceeding, claim (other than a benefits claim in the ordinary course of
business), lawsuit and/or investigation is existing or, to the best knowledge of
the Borrower after due inquiry, threatened concerning or involving any (A)
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by the Borrower or any ERISA Affiliate, (B) Pension
Plan or (C) Multiemployer Plan.
 
(j)            Margin Stock.  Neither the Borrower nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System).  No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of
Governors.  Following the application of the proceeds of each Extension of
Credit, not more than twenty-five percent (25%) of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
Consolidated basis) subject to the provisions of Section 11.2 or Section 11.5 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to other
Indebtedness will be “margin stock”.
 
 
71

--------------------------------------------------------------------------------

 
 
(k)           Government Regulation.  Neither the Borrower nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940, as amended) and neither the Borrower nor any Subsidiary thereof is, or
after giving effect to any Extension of Credit will be, subject to regulation
under the Interstate Commerce Act, as amended, or any other Applicable Law which
limits its ability to incur or consummate the transactions contemplated hereby.
 
(l)            Employee Relations.  Each of the Borrower and its Subsidiaries
has a stable work force in place and is not, as of the Closing Date, party to
any collective bargaining agreement nor has any labor union been recognized as
the representative of its employees.  The Borrower knows of no pending,
threatened or contemplated strikes, work stoppage or other collective labor
disputes involving its employees or those of its Subsidiaries.
 
(m)           Burdensome Provisions.  Neither the Borrower nor any Subsidiary
thereof is a party to any agreement or instrument or subject to any corporate
restriction that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
 
(n)           Financial Statements.  The audited and unaudited financial
statements delivered pursuant to Section 6.1(e) are complete and correct and
fairly present in all material respects on a Consolidated basis the assets,
liabilities and financial position of the Borrower and its Subsidiaries as at
such dates, and the results of the operations and changes of financial position
for the periods then ended (other than customary year-end adjustments for
unaudited financial statements).  All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP,
unless otherwise expressly noted therein.  Such financial statements show all
material indebtedness and other material liabilities, direct or contingent, of
the Borrower and its Subsidiaries as of the date thereof, including material
liabilities for taxes, material commitments, and Indebtedness, in each case, to
the extent required to be disclosed under GAAP.  The pro forma financial
statements delivered pursuant to Section 6.1(e) were prepared in good faith on
the basis of the assumptions stated therein, which assumptions are believed to
be reasonable in light of then existing conditions except that such financial
statements and forecasts shall be subject to normal year end closing and audit
adjustments, it being understood that actual results may vary from such
projections and that such variations may be material.
 
(o)           No Material Adverse Change.  Since December 31, 2011, there has
been no material adverse change in the properties, business, operations, or
condition (financial or otherwise) of the Borrower and its Subsidiaries and no
event has occurred or condition arisen that could reasonably be expected to have
a Material Adverse Effect.
 
(p)           Solvency.  As of the Closing Date and after giving effect to each
Extension of Credit made hereunder, the Borrower and each of its Subsidiaries
will be Solvent.
 
 
72

--------------------------------------------------------------------------------

 
 
(q)           Titles to Properties.  Each of the Borrower and its Subsidiaries
has such title to or leasehold interests in the real property owned or leased by
it as is necessary to the conduct of its business and has valid and legal title
to all of its material personal property and assets, including, but not limited
to, those reflected on the balance sheets of the Borrower and its Subsidiaries
delivered pursuant to Section 6.1(e), except those which have been disposed of
by the Borrower or its Subsidiaries subsequent to the date of such balance
sheets which dispositions have been in the ordinary course of business or as
otherwise expressly permitted hereunder and except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.
 
(r)            Insurance.  The properties of the Borrower and its Subsidiaries
are insured with financially sound and reputable insurance companies or are
self-insured, in such amounts, with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in locations where the Borrower or the applicable Subsidiary
operates, as required pursuant to Section 9.3.
 
(s)           Liens.  None of the properties and assets of the Borrower or any
Subsidiary thereof is subject to any Lien, except Permitted Liens.  Neither the
Borrower nor any Subsidiary thereof has signed any financing statement or any
security agreement authorizing any secured party thereunder to file any
financing statement, except those financing statements and security agreements
that (a) have been terminated or are no longer in full force and (b) perfect or
grant Permitted Liens.
 
(t)            Indebtedness and Guaranty Obligations.  Schedule 11.1(c) is a
complete and correct listing of all Indebtedness and Guaranty Obligations of the
Borrower and its Subsidiaries as of the Closing Date in excess of
$1,000,000.  As of the Closing Date, the Borrower and its Subsidiaries have
performed and are in compliance with all of the material terms of such
Indebtedness and Guaranty Obligations and all instruments and agreements
relating thereto, and, as of the Closing Date, no default or event of default,
or event or condition which with notice or lapse of time or both would
constitute such a default or event of default on the part of the Borrower or any
of its Subsidiaries exists with respect to any such Indebtedness or Guaranty
Obligation.
 
(u)           Litigation.  Except for matters existing on the Closing Date and
set forth on Schedule 7.1(u), there are no actions, suits or proceedings pending
or, to the knowledge of the Borrower, threatened in writing against the Borrower
or any Subsidiary thereof or any of their respective properties in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that (i) has or could reasonably be expected to have a Material Adverse Effect,
or (ii) materially adversely affects any transaction contemplated hereby.
 
(v)           Absence of Defaults.  No event has occurred or is continuing which
constitutes a Default or an Event of Default, or which constitutes, or which
with the passage of time or giving of notice or both would constitute, a default
or event of default by the Borrower or any Subsidiary thereof under any Material
Contract or judgment, decree or order to which the Borrower or its Subsidiaries
is a party or by which the Borrower or its Subsidiaries or any of their
respective properties is bound or which would require the Borrower or its
Subsidiaries to make any payment thereunder prior to the scheduled maturity date
therefore, except as could not reasonably be expected to have a Material Adverse
Effect.
 
 
73

--------------------------------------------------------------------------------

 
 
(w)          Senior Indebtedness Status.  The Obligations of the Borrower and
each of its Subsidiaries under this Agreement and each of the other Loan
Documents (i) rank, and shall continue to rank, senior in priority of payment to
all Subordinated Indebtedness and all senior unsecured Indebtedness of each such
Person and (ii) are designated as “Senior Indebtedness” under all instruments
and documents, now or in the future, relating to all Subordinated Indebtedness
and all senior unsecured Indebtedness of such Person.
 
(x)           Anti-Terrorism; Anti-Money Laundering.  No Credit Party nor any of
its Subsidiaries (i) is an “enemy” or an “ally of the enemy” within the meaning
of Section 2 of the Trading with the Enemy Act of the United States (50 U.S.C.
App. §§ 1 et seq.), (ii) is in violation of (A) the Trading with the Enemy Act,
(B) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) or any enabling legislation or
executive order relating thereto or (C) the PATRIOT Act or (iii) is a Sanctioned
Person.  No part of the proceeds of any Extension of Credit hereunder will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.
 
(y)           Disclosure.  The Borrower and/or its Subsidiaries have disclosed
to the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which the Borrower or any of its Subsidiaries
are subject which, if terminated, revoked, accelerated, defaulted on or
breached, could reasonably be expected to result in a Material Adverse Effect,
and all other matters known to it that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  No financial
statement, material report, material certificate or other material information,
when taken together as a whole, by or on behalf of any of the Borrower or any of
its Subsidiaries to the Administrative Agent or any Lender in connection with
the negotiation of any Loan Document or included therein or delivered pursuant
thereto (as modified or supplemented by other information so furnished) contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not materially misleading; provided that, with respect to
projected financial information, pro forma financial information, estimated
financial information and other projected or estimated information, such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time in light of then existing conditions, it being understood
that actual results may vary from such projected, pro forma or estimated
information and that such variations may be material.
 
SECTION 7.2         Survival of Representations and Warranties, Etc.  All
representations and warranties set forth in this Article VII or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement.  All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date, in which case they shall be made solely as of such specific
date), shall survive the Closing Date and shall not be waived by the execution
and delivery of this Agreement, any investigation made by or on behalf of the
Lenders or any borrowing hereunder.
 
 
74

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
 
FINANCIAL INFORMATION AND NOTICES
 
Until all of the Obligations (other than Obligations consisting of contingent
indemnification and reimbursement obligations not then due and payable) have
been paid in full in cash, all Letters of Credit have been terminated or expired
(or been Cash Collateralized) and the Commitments terminated, unless consent has
been obtained in the manner set forth in Section 14.2, the Borrower will furnish
or cause to be furnished to the Administrative Agent at the Administrative
Agent’s Office at the address set forth in Section 14.1 (for delivery to the
Lenders at their respective addresses as set forth on the Register), or such
other office as may be designated by the Administrative Agent (and/or the
Lenders) from time to time:
 
SECTION 8.1          Financial Statements and Projections.
 
(a)           Quarterly Financial Statements.  As soon as practicable and in any
event within fifty (50) days (or, if earlier, on the date of any required public
filing thereof) after the end of each Fiscal Quarter (commencing with the Fiscal
Quarter ended June 30, 2012), an unaudited Consolidated balance sheet of the
Borrower and its Subsidiaries as of the close of such Fiscal Quarter and
unaudited Consolidated statements of income and cash flows and a report
containing management’s discussion and analysis of such financial statements for
the Fiscal Quarter then ended and that portion of the Fiscal Year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Borrower
in accordance with GAAP and, if applicable, containing disclosure of the effect
on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by the chief financial officer of the Borrower to present fairly in
all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments.  Delivery by the
Borrower to the Administrative Agent and the Lenders of the Borrower’s quarterly
report to the SEC on Form 10-Q with respect to any Fiscal Quarter, or the
availability of such report on EDGAR Online, within the period specified above
shall be deemed to be compliance by the Borrower with this Section 8.1(a)(i).
 
(b)           Annual Financial Statements.  As soon as practicable and in any
event within one hundred twenty (120) days (or, if earlier, on the date of any
required public filing thereof) after the end of each Fiscal Year, an audited
Consolidated balance sheet of the Borrower and its Subsidiaries as of the close
of such Fiscal Year and audited Consolidated statements of income and cash flows
and a report containing management’s discussion and analysis of such financial
statements for the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the preceding Fiscal Year and prepared in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the year.  Such annual financial statements
shall be audited by any “Big Four” or other nationally recognized independent
certified public accounting firm, and accompanied by a report thereon by such
certified public accountants that is not qualified with respect to scope
limitations imposed by the Borrower or any of its Subsidiaries or with respect
to accounting principles followed by the Borrower or any of its Subsidiaries not
in accordance with GAAP or contain any qualification or exception which is of a
“going concern” or similar nature.  Delivery by the Borrower to the
Administrative Agent and the Lenders of the Borrower’s annual report to the SEC
on Form 10-K with respect to any fiscal year, or the availability of such report
on EDGAR Online, within the period specified above shall be deemed to be
compliance by the Borrower with this Section 8.1(b).
 
 
75

--------------------------------------------------------------------------------

 
 
(c)           Annual Business Plan and Financial Projections.  As soon as
practicable and in any event within forty-five (45) days after the beginning of
each Fiscal Year, a business plan of the Borrower and its Subsidiaries for the
ensuing four (4) Fiscal Quarters, such plan to be prepared in accordance with
GAAP and to include, on a quarterly basis, the following:  a quarterly operating
and capital budget, a projected income statement, statement of cash flows and
balance sheet, accompanied by a certificate from a Responsible Officer of the
Borrower to the effect that, to the best of such officer’s knowledge, such
projections are good faith estimates (utilizing assumptions that are reasonable
in light of then existing conditions) of the financial condition and operations
of the Borrower and its Subsidiaries for such four (4) quarter period, it being
understood that actual results may vary from such estimates and that such
variations may be material.
 
SECTION 8.2          Officer’s Compliance Certificate.  At each time financial
statements are delivered pursuant to Sections 8.1(a) or (b), an Officer’s
Compliance Certificate.
 
SECTION 8.3          Accountants’ Certificate.  At each time financial
statements are delivered pursuant to Section 8.1(b), a certificate of the
independent public accountants reporting on such financial statements,
certifying that in connection with their audit, nothing came to their attention
that caused them to believe that the Borrower failed to comply with the terms,
covenants, provisions or conditions of Article X, insofar as they relate to
financial and accounting matters or, if such is not the case, specifying such
non-compliance and its nature and period of existence.
 
SECTION 8.4          Other Reports.
 
(a)           Promptly following receipt thereof, copies of all reports, if any,
submitted to the Borrower or its Board of Directors by its independent public
accountants in connection with their auditing function, including, without
limitation, any management report and any management responses thereto;
 
(b)           promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the PATRIOT Act), as from time to time reasonably requested
by the Administrative Agent or any Lender; and
 
 
76

--------------------------------------------------------------------------------

 
 
(c)           such other information regarding the operations, business affairs
and financial condition of the Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request.
 
SECTION 8.5          Notice of Litigation and Other Matters.  Prompt (but in no
event later than ten (10) days after an officer of the Borrower obtains
knowledge thereof) telephonic and written notice of:
 
(a)           the commencement of all proceedings and investigations by or
before any Governmental Authority and all actions and proceedings in any court
or before any arbitrator against or involving the Borrower or any Subsidiary
thereof or any of their respective properties, assets or businesses that if
adversely determined could reasonably be expected to have a Material Adverse
Effect;
 
(b)           any notice of any violation received by the Borrower or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
could reasonably be expected to have a Material Adverse Effect;
 
(c)           any labor controversy that has resulted in, or threatens to result
in, a strike or other work action against the Borrower or any Subsidiary thereof
and that could reasonably be expected to have a Material Adverse Effect;
 
(d)           any attachment, judgment, lien, levy or order exceeding $1,000,000
that has been assessed against the Borrower or any Subsidiary thereof;
 
(e)           (i) any Default or Event of Default or (ii) any event which
constitutes or which with the passage of time or giving of notice or both would
constitute a default or event of default under any Material Contract to which
the Borrower or any of its Subsidiaries is a party or by which the Borrower or
any Subsidiary thereof or any of their respective properties is bound, which
default or event of default could reasonably be expected to have a Material
Adverse Effect; and
 
(f)            (i) any unfavorable determination letter from the IRS regarding
the qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by the Borrower or any
ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (iii) all notices received by
the Borrower or any ERISA Affiliate from a Multiemployer Plan sponsor concerning
the imposition or amount of withdrawal liability pursuant to Section 4202 of
ERISA and (iv) the Borrower obtaining knowledge or reason to know that the
Borrower or any ERISA Affiliate has filed or intends to file a notice of intent
to terminate any Pension Plan under a distress termination within the meaning of
Section 4041(c) of ERISA;
 
provided that delivery by the Borrower to the Administrative Agent and the
Lenders of any Disclosure Statement filed with the SEC on Form 8-K, or the
availability of such Disclosure Statement on EDGAR Online, within the period set
forth above that provides the applicable notice required under any subsection of
this Section 8.5 shall be deemed to be compliance by the Borrower with such
applicable subsection.
 
 
77

--------------------------------------------------------------------------------

 
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or Wells
Fargo Securities will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates or any of its securities) (each, a “Public Lender”).  The Borrower
hereby agrees in connection with the syndication of the Credit Facility to
Public Lenders that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” and/or by not marking such Borrower Materials as “PRIVATE AND
CONFIDENTIAL” (or words of similar import), the Borrower shall be deemed to have
authorized the Administrative Agent, Wells Fargo Securities, the L/C Issuer and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its Affiliates or any of its securities for purposes
of United States Federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 14.11); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and Wells Fargo Securities
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”
 
ARTICLE IX
 
AFFIRMATIVE COVENANTS
 
Until all of the Obligations (other than Obligations consisting of contingent
indemnification and reimbursement obligations not then due and payable) have
been paid in full in cash, all Letters of Credit have been terminated or expired
(or been Cash Collateralized) and the Commitments terminated, unless consent has
been obtained in the manner provided for in Section 14.2, the Borrower will, and
will cause each of its Subsidiaries to:
 
SECTION 9.1          Preservation of Corporate Existence and Related
Matters.  Except as permitted under Section 11.4 or 11.5, preserve and maintain
its separate legal existence and all rights, franchises, licenses and privileges
necessary to the conduct of its business, and qualify and remain qualified as a
foreign corporation or other entity and authorized to do business in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect.
 
SECTION 9.2          Maintenance of Property.  In addition to the requirements
of any of the Security Documents, protect and preserve all properties necessary
in and material to its business, including copyrights, patents, trade names,
service marks and trademarks; maintain in good working order and condition,
ordinary wear and tear excepted, all buildings, equipment and other tangible
real and personal property material to its business; and from time to time make
or cause to be made all repairs, renewals and replacements thereof and additions
to such property necessary for the conduct of its business, so that the business
carried on in connection therewith may be conducted in a commercially reasonable
manner.
 
 
78

--------------------------------------------------------------------------------

 
 
SECTION 9.3          Insurance.  Maintain insurance with financially sound and
reputable insurance companies against such risks and in such amounts as are
customarily maintained by similar businesses in similar geographic locations and
as may be required by Applicable Law and as are required by any Security
Documents (including, without limitation, hazard insurance, but excluding
business interruption insurance).   All such insurance shall name the
Administrative Agent as an additional insured party, lender’s loss payee and/or
mortgagee, as applicable, thereunder.  On the Closing Date and from time to time
thereafter deliver to the Administrative Agent upon its reasonable request
information in reasonable detail as to the insurance then in effect, stating the
names of the insurance companies, the amounts and rates of the insurance, the
dates of the expiration thereof and the properties and risks covered
thereby.  Notify the Administrative Agent of the cancellation or modification of
such insurance within five (5) Business Days after the Borrower receives notice
of such cancellation or modification from the applicable insurance company.
 
SECTION 9.4          Accounting Methods and Financial Records.  Maintain a
system of accounting, and keep proper books, records and accounts (which shall
be true and complete in all material respects) as may be required or as may be
necessary to permit the preparation of financial statements in accordance with
GAAP and in compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.
 
SECTION 9.5          Payment and Performance of Obligations.  Pay and perform
all Obligations under this Agreement and the other Loan Documents, and pay or
perform (a) all taxes, assessments and other governmental charges that may be
levied or assessed upon it or any of its property, and (b) all other
indebtedness, obligations and liabilities in accordance with customary trade
practices; provided, that the Borrower or such Subsidiary may contest any item
described in the foregoing clauses (a) or (b) in good faith so long as adequate
reserves are maintained with respect thereto in accordance with GAAP.
 
SECTION 9.6          Compliance With Laws and Approvals.  Observe and remain in
compliance in all material respects with all Applicable Laws and maintain in
full force and effect all Governmental Approvals, in each case applicable to the
conduct of its business except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
SECTION 9.7          Environmental Laws.  In addition to and without limiting
the generality of Section 9.6, (a) comply with, and use commercially reasonable
efforts to ensure such compliance by all tenants and subtenants with all
applicable Environmental Laws and obtain and comply with and maintain, and use
commercially reasonable efforts to ensure that all tenants and subtenants, if
any, obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws, and (c) defend,
indemnify and hold harmless the Administrative Agent and the Lenders, and their
respective parents, Subsidiaries, Affiliates, employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
presence of Hazardous Materials, or the violation of, noncompliance with or
liability under any Environmental Laws applicable to the operations of the
Borrower or any such Subsidiary, or any orders, requirements or demands of
Governmental Authorities related thereto, including, without limitation,
reasonable attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, except to the extent that
any of the foregoing result from the gross negligence or willful misconduct of
the party seeking indemnification therefor, as determined by a court of
competent jurisdiction by final nonappealable judgment.
 
 
79

--------------------------------------------------------------------------------

 
 
SECTION 9.8          Compliance with ERISA.  In addition to and without limiting
the generality of Section 9.6, (a) except where the failure to so comply could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all material applicable provisions of ERISA, the
Code and the regulations and published interpretations thereunder with respect
to all Employee Benefit Plans, (ii) not take any action or fail to take action
the result of which could be a liability to the PBGC or to a Multiemployer Plan,
(iii) not participate in any prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code and (iv) operate each employee
welfare benefit plan (as defined in Section 3(l) of ERISA) in such a manner that
will not incur any tax liability under Section 4980B of the Code or any
liability to any qualified beneficiary as defined in Section 4980B of the Code
and (b) furnish to the Administrative Agent upon the Administrative Agent’s
request such additional information about any Employee Benefit Plan as may be
reasonably requested by the Administrative Agent.
 
SECTION 9.9          Compliance With Agreements.  Comply in all respects with
all leases, agreements and other instruments entered into in the conduct of its
business including, without limitation, any Material Contract, except for such
non-compliance as could not reasonably be expected to have a Material Adverse
Effect.
 
SECTION 9.10        Visits and Inspections.  Permit representatives of the
Administrative Agent or any Lender, from time to time upon prior reasonable
notice and at such times during normal business hours, to visit and inspect its
properties; inspect, review and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects (in each case, other than (i) material and
affairs protected by the attorney-client privilege or (ii) material which the
Borrower or the applicable Subsidiary may not disclose without violating
confidentiality restricting binding on it, in each case, other than to the
extent such attorney-client privilege or confidentiality restrictions have been
waived or consent to the release of the materials or affairs subject thereto has
been obtained); provided, however, that unless an Event of Default has occurred
and is continuing, (a) only the Administrative Agent, on behalf of the Lenders,
may exercise rights of the Administrative Agent and the Lenders under this
Section 9.10, (b) the Administrative Agent shall not exercise such rights more
often than one (1) time during any calendar year, at the expense of the
Borrower, and then only during normal business hours and upon reasonable prior
notice to the Borrower and (c) with respect to environmental matters, the
Administrative Agent shall be limited to conduct Phase I Environmental Site
Assessments of any properties owned by the Borrower or its Subsidiaries, at the
expense of the Borrower, no more than once every twelve (12) months and then
only during normal business hours and upon reasonable prior notice to the
Borrower.  Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent or any Lender may do any of the foregoing at
any time, without advance notice and at the Borrower’s expense.
 
 
80

--------------------------------------------------------------------------------

 
 
SECTION 9.11        Additional Subsidiaries.
 
(a)           Additional Domestic Subsidiaries.  Notify the Administrative Agent
of the creation or acquisition of any Domestic Subsidiary (other than a Domestic
Subsidiary that is a direct or indirect Subsidiary of a Foreign Subsidiary) and
promptly thereafter (and in any event within thirty (30) days after such
creation or acquisition, as such time period may be extended by the
Administrative Agent in its sole discretion), cause such Person to (i) become a
Subsidiary Guarantor by delivering to the Administrative Agent a duly executed
supplement or joinder to the Subsidiary Guaranty Agreement or such other
document as the Administrative Agent shall reasonably deem appropriate for such
purpose, (ii) pledge a security interest in all Collateral owned by such
Subsidiary by delivering to the Administrative Agent a duly executed supplement
or joinder to each Security Document or such other document as the
Administrative Agent shall reasonably deem appropriate for such purpose and
comply with the terms of each Security Document, (iii) deliver to the
Administrative Agent such documents and certificates referred to in Section 6.1
as may be reasonably requested by the Administrative Agent, (iv) deliver to the
Administrative Agent such original Capital Stock or other certificates and stock
or other transfer powers evidencing the Capital Stock of such Person that is
owned by any Credit Party, (v) deliver to the Administrative Agent such updated
Schedules to the Loan Documents as requested by the Administrative Agent with
respect to such Person, and (vi) deliver to the Administrative Agent such other
documents as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent.
 
(b)           Additional Foreign Subsidiaries.  Notify the Administrative Agent
at the time that any Person becomes a first tier Foreign Subsidiary of the
Borrower or any Subsidiary, and promptly thereafter (and in any event within
forty-five (45) days after such notification, as such time period may be
extended by the Administrative Agent in its sole discretion), cause (i) the
Borrower or the applicable Subsidiary, as the case may be, to deliver to the
Administrative Agent Security Documents pledging the voting Capital Stock of
such new Foreign Subsidiary (provided that in no event shall more than an
aggregate of sixty-five percent (65%) of the total outstanding voting Capital
Stock of such new Foreign Subsidiary be required to be so pledged by the Credit
Parties) and a consent thereto executed by such new Foreign Subsidiary
(including, without limitation, if applicable, original stock certificates (or
the equivalent thereof pursuant to the Applicable Laws and practices of any
relevant foreign jurisdiction) evidencing the Capital Stock of such new Foreign
Subsidiary, together with an appropriate undated transfer power for each
certificate so delivered duly executed in blank by the registered owner
thereof), (ii) such Person to deliver to the Administrative Agent such documents
and certificates referred to in Section 6.1 as may be reasonably requested by
the Administrative Agent, (iii) deliver to the Administrative Agent such updated
Schedules to the Loan Documents as requested by the Administrative Agent with
regard to such Person and (iv) such Person to deliver to the Administrative
Agent such other documents as may be reasonably requested by the Administrative
Agent, all in form, content and scope reasonably satisfactory to the
Administrative Agent; provided that the Borrower shall not be required to
perform the foregoing clauses (i)-(iv) of this Section 9.11(b) with respect to
Jamestown.
 
 
81

--------------------------------------------------------------------------------

 
 
(c)           Cost; Collateral Subject to Certificates of
Title.  Notwithstanding the foregoing, any other provision of this Agreement or
of any other Loan Document, (i) the provisions of this Section 9.11 and Section
9.13 shall not apply to, and the Collateral shall not include, assets as to
which the Administrative Agent and the Borrower shall reasonably determine that
the costs (including any applicable stamp, intangibles or other taxes) and
burdens of obtaining a security interest therein or perfection thereof outweigh
the value of to the Administrative Agent and the Lenders of the incremental
security afforded thereby, (ii) notwithstanding the provisions of this Section
9.11, Section 9.13 or any other provisions of any Loan Documents, the Credit
Parties and their Subsidiaries shall not be required to deliver any agreements,
instruments or other documents if the Administrative Agent and the Borrower
shall reasonably determine that the costs and burdens of providing the same are
excessive in relation to the benefits to the Administrative Agent and the
Lenders afforded thereby, and (iii) except as expressly provided in the
Collateral Agreement, perfection actions shall not be required to be taken with
respect to any Collateral covered by a certificate of title to the extent a
security interest therein cannot be perfected by the filing of a UCC financing
statement (and to the extent a security interest therein can be so perfected,
such perfection actions shall be limited to such filing).
 
SECTION 9.12        Use of Proceeds.
 
(a)           The Borrower shall use the proceeds of the Term Loan (i) to repay
a portion of the existing Indebtedness of the Borrower and its Subsidiaries
under the Existing Credit Agreement (the “Refinancing”) and (ii) to pay
interest, fees and expenses in connection with the Refinancing and the other
transactions contemplated hereby.
 
(b)           The Borrower shall use the proceeds of the Revolving Credit
Facility (i) to repay a portion of the Refinancing and (ii) for working capital
and general corporate purposes of the Borrower and its Subsidiaries, including,
without limitation, Permitted Acquisitions, any contingent payments required to
be made in connection with any Permitted Acquisitions and joint ventures to the
extent such contingent payments are permitted hereunder.
 
SECTION 9.13       Further Assurances.  Make, execute and deliver all such
additional and further acts, things, deeds and instruments as the Administrative
Agent or the Required Lenders (through the Administrative Agent) may reasonably
require to document and consummate the transactions contemplated hereby and to
vest completely in and insure the Administrative Agent and the Lenders their
respective rights under this Agreement, the Letters of Credit and the other Loan
Documents.
 
 
82

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
FINANCIAL COVENANTS
 
Until all of the Obligations (other than Obligations consisting of contingent
indemnification and reimbursement obligations not then due and payable) have
been paid in full in cash, all Letters of Credit have been terminated or expired
(or been Cash Collateralized) and the Commitments terminated, unless consent has
been obtained in the manner set forth in Section 14.2, the Borrower and its
Subsidiaries on a Consolidated basis will not:
 
SECTION 10.1        Leverage Ratio.  As of the last day of any Fiscal Quarter,
permit the Consolidated Total Leverage Ratio to be greater than 2.50 to 1.00.
 
SECTION 10.2       Minimum Fixed Charge Coverage Ratio.  As of the last day of
any Fiscal Quarter, permit the ratio of (a) Consolidated EBITDA for the period
of twelve (12) consecutive fiscal months ending on such date less the aggregate
amount of all Capital Expenditures (not financed through a Debt Issuance (other
than Revolving Credit Loans) or Equity Issuance permitted hereunder) to (b)
Consolidated Fixed Charges for the period of twelve (12) consecutive fiscal
months ending on such date to be less than 1.75 to 1.00.
 
SECTION 10.3        Maximum Capital Expenditures.  Permit the aggregate amount
of all Capital Expenditures in any period to exceed the corresponding amount set
forth below:
 
Period
Maximum Amount
Fiscal Year 2012
$4,000,000
Fiscal Year 2013
$6,000,000
Fiscal Year 2014
$6,600,000
Fiscal Year 2015
$7,200,000
Fiscal Year 2016
$7,900,000
Fiscal Year 2017
$8,500,000

 
Notwithstanding the foregoing, the maximum amount of Capital Expenditures
permitted by this Section 10.3 in any Fiscal Year may be increased by the amount
of Capital Expenditures that were permitted but not made under this Section 10.3
in the immediately preceding Fiscal Year (without giving effect to any carryover
amount from prior Fiscal Years).
 
ARTICLE XI
 
NEGATIVE COVENANTS
 
Until all of the Obligations (other than Obligations consisting of contingent
indemnification and reimbursement obligations not then due and payable) have
been paid in full in cash, all Letters of Credit have been terminated or expired
(or been Cash Collateralized) and the Commitments terminated, unless consent has
been obtained in the manner set forth in Section 14.2, the Borrower has not and
will not and will not permit any of its Subsidiaries to:
 
 
83

--------------------------------------------------------------------------------

 
 
SECTION 11.1        Limitations on Indebtedness.  Create, incur, assume or
suffer to exist any Indebtedness except:
 
(a)           the Obligations (excluding Hedging Obligations permitted pursuant
to Section 11.1(b));
 
(b)           Indebtedness incurred in connection with a Hedging Agreement with
a Hedge Bank (or any other counterparty that is reasonably acceptable to the
Administrative Agent) upon terms and conditions (including interest rate)
reasonably satisfactory to the Administrative Agent (which consent shall not be
unreasonably withheld or delayed);
 
(c)           Indebtedness existing on the Closing Date and listed on Schedule
11.1(c), and the renewal, refinancing, extension and replacement (but not the
increase in the aggregate principal amount) thereof;
 
(d)           Attributable Indebtedness of the Borrower and its Subsidiaries
incurred in connection with Capital Leases in an aggregate principal amount not
to exceed, on any date of determination, $15,000,000 minus any Indebtedness
outstanding pursuant to Section 11.1(e) hereto;
 
(e)           purchase money Indebtedness of the Borrower and its Subsidiaries
in an aggregate principal amount not to exceed, on any date of determination,
$15,000,000 minus any Indebtedness outstanding pursuant to Section 11.1(d)
hereto;
 
(f)            Indebtedness of a Person existing at the time such Person became
a Subsidiary or assets were acquired from such Person, to the extent such
Indebtedness was not incurred in connection with or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, in an aggregate
principal amount not to exceed at any time outstanding $10,000,000;
 
(g)           Guaranty Obligations in favor of the Administrative Agent for the
benefit of the Administrative Agent and the Lenders;
 
(h)           Guaranty Obligations with respect to Indebtedness permitted
pursuant to Section 11.1(a) through (f);
 
(i)            Indebtedness of the Borrower to any Wholly-Owned Subsidiary and
of any Wholly-Owned Subsidiary to the Borrower or any other Wholly-Owned
Subsidiary; provided, that (i) in the case of any such Indebtedness in a
principal amount greater than $1,000,000 owed to the Borrower or any Domestic
Subsidiary, such Indebtedness is evidenced by a promissory note that has been
pledged as security for the Obligations under the Collateral Agreement, (ii) in
the case of any such Indebtedness in a principal amount greater than $1,000,000
owed by the Borrower or a Domestic Subsidiary to any Foreign Subsidiary, such
Indebtedness is subordinated to the Obligations on terms reasonably satisfactory
to the Administrative Agent and (iii) in the case of all such Indebtedness, the
loans and advances giving rise thereto are permitted under Section 11.3.
 
 
84

--------------------------------------------------------------------------------

 
 
(j)            Indebtedness with respect to surety bonds obtained by the
Borrower or any of the Subsidiaries in the ordinary course of business to secure
their obligations with respect to applicable worker’s compensation laws, not to
exceed in the aggregate at any time outstanding $6,000,000;
 
(k)           Indebtedness of the Borrower or any of the Subsidiaries incurred
to finance insurance premiums, not to exceed in the aggregate at any time
outstanding $5,000,000;
 
(l)            unsecured Subordinated Indebtedness of the Borrower or any of the
Subsidiaries to the seller of any business incurred in connection with a
Permitted Acquisition of such business; provided, however, that (i) the terms of
such Indebtedness shall not provide for any maturity, amortization, sinking fund
payment, mandatory redemption, other required repayment or repurchase of, or
cash interest or other similar payment with respect to, such Indebtedness, in
each case prior to the Term Loan Maturity Date (except that deferred payments
related to Permitted Acquisitions shall not be subject to this clause (i)), (ii)
the covenants and events of default relating to such Indebtedness shall be on
market terms for Indebtedness of such type, reasonably satisfactory to the
Administrative Agent, and shall be no more restrictive than the covenants and
events of default in this Agreement, and (iii) the aggregate principal amount of
Indebtedness permitted by this Section 11.1(l) shall not exceed in the aggregate
at any time outstanding $20,000,000; and
 
(m)           (i) Indebtedness arising from the endorsement of instruments or
other payment items for deposit and the honoring by a bank or other financial
institution of a check, draft, instrument or similar payment item drawn against
insufficient funds and (ii) Indebtedness incurred in respect of credit cards,
credit card processing services, debit cards, stored value cards, purchase cards
(including so-called “procurement cards” or “P-cards”);
 
(n)           additional Indebtedness not otherwise permitted pursuant to
Sections 11.1(a) through (m) in an aggregate principal amount outstanding not to
exceed $5,000,000;
 
provided, that no agreement or instrument with respect to Indebtedness permitted
to be incurred by this Section 11.1 shall restrict, limit or otherwise encumber
(by covenant or otherwise) the ability of any Subsidiary of the Borrower to make
any payment to the Borrower or any of its Subsidiaries (in the form of
dividends, intercompany advances or otherwise) for the purpose of enabling the
Borrower to pay the Obligations; provided, further, that the aggregate principal
amount of Indebtedness permitted by the foregoing clauses (c), (d), (e), (f),
(j), (k), (l) and (m), excluding deferred payments related to Permitted
Acquisitions, shall not exceed $45,000,000 at any time outstanding.
 
SECTION 11.2       Limitations on Liens.  Create, incur, assume or suffer to
exist, any Lien on or with respect to any of its assets or properties
(including, without limitation, shares of Capital Stock), real or personal,
whether now owned or hereafter acquired, except:
 
 
85

--------------------------------------------------------------------------------

 
 
(a)           Liens for taxes, assessments and other governmental charges or
levies (excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or which are
being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;
 
(b)           Liens securing the claims of materialmen, mechanics, carriers,
warehousemen, processors or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, (i) which are not overdue for a
period of more than thirty (30) days or (ii) which are being contested in good
faith and by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP;
 
(c)           Liens consisting of deposits or pledges made in the ordinary
course of business in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar legislation, or
to secure the performance of bids, tenders, trade contracts, governmental
contracts and leases (other than leases constituting Indebtedness), statutory
obligations, surety bonds (other than bonds related to judgments or litigation),
performance bonds, stay, customs and appeal bonds and other obligations of a
like nature (including those to secure health, safety, and environmental
obligations) incurred in the ordinary course of business, in each case, so long
as no foreclosure sale or similar proceeding has been commenced with respect to
any portion of the Collateral on account thereof;
 
(d)           Liens constituting encumbrances in the nature of zoning
restrictions, easements and rights or restrictions of record on the use of real
property, and encroachments, protrusions and other similar encumbrances and
minor title defects or irregularities affecting real property, which do not, in
any case with respect to this Section 11.2(d), materially detract from the value
of such property or impair the use thereof in the ordinary conduct of business;
 
(e)           Liens created under the Loan Documents in favor the Administrative
Agent, the Lenders and/or the Issuing Bank;
 
(f)            Liens existing on any asset of any Person at the time such Person
becomes a Subsidiary or is merged or consolidated with or into a Subsidiary
which (i) were not created in contemplation of or in connection with such event,
(ii) do not extend to or cover any other property or assets of Borrower or any
Subsidiary and (iii) such Lien does not (A) materially interfere with the use,
occupancy and operation of any asset or property subject thereto, (B) materially
reduce the fair market value of such asset or property but for such Lien or (C)
result in any material increase in the cost of operating, occupying or owning or
leasing such asset or property, in each case, so long as any Indebtedness
related to any such Liens are permitted under Section 11.1(f);
 
(g)           Liens not otherwise permitted under this Section 11.2 and in
existence on the Closing Date and described on Schedule 11.2;
 
(h)           Liens securing Indebtedness permitted under Sections 11.1(d) and
(e); provided that (i) such Liens shall be created substantially simultaneously
with the acquisition or lease of the related asset, (ii) such Liens do not at
any time encumber any property other than the property financed by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not increased
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed one hundred percent (100%) of the original purchase price or
lease payment amount of such property at the time it was acquired;
 
 
86

--------------------------------------------------------------------------------

 
 
(i)            judgment liens securing judgments that have not resulted in an
Event of Default under Section 12.1(n);
 
(j)            (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction and (ii) Liens of any depositary bank in connection with
statutory, common law and contractual rights of set-off and recoupment with
respect to any deposit account of the Borrower or any Subsidiary thereof;
 
(k)           any interest or title of a licensor, sublicensor, lessor or
sublessor with respect to any assets under any license or lease agreement
entered into in the ordinary course of business which do not (i) interfere in
any material respect with the business of the Borrower or its Subsidiaries or
materially detract from the value of the relevant assets of the Borrower or its
Subsidiaries or (ii) secure any Indebtedness;
 
(l)            purported Liens evidenced by the filing of UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of the Borrower and its
Subsidiaries; and
 
(m)          Liens not otherwise permitted under Section 11.2(a) through (l)
securing obligations in an aggregate principal amount not at any time exceeding
$5,000,000.
 
SECTION 11.3       Limitations on Loans, Advances, Investments and
Acquisitions.  Purchase, own, invest in or otherwise acquire, directly or
indirectly, any Capital Stock, interests in any partnership or joint venture
(including, without limitation, the creation or capitalization of any
Subsidiary), evidence of Indebtedness or other obligation or security,
substantially all or a portion of the business or assets of any other Person or
any other investment or interest whatsoever in any other Person, or make or
permit to exist, directly or indirectly, any loans, advances or extensions of
credit to, or any investment in cash or by delivery of property in, any Person
except:
 
(a)           investments (i) in Subsidiaries existing on the Closing Date and
(ii) the other loans, advances and investments described on Schedule 11.3, in
each case, existing on the Closing Date;
 
(b)           additional investments in Wholly-Owned Domestic Subsidiaries;
provided, that management or pre-acquisition holders of Capital Stock of any
such Domestic Subsidiary acquired pursuant to a Permitted Acquisition may own up
to ten percent (10%) in the aggregate of the Capital Stock of such Subsidiary so
long as no more than two Subsidiaries are less than wholly owned at any one
time;
 
 
87

--------------------------------------------------------------------------------

 
 
(c)           investments in (i) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or instrumentality
thereof maturing within one year from the date of acquisition thereof; (ii)
commercial paper maturing no more than one hundred-eighty (180) days from the
date of creation thereof and currently having the highest rating obtainable from
either S&P or Moody’s; (iii) certificates of deposit, bankers’ acceptances and
Eurodollar time deposits, in each case, maturing no more than three hundred
seventy (370) days from the date of creation thereof, issued by commercial
banks, savings banks or savings and loan associations incorporated under the
laws of the United States, each having combined capital, surplus and undivided
profits of not less than $500,000,000 and having a rating of “A” or better from
S&P or the equivalent rating (or better) from a nationally recognized rating
agency, provided that the aggregate amount invested in such certificates of
deposit shall not at any time exceed $5,000,000 for any one such certificate of
deposit or $10,000,000 for any one such bank; (iv) money market funds at
commercial banks, savings banks or savings and loan associations incorporated
under the laws of the United States, each having combined capital, surplus and
undivided profits of not less than $500,000,000 and having a rating of “A” or
better from S&P or the equivalent rating (or better) from a nationally
recognized rating agency, provided, that the aggregate amount invested in such
money market funds shall not at any time exceed $10,000,000 for any one such
bank; (v) time deposits maturing no more than thirty (30) days from the date of
creation thereof with commercial banks or savings banks or savings and loan
associations each having membership either in the FDIC or the deposits of which
are insured by the FDIC and in amounts not exceeding the maximum amounts of
insurance thereunder; or (vi) other investments approved in writing by the
Required Lenders (all of the foregoing described in this Section 11.3(c), “Cash
Equivalents”);
 
(d)           investments by the Borrower or any of its Subsidiaries in the form
of Permitted Acquisitions (including any investments held by Target to the
extent that such investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition);
 
(e)           Hedging Agreements and Guaranty Obligations permitted pursuant to
Section 11.1;
 
(f)            purchases of assets in the ordinary course of business;
 
(g)           investments in the form of loans and advances to officers,
directors, employees and consultants in the ordinary course of business, which,
in the aggregate, do not exceed at any time outstanding $250,000;
 
(h)           transactions permitted pursuant to Section 11.6;
 
(i)            investments in or by, and loans and advances to or from,
Jamestown to the extent the Borrower reasonably determines such investments,
loans and advances are approved by the Cayman Islands Monetary Authority and are
not in violation of any Applicable Laws relating to Jamestown;
 
(j)            to the extent constituting investments, Capital Expenditures that
are not prohibited pursuant to Section 10.3;
 
 
88

--------------------------------------------------------------------------------

 
 
(k)           investments in (i) cash and (ii) deposit accounts and money market
deposit accounts containing cash;
 
(l)            deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted under Section 11.2;
 
(m)           promissory notes and other noncash consideration received in
connection with Dispositions permitted under Section 11.5;
 
(n)           other additional investments (excluding any investment in a
Foreign Subsidiary) not otherwise permitted pursuant to this Section 11.3 not
exceeding $5,000,000 in the aggregate in any Fiscal Year;
 
(o)           investments in Wholly-Owned Foreign Subsidiaries in an aggregate
amount not to exceed $10,000,000 during the term of this Agreement subsequent to
the Closing Date, to the extent any resulting Indebtedness is permitted under
Section 11.1(i); and
 
(p)           investments in joint ventures not to exceed $2,000,000 at any time
outstanding; provided that none of the Borrower or any of its Subsidiaries will
acquire or hold any general partnership interest other than those in existence
on the Closing Date and set forth on Schedule 11.3.
 
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 11.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).
 
SECTION 11.4       Limitations on Mergers and Liquidation.  Merge, consolidate
or enter into any similar combination with any other Person or liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution) except:
 
(a)           any Wholly-Owned Subsidiary of the Borrower may be merged or
consolidated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving Person) or with or into any Subsidiary Guarantor
(provided that the Subsidiary Guarantor shall be the continuing or surviving
Person);
 
(b)           any Wholly-Owned Subsidiary may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any other Wholly-Owned Subsidiary (provided that if the
transferor in such a transaction is a Subsidiary Guarantor, then the transferee
must either be the Borrower or a Subsidiary Guarantor);
 
(c)           any Wholly-Owned Subsidiary of the Borrower may merge into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with a
Permitted Acquisition;
 
(d)           any Subsidiary that is not a Subsidiary Guarantor may be merged or
consolidated with or into, or sell, lease, transfer or otherwise dispose of any
or all of its assets (upon voluntary liquidation or otherwise) to, any other
Subsidiary that is not a Subsidiary Guarantor;
 
 
89

--------------------------------------------------------------------------------

 
 
(e)           any Target may merge into a Credit Party in connection with a
Permitted Acquisition as provided in clause (c) of the definition of “Permitted
Acquisition”; and
 
(f)           any Subsidiary of the Borrower may wind-up into the Borrower or
any Subsidiary Guarantor.
 
SECTION 11.5        Limitations on Asset Dispositions.  Make any Asset
Disposition (including, without limitation, the sale of any receivables and
leasehold interests and any sale-leaseback or similar transaction) except:
 
(a)           the sale of inventory in the ordinary course of business;
 
(b)           the sale of obsolete, worn-out, damaged or surplus assets no
longer used, useful or usable in the business of the Borrower or any of its
Subsidiaries;
 
(c)           the transfer of assets (i) to the Borrower or any Subsidiary
Guarantor or (ii) by any Subsidiary that is not a Subsidiary Guarantor to
another Subsidiary that is not a Subsidiary Guarantor;
 
(d)           the sale or discount without recourse of accounts receivable and
similar obligations arising in the ordinary course of business in connection
with the compromise or collection thereof;
 
(e)           the disposition of any Hedging Agreement;
 
(f)            dispositions of cash and Cash Equivalents in the ordinary course
of business;
 
(g)           dispositions in connection with Insurance and Condemnation Events;
provided that the requirements of Section 4.4(b) are complied with in connection
therewith; and
 
(h)           additional Asset Dispositions not otherwise permitted pursuant to
Sections 11.5(a) through (g), so long as the aggregate fair market value of all
assets disposed of in all such Asset Dispositions does not exceed $10,000,000 in
any Fiscal Year.
 
SECTION 11.6        Limitations on Dividends and Distributions.  Declare or pay
any dividends upon any of its Capital Stock; purchase, redeem, retire or
otherwise acquire, directly or indirectly, any shares of its Capital Stock, or
make any distribution of cash, property or assets among the holders of shares of
its Capital Stock; provided that:
 
(a)           the Borrower or any Subsidiary may pay dividends in shares of its
own Capital Stock;
 
(b)           any Subsidiary may pay cash dividends to (i) the Borrower or (ii)
any other direct or indirect Subsidiary of the Borrower so long as the proceeds
of such dividends are then subsequently paid, in the form of cash dividends, to
the Borrower;
 
(c)           the Borrower may repurchase, redeem, retire or otherwise acquire
Capital Stock of the Borrower or any Affiliate of the Borrower owned by
employees of the Borrower or any Subsidiary or their assignees, estates and
heirs, at a price not in excess of fair market value determined in good faith by
the Board of Directors of the Borrower, in an aggregate amount not to exceed
$5,000,000 during the term of this Agreement subsequent to the Closing Date; and
 
 
90

--------------------------------------------------------------------------------

 
 
(d)           so long as (i) no Default or Event of Default shall have occurred
and be continuing or would result therefrom, (ii) for a period of thirty (30)
days prior to giving pro forma effect thereto and immediately after giving pro
forma effect thereto, the sum of (A) the amount of cash and Cash Equivalents of
the Borrower plus (B) the excess of the Total Revolving Credit Commitment over
the outstanding Revolving Credit Loans, Swingline Loans and L/C Obligations,
shall be no less than $40,000,000 and (iii) prior to giving pro forma effect
thereto and immediately after giving pro forma effect thereto, the Consolidated
Total Leverage Ratio is less than 1.00 to 1.00, the Borrower may declare and pay
dividends on its Capital Stock and make purchases, repurchases, redemptions,
retirements and other acquisitions for value of its Capital Stock (excluding
repurchases, redemptions, retirements and other acquisitions permitted under
Section 11.6(c), but including repurchases, redemptions, retirements and other
acquisitions permitted under Section 11.6(e)) in an aggregate amount during the
term of this Agreement subsequent to the Closing Date in an amount not to exceed
the lesser of (A) $25,000,000 and (B) an amount equal to the sum of fifty
percent (50%) of the Consolidated Net Income of the Borrower for each Fiscal
Quarter (to the extent positive in such Fiscal Quarter) ending on and after June
30, 2012 and for which financial statements shall have been delivered pursuant
to Section 8.1 at such time; and
 
(e)           so long as (i) no Default or Event of Default shall have occurred
and be continuing or would result therefrom, (ii) prior to giving pro forma
effect thereto and immediately after giving pro forma effect thereto, the
Consolidated Total Leverage Ratio is less than 2.00 to 1.00 and (iii) prior to
giving pro forma effect thereto and immediately after giving pro forma effect
thereto, the aggregate amount of outstanding Revolving Credit Loans (other than
L/C Obligations) does not exceed $20,000,000, the Borrower may declare and pay
dividends on its Capital Stock and make purchases, repurchases, redemptions,
retirements and other acquisitions for value of its Capital Stock (excluding
repurchases, redemptions, retirements and other acquisitions permitted under
Section 11.6(c) and Section 11.6(d)) in an aggregate amount subsequent to the
Closing Date not to exceed $5,000,000 in any Fiscal Year using existing cash and
Cash Equivalents on the balance sheet of the Borrower at such time; provided
that any unused portion of such amount from any Fiscal Year may be carried over
solely for repurchases of the Borrower’s Capital Stock in the immediately
following Fiscal Year (but may not be carried over to any subsequent Fiscal
Year).
 
SECTION 11.7        Limitations on Exchange and Issuance of Capital
Stock.  Issue, sell or otherwise dispose of any class or series of Capital Stock
that, by its terms or by the terms of any security into which it is convertible
or exchangeable, is, or upon the happening of an event or passage of time would
be, (a) convertible or exchangeable into Indebtedness or (b) required to be
redeemed or repurchased, including at the option of the holder, in whole or in
part, or has, or upon the happening of an event or passage of time would have, a
redemption or similar payment due.
 
SECTION 11.8        Transactions with Affiliates.  Directly or indirectly (a)
make any loan or advance to, or purchase or assume any note or other obligation
to or from, any of its officers, directors or other Affiliates, or to or from
any member of the immediate family of any of its officers, directors or other
Affiliates, or subcontract any operations to any of its Affiliates or (b) enter
into, or be a party to, any other transaction not described in the foregoing
clause (a) with any of its Affiliates other than:
 
 
91

--------------------------------------------------------------------------------

 
 
(i)           transactions permitted under Section 11.3, Section 11.4, Section
11.6 and Section 11.7;
 
(ii)          transactions between or among any Credit Parties;
 
(iii)         transactions existing on the Closing Date and described on
Schedule 11.8 (and any replacement or amendment thereof, so long as such
amendment or replacement is not materially less favorable to the Lenders than
the terms of the original transaction as in effect on the Closing Date);
 
(iv)         customary compensation and reimbursement of reasonable expenses to,
and indemnities for the benefit of, managers, officers, directors and employees;
and
 
(v)          other transactions in the ordinary course of business on terms as
favorable as the Borrower or such Subsidiary reasonably believes could be
obtained by it on a comparable arms-length transaction with an independent,
unrelated third party.
 
SECTION 11.9       Certain Accounting Changes; Organizational Documents.  (a)
Change its Fiscal Year end, or make any change in its accounting treatment and
reporting practices except as required by GAAP or the Exchange Act or (b) amend,
modify or change its certificate of incorporation (or corporate charter or other
similar organizational documents) or amend, modify or change its bylaws (or
other similar documents) in any manner materially adverse in any respect to the
rights or interests of the Lenders.
 
SECTION 11.10      Amendments; Payments and Prepayments of Subordinated
Indebtedness.
 
(a)           Amend or modify (or permit the modification or amendment of) any
of the terms or provisions of any Subordinated Indebtedness in any respect which
would materially adversely affect the rights or interests of the Administrative
Agent and Lenders hereunder.
 
(b)           Cancel, forgive, make any payment or prepayment on, or redeem or
acquire for value (including, without limitation, (i) by way of depositing with
any trustee with respect thereto money or securities before due for the purpose
of paying when due and (ii) at the maturity thereof) any Subordinated
Indebtedness, except refinancings, refundings, renewals, extensions or exchange
of any Subordinated Indebtedness permitted under Section 11.1(j) and (k).
 
SECTION 11.11      Restrictive Agreements.
 
(a)           Enter into any Indebtedness which contains any negative pledge on
assets or any covenants more restrictive than the provisions of Articles IX, X
and XI hereof, or which restricts, limits or otherwise encumbers its ability to
incur Liens on or with respect to any of its assets or properties other than the
assets or properties securing such Indebtedness.
 
 
92

--------------------------------------------------------------------------------

 
 
(b)           Enter into or permit to exist any agreement which impairs or
limits the ability of any Subsidiary of the Borrower to pay dividends to the
Borrower.
 
SECTION 11.12      Nature of Business.  Alter in any material respect the
character or conduct of the business conducted by the Borrower and its
Subsidiaries as of the Closing Date.
 
SECTION 11.13     Impairment of Security Interests.  Take or omit to take any
action, which could reasonably be expected to materially impair, or would have
the result of materially impairing, the security interests in favor of the
Administrative Agent with respect to the Collateral or grant to any Person
(other than the Administrative Agent for the benefit of itself and the Lenders
pursuant to the Security Documents) any interest whatsoever in the Collateral,
except for Permitted Liens and Asset Dispositions permitted under Section 11.5.
 
ARTICLE XII
 
DEFAULT AND REMEDIES
 
SECTION 12.1        Events of Default.  Each of the following shall constitute
an Event of Default:
 
(a)           Default in Payment of Principal of Loans and Reimbursement
Obligations.  The Borrower shall default in any payment of principal of any Loan
or Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
 
(b)           Other Payment Default.  The Borrower or any other Credit Party
shall default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Obligation or the payment when and
as due of any other Obligation, and such default shall continue for a period of
three (3) Business Days.
 
(c)           Misrepresentation.  Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
other Credit Party herein or in any other Loan Document that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of the Borrower or any other Credit Party herein or any other Loan Document that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.
 
(d)           Default in Performance of Certain Covenants.  The Borrower or any
other Credit Party shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1(a) or (b), 8.2 or 8.5(e)(i) or
Articles X or XI.
 
(e)           Default in Performance of Other Covenants and Conditions.  The
Borrower or any other Credit Party shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for otherwise in any other clause
of this Section 12.1) or any other Loan Document and such default shall continue
for a period of thirty (30) days after written notice thereof has been given to
the Borrower by the Administrative Agent.
 
 
93

--------------------------------------------------------------------------------

 
 
(f)            Hedging Agreement.  The Borrower or any other Credit Party shall
default in the performance or observance of any terms, covenant, condition or
agreement (after giving effect to any applicable grace or cure period) under any
Hedging Agreement and such default causes the termination of such Hedging
Agreement and such Credit Party has failed to pay all amounts due thereunder
within five (5) days after the due date thereof (or such longer cure period as
provided in such Hedging Agreement).
 
(g)           Indebtedness Cross-Default.  The Borrower or any other Credit
Party shall (i) default in the payment of any Indebtedness (other than the
Loans, any Indebtedness under Hedging Agreements or any Reimbursement
Obligation) the aggregate outstanding principal amount of which Indebtedness is
in excess of $7,500,000 beyond the period of grace if any, provided in the
instrument or agreement under which such Indebtedness was created, or (ii)
default in the observance or performance of any other agreement or condition
relating to any Indebtedness (other than the Loans or any Reimbursement
Obligation) the aggregate outstanding amount of which Indebtedness is in excess
of $7,500,000 or contained in any instrument or agreement evidencing, securing
or relating thereto, the effect of which default is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, with the giving of notice if required, any such
Indebtedness to become due prior to its stated maturity (any applicable grace
period having expired).
 
(h)           [Intentionally Left Blank]
 
(i)            Change in Control.  Any Change in Control shall occur.
 
(j)            Voluntary Bankruptcy Proceeding.  The Borrower or any Subsidiary
thereof shall (i) commence a voluntary case under any Debtor Relief Law, (ii)
file a petition seeking to take advantage of any Debtor Relief Law, (iii)
consent to or fail to contest in a timely and appropriate manner any petition
filed against it in an involuntary case under any Debtor Relief Law, (iv) apply
for or consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action for the purpose of authorizing any of the foregoing.
 
(k)           Involuntary Bankruptcy Proceeding.  A case or other proceeding
shall be commenced against the Borrower or any Credit Party thereof in any court
of competent jurisdiction seeking (i) relief under any Debtor Relief Law, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for the Borrower or any Credit Party thereof or for all or any substantial part
of their respective assets, domestic or foreign, and such case or proceeding
shall continue without dismissal or stay for a period of sixty (60) consecutive
days, or an order granting the relief requested in such case or proceeding
(including, but not limited to, an order for relief under such federal
bankruptcy laws) shall be entered.
 
 
94

--------------------------------------------------------------------------------

 
 
(l)            Failure of Agreements.  (i) Any material provision of this
Agreement or any provision of any other Loan Document shall for any reason cease
to be valid and binding on the Borrower or any other Credit Party thereto or any
such Person shall so state in writing, or (ii) any Loan Document that purports
to create Lien shall for any reason cease to create a valid and perfected first
priority Lien on, or security interest in, any of the Collateral (subject to
Permitted Liens) purported to be covered thereby unless due to the failure by
the Administrative Agent to perfect or maintain its perfection of its Lien on
such Collateral, in each case with respect to this clause (l), other than in
accordance with the express terms hereof or thereof.
 
(m)           Termination Event.  The occurrence of any of the following
events:  (i) the Borrower or any ERISA Affiliate fails to make full payment when
due of all amounts which, under the provisions of any Pension Plan or Section
412 of the Code, the Borrower or any ERISA Affiliate is required to pay as
contributions thereto, (ii) a Termination Event or (iii) the Borrower or any
ERISA Affiliate as employers under one or more Multiemployer Plans makes a
complete or partial withdrawal from any such Multiemployer Plan and the plan
sponsor of such Multiemployer Plans notifies such withdrawing employer that such
employer has incurred a withdrawal liability requiring payments in an amount
exceeding $1,000,000.
 
(n)           Judgment.  A judgment or order for the payment of money which
causes the aggregate amount of all such judgments to exceed $10,000,000 in any
Fiscal Year shall be entered against the Borrower or any Credit Party by any
Governmental Authority and such judgment or order shall continue without having
been discharged, vacated or stayed for a period of thirty (30) days after the
entry thereof.
 
(o)           Environmental.  Any one or more Environmental Claims shall have
been asserted against the Borrower or any Credit Party; the Borrower and any
Credit Party would be reasonably likely to incur liability as a result thereof;
and such liability would be reasonably likely, individually or in the aggregate,
to have a Material Adverse Effect.
 
SECTION 12.2       Remedies.  Upon the occurrence of an Event of Default, with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:
 
(a)           Acceleration; Termination of Facilities.  Terminate the
Commitments and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations (other than Hedging Obligations), to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
the other Loan Documents to the contrary notwithstanding, and terminate the
Credit Facility and any right of the Borrower to request borrowings or Letters
of Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 12.1(j) or (k), the Credit Facility shall be automatically
terminated and all Obligations (other than Hedging Obligations) shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
 
 
95

--------------------------------------------------------------------------------

 
 
(b)           Letters of Credit.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the Section 12.2(a), the Borrower shall at such time
deposit in a Cash Collateral account opened by the Administrative Agent, for the
benefit of the Revolving Credit Lenders, an amount equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit.  Amounts held in such
Cash Collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay the other Obligations on a pro rata
basis.  After all such Letters of Credit shall have expired or been fully drawn
upon, the Reimbursement Obligation shall have been satisfied and all other
Obligations (other than Obligations consisting of contingent indemnification and
reimbursement obligations not then due and payable) shall have been paid in
full, the balance, if any, in such Cash Collateral account shall be returned to
the Borrower.
 
(c)           Rights of Collection.  Exercise on behalf of the Lenders all of
its other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.
 
SECTION 12.3        Rights and Remedies Cumulative; Non-Waiver; etc.
 
(a)           The enumeration of the rights and remedies of the Administrative
Agent and the Lenders set forth in this Agreement is not intended to be
exhaustive and the exercise by the Administrative Agent and the Lenders of any
right or remedy shall not preclude the exercise of any other rights or remedies,
all of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise.  No delay or
failure to take action on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Event of
Default.  No course of dealing between the  Borrower, the Administrative Agent
and the Lenders or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.
 
(b)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Credit Parties or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 12.2 for the benefit of
all the Lenders and the Issuing Lender; provided that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Lender or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Lender or Swingline
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 14.4
(subject to the terms of Section 5.6), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 12.2 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 5.6,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it as authorized in writing by the Required Lenders.
 
 
96

--------------------------------------------------------------------------------

 
 
SECTION 12.4       Crediting of Payments and Proceeds.  In the event that the
Borrower shall fail to pay any of the Obligations when due and the Obligations
have been accelerated pursuant to Section 12.2 or the Administrative or any
Lender has exercised any remedy set forth in this Agreement or any other Loan
Document, all payments received on account of the Obligations and all net
proceeds from the enforcement of the Obligations shall be applied by the
Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swingline Lender in its capacity as such (ratably among the
Administrative Agent, the Issuing Lender and the Swingline Lender in their
respective capacities as such in proportion to the respective amounts described
in this clause First payable to them);
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations (ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them);
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and any Hedging Obligations
(ratably among the Lenders and the Hedge Banks in proportion to the respective
amounts described in this clause Fourth held by them);
 
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize any L/C Obligations then outstanding; and
 
Last, the balance, if any, after all of the Obligations (other than Obligations
consisting of contingent indemnification and reimbursement obligations not then
due and payable) have been indefeasibly paid in full, to the Borrower or as
otherwise required by Applicable Law.
 
 
97

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, Obligations arising under Hedge Agreements shall
be excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Hedge Bank, as the
case may be.  Each Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article XIII for itself and its Affiliates as if such
Hedge Bank were a “Lender” party hereto.
 
SECTION 12.5       Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lender and the
Administrative Agent under Sections 3.3, 5.3 and 14.3) allowed in such judicial
proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
3.3, 5.3 and 14.3.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
 
98

--------------------------------------------------------------------------------

 
 
ARTICLE XIII
 
THE ADMINISTRATIVE AGENT
 
SECTION 13.1        Appointment and Authority.
 
(a)           Each of the Lenders and the Issuing Lender hereby irrevocably
appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article XIII (other than the penultimate sentence of Section 13.6 and Section
13.9, which also benefit the Credit Parties) are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
 
(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders and the Issuing Lender hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto (including, without limitation, to enter into
additional Loan Documents, or supplements or joinders to existing Loan Documents
on behalf of the Lenders).  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to this Article XIII for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of Articles XIII and XIV (including Section 14.3,
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
 
SECTION 13.2       Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
 
99

--------------------------------------------------------------------------------

 
 
SECTION 13.3       Exculpatory Provisions.  The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 14.2 and Section 12.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
SECTION 13.4       Reliance by the Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan or the issuance of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
 
100

--------------------------------------------------------------------------------

 
 
SECTION 13.5       Delegation of Duties.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
SECTION 13.6        Resignation of Administrative Agent.
 
(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lender and the Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and no such successor shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent meeting
the qualifications set forth above provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Lenders or the Issuing Lender under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
Collateral until such time as a successor Administrative Agent is appointed) and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and the Issuing Lender directly, until such time as the Required Lenders appoint
a successor Administrative Agent as provided for above in this Section
13.6(a).  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this Section
13.6(a)).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 14.2 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
 
101

--------------------------------------------------------------------------------

 
 
(b)           Any resignation by Wells Fargo as Administrative Agent pursuant to
this Section 13.6 shall also constitute its resignation as Issuing Lender and
Swingline Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Lender and Swingline Lender, (b) the retiring Issuing Lender and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement reasonably satisfactory to the retiring Issuing Lender to
effectively assume the obligations of the retiring Issuing Lender with respect
to such Letters of Credit.
 
SECTION 13.7       Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
SECTION 13.8       No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book manager, lead manager, arranger, lead arranger or co-arranger
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuing Lender hereunder.
 
SECTION 13.9        Collateral and Guaranty Matters.  The Lenders irrevocably
authorize the Administrative Agent to:
 
(a)           to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of itself and the Lenders, under
any Loan Document (i) upon repayment of the outstanding principal of and all
accrued interest on the Loans, payment of all outstanding fees and expenses
hereunder, the termination of the Lenders’ Commitments and the expiration or
termination of all Letters of Credit, (ii) that is sold or to be sold as part of
or in connection with any sale permitted hereunder or under any other Loan
Document, (iii) if the Collateral subject to such Lien is owned by a Subsidiary
Guarantor, upon the release of such Subsidiary Guarantor from its Guaranty
Obligations under the Loan Documents pursuant to Section 13.9(c), or (iv)
subject to Section 14.2, if approved, authorized or ratified in writing by the
Required Lenders;
 
 
102

--------------------------------------------------------------------------------

 
 
(b)           to subordinate any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such Collateral that is permitted by Section 11.2(g); and
 
(c)           to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty Agreement and the other Loan Documents if such Person ceases
to be a Subsidiary as a result of a transaction permitted hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Loan Documents pursuant
to this Section 13.9.  In each case as specified in this Section 13.9, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Loan Documents, in each case in accordance with the terms of the Loan
Documents and this Section 13.9.  In the case of any such sale, transfer or
disposal of any property constituting Collateral in a transaction constituting
an Asset Disposition permitted pursuant to Section 11.5, the Liens created by
any of the Security Documents on such property shall be automatically released
without need for further action by any person.
 
SECTION 13.10     Hedge Agreements.  No Hedge Bank that obtains the benefits of
Section 12.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender (as applicable) and, in
such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article XIII to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Hedging Agreements unless the Administrative Agent has received written notice
of such Hedging Agreements, together with such supporting documentation as the
Administrative Agent may request, from the applicable Hedge Bank.
 
 
103

--------------------------------------------------------------------------------

 
 
ARTICLE XIV
 
MISCELLANEOUS
 
SECTION 14.1        Notices.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 14.1(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows:
 
If to the Borrower:
Cross Country Healthcare, Inc.
 
6551 Park of Commerce Blvd., N.W.
 
Boca Raton, Florida 33487
 
Attention: Emil Hensel, Chief Financial Officer
 
Telephone No.:  (561) 998-2232, ext. 2286
 
Facsimile No.:   (561) 912-9068
   
With a copy to:
Steve Rubin, Esq.
 
Proskauer Rose LLP
 
Eleven Times Square
 
New York, New York  10036-8299
 
Telephone No.:  (212) 969-3330
 
Facsimile No.:   (212) 969-2900
   
If to Wells Fargo as
Wells Fargo Bank, National Association
Administrative Agent:
MAC D 1109 019
 
1525 West W.T. Harris Blvd.
 
Charlotte, North Carolina 28262
 
Attention:  Syndication Agency Services
 
Telephone No.:  (704) 590-2703
 
Facsimile No.:   (704) 590-3481
 
Email: agencyservices.requests@wellsfargo.com
   
With copies to:
Wells Fargo Bank, National Association
 
980 North Federal Highway, Suite 100
 
Boca Raton, Florida 33434
 
Attention: Jackie Ledea, Senior Vice President
 
Telephone No.: (561) 338-2921
 
Facsimile No.:   (561) 393-9867
   
If to any Lender:
To the address set forth on the Register



Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent and confirmation of
the complete receipt is received by the transmitting party during normal
business hours (except that, if not sent during normal business hours for the
recipient, shall be deemed to have been sent at the opening of business on the
next business day for the recipient).  Notices delivered through electronic
communications to the extent provided in Section 14.1(b), shall be effective as
provided in Section 14.1(b).
 
 
104

--------------------------------------------------------------------------------

 

 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II if such Lender or the Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications and may be revoked at any time.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           Administrative Agent’s Office.  The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
 
(d)           Change of Address, Etc.  Any party hereto may change its address
or facsimile number for notices and other communications hereunder by notice to
the other parties hereto.
 
(e)           Platform.
 
(i)           Each Credit Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Borrower Materials available to the Issuing
Lender and the other Lenders by posting the Communications on the Platform.
 
(ii)           The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Borrower Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Borrower Materials.  No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform.  In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential, exemplary or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).
 
 
105

--------------------------------------------------------------------------------

 
 
SECTION 14.2       Amendments, Waivers and Consents.  Except as set forth below
or as specifically provided in any Loan Document, any term, covenant, agreement
or condition of this Agreement or any of the other Loan Documents may be
amended, waived or otherwise modified by the Lenders, and any consent given by
the Lenders, if, but only if, such amendment, waiver, modification or consent is
in writing signed by the Required Lenders (or by the Administrative Agent with
the consent of the Required Lenders) and delivered to the Administrative Agent
and, in the case of an amendment or modification, signed by the Borrower;
provided, that no amendment, waiver or consent shall:
 
(a)           (i) with respect to Extensions of Credit made on the Closing Date,
waive any conditions set forth in Section 6.1 or Section 6.2(a), (b) and (c)
without the written consent of each Lender and (ii) with respect to Extensions
of Credit made thereafter, waive any conditions set forth in Section 6.2(a), (b)
and (c) without the written consent of each Revolving Credit Lender;
 
(b)           increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 12.2) or the amount of Loans of any Lender (other
than as set forth in Section 2.7 of this Agreement) without the written consent
of such Lender;
 
(c)           waive, extend or postpone any date fixed by this Agreement or any
other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under any other Loan Document without the written consent of each
Lender directly and adversely affected thereby;
 
(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or Reimbursement Obligation, or (subject to clause (iv) of the
second proviso to this Section 14.2) any fees or other amounts payable hereunder
or under any other Loan Document, or change the manner of computation of any
financial ratio (including any change in any applicable defined term) used in
determining the Applicable Margin that would result in a reduction of any
interest rate on any Loan or any fee payable hereunder without the written
consent of each Lender directly and adversely affected thereby; provided that
only the consent of the Required Lenders shall be necessary (i) to waive any
obligation of the Borrower to pay interest at the rate set forth in Section
5.1(c) during the continuance of an Event of Default, or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;
 
 
106

--------------------------------------------------------------------------------

 
 
(e)           change Section 5.4 or Section 12.4 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby;
 
(f)           change Section 4.3(b)(v) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;
 
(g)           except as otherwise permitted by this Section 14.2, change any
provision of this Section 14.2 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender directly affected thereby; or
 
(h)           release all of the Subsidiary Guarantors or release Subsidiary
Guarantors comprising substantially all of the credit support for the Credit
Party Obligations, in either case, from the Subsidiary Guaranty Agreement (other
than, in each case, as authorized in Section 13.9 or as otherwise specifically
permitted or contemplated in this Agreement or the Subsidiary Guaranty
Agreement), without the written consent of each Lender; or
 
(i)           release all or a material portion of the Collateral or release any
Security Document (other than, in each case, as authorized in Section 13.9 or as
otherwise specifically permitted or contemplated in this Agreement or the
applicable Security Document) without the written consent of each Lender;
 
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; and (v)
the Administrative Agent and the Borrower shall be permitted to amend any
provision of any Loan Document (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any such provision.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver, modification or consent hereunder, except that the Commitment of such
Defaulting Lender may not be increased or extended without the consent of such
Defaulting Lender.
 
 
107

--------------------------------------------------------------------------------

 
 
SECTION 14.3        Expenses; Indemnity.
 
(a)           Costs and Expenses.  The Borrower and any other Credit Party,
jointly and severally, shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (but limited,
in the case of legal fees and expenses, to the reasonable and documented fees,
disbursements and other charges of one counsel to the Administrative Agent and
its Affiliates and, if necessary, a one local counsel in any relevant material
jurisdiction), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the Issuing Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, any
Lender or the Issuing Lender (including the reasonable fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the
Issuing Lender), any Lender or the Issuing Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 14.3(a),
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including in the case of this clause (iii) all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims or civil penalties or
fines assessed by OFAC), damages, liabilities and related expenses (but limited,
in the case of legal fees and expenses, to the reasonable and documented
out-of-pocket fees, disbursements and other charges of one counsel to all
Indemnitees taken as a whole and, if reasonably necessary, a single specialty or
local counsel for all Indemnitees taken as a whole in each relevant specialty or
jurisdiction, as applicable; provided that in the case of an actual or perceived
conflict of interest with respect to any of the foregoing counsel, one
additional counsel in each relevant specialty or jurisdiction, as applicable, to
each group of affected Indemnitees similarly situated and taken as a whole), in
each case, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Credit Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Claim related in any way to the
Borrower or any of its Subsidiaries, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Credit Party, and regardless of whether
any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any civil penalties or fines assessed by OFAC), investigation,
litigation or other proceeding (whether or not the Administrative Agent or any
Lender is a party thereto) and the prosecution and defense thereof, arising out
of or in any way connected with the Loans, this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Credit Party
against an Indemnitee for breach in bad faith of such Indemnitee's obligations
hereunder or under any other Loan Document, if the Borrower or such Credit Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  This Section 14.3(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
 
 
108

--------------------------------------------------------------------------------

 
 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Section 14.3(a) or
(b) to be paid by it to the Administrative Agent (or any sub-agent thereof), the
Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender’s
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to the
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), the Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), Issuing Lender or the Swingline
Lender in connection with such capacity.  The obligations of the Lenders under
this Section 14.3(c) are subject to the provisions of Section 5.7.
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by Applicable Law, the Borrower, each other Credit Party and each
Indemnitee shall not assert, and hereby waives, any claim against the Borrower,
any other Credit Party and/or any Indemnitee, on any theory of liability, for
special, indirect, incidental, consequential, exemplary or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  None of the
Credit Parties nor any Indemnitee referred to in Section 14.3(b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby; provided that such Indemnitee has utilized such usual and customary
security procedures with any such information or other materials as it would
utilize for its own similar information and materials.
 
 
109

--------------------------------------------------------------------------------

 
 
(e)           Payments.  All amounts due under this Section 14.3 shall be
payable promptly after demand therefor.
 
SECTION 14.4       Right of Set-off.  If an Event of Default shall have occurred
and be continuing, each Lender, the Issuing Lender, the Swingline Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the Obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Lender or the Swingline Lender,
irrespective of whether or not such Lender, the Issuing Lender or the Swingline
Lender shall have made any demand under this Agreement or any other Loan
Document and although such Obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender, the
Issuing Lender or the Swingline Lender different from the branch or office
holding such deposit or other obligation; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 12.4 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Lender, the Swingline Lender and the other Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.  The rights of each Lender, the Issuing
Lender, the Swingline Lender and their respective Affiliates under this Section
14.4 are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender, the Swingline Lender or their
respective Affiliates may have.  Each Lender, the Issuing Lender and the
Swingline Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
 
 
110

--------------------------------------------------------------------------------

 
 
SECTION 14.5        Governing Law; Jurisdiction, Etc.
 
(a)           Governing Law.  This Agreement and the other Loan Documents and
any claim, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.
 
(b)           Submission to Jurisdiction.  The Borrower and each other Credit
Party irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the Administrative
Agent, any Lender, the Issuing Lender, the Swingline Lender, or any Related
Party of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in the Borough of Manhattan, City of
New York, and of the United States District Court for the Southern District of
New York, and any appellate court from any thereof, and each of the parties
hereto irrevocably and unconditionally submits to the jurisdiction of such
courts and agrees that all claims in respect of any such action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by Applicable Law, in such federal court.  Each of the
parties hereto agrees that a final judgment in any such action, litigation or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender, the Issuing Lender or the Swingline Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or any other Credit Party or its
properties in the courts of any jurisdiction.
 
(c)           Waiver of Venue.  The Borrower and each other Credit Party
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in Section 14.5(b).  Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
 
(d)           Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section
14.1(a).  Nothing in this Agreement will affect the right of any party hereto to
serve process in any other manner permitted by Applicable Law.
 
SECTION 14.6        Waiver of Jury Trial.
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 14.6.
 
 
111

--------------------------------------------------------------------------------

 
 
SECTION 14.7       Reversal of Payments.  To the extent the Borrower makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.
 
SECTION 14.8       Injunctive Relief.  The Borrower recognizes that, in the
event the Borrower fails to perform, observe or discharge any of its obligations
or liabilities under this Agreement, any remedy of law may prove to be
inadequate relief to the Lenders. Therefore, the Borrower agrees that the
Lenders, at the Lenders’ option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
 
SECTION 14.9       Accounting Matters.  If at any time any change in GAAP would
affect the computation of any financial test, ratio or requirement set forth in
any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such test, ratio or requirement (and any related
definitions) to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such test, ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such test,
ratio or requirement made before and after giving effect to such change in GAAP.
 
SECTION 14.10      Successors and Assigns; Participations.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 14.10(b), (ii) by way of participation
in accordance with the provisions of Section 14.10(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
14.10(e) (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 14.10(d) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
 
112

--------------------------------------------------------------------------------

 
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it); provided that, in each case with respect to any
Credit Facility, any such assignment shall be subject to the following
conditions:
 
(i)            Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
 
(B)           in any case not described in Section 14.10(b)(i)(A), the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided that the Borrower shall be deemed to
have given its consent ten (10) Business Days after the date written notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower prior to such
tenth (10th) Business Day;
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;
 
(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by Section 14.10(b)(i)(B) and, in
addition:
 
 (A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (z) such
assignment is during the period commencing on the Closing Date and ending on the
date that is thirty (30) days following the Closing Date (provided, however, in
the case of this clause (z), the Administrative Agent shall nevertheless have
consulted with the Borrower); provided, further, that the Borrower shall be
deemed to have given its consent ten (10) Business Days after the date written
notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrower
prior to such tenth (10th) Business Day;
 
 
113

--------------------------------------------------------------------------------

 
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility if such assignment is to a Person that is
not a Lender with a Revolving Credit Commitment, an Affiliate of such a Lender
or an Approved Fund with respect to such a Lender or (ii) the Term Loans to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund; and
 
(C)           the consents of the Issuing Lender and the Swingline Lender (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding)
or for any assignment in respect of the Revolving Credit Facility.
 
(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Subsidiaries or Affiliates or
(B) to any Defaulting Lender or any Subsidiary of any Defaulting Lender, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).
 
(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.
 
(vii)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this Section 14.10(b)(vii), then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
 
 
114

--------------------------------------------------------------------------------

 
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 14.10(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 14.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 14.10(b)
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 14.10(d)
(provided that any such assignment or transfer to a natural Person or the
Borrower or any of its Subsidiaries shall be null and void).
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as non-fiduciary agent of the Borrower, shall maintain at one of its
offices in Charlotte, North Carolina, a copy of each Assignment and Assumption
and each Lender Addition and Acknowledgment Agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amounts of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender (but
only to the extent of entries in the Register that are applicable to such
Lender), at any reasonable time and from time to time upon reasonable prior
notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, Issuing Lender, Swingline Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 14.3(c)
with respect to any payments made by such Lender to its Participant(s).
 
 
115

--------------------------------------------------------------------------------

 
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in the first
proviso to Section 14.2 that directly and adversely affects such Participant and
could not be effected by a vote of the Required Lenders.  The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 5.9, 5.10
and 5.11 (subject to the requirements and limitations therein, including the
requirements under Section 5.11(g) (it being understood that the documentation
required under Section 5.11(g) shall be delivered to the applicable Lender with
respect to such participation)) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 14.10(b); provided
that such Participant (A) agrees to be subject to the provisions of Section 5.12
as if it were an assignee under Section 14.10(b); and (B) shall not be entitled
to receive any greater payment under Sections 5.10 or 5.11 with respect to any
participation sold to such Participant, than the applicable Lender would have
been entitled to receive with respect to such participation, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 5.12(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 14.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 5.6 as though it were a
Lender.
 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
 
116

--------------------------------------------------------------------------------

 
 
(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
SECTION 14.11     Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by, or required to be disclosed to, any rating agency, or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
under this Agreement or under any other Loan Document (or any Hedging Agreement
with a Lender or the Administrative Agent) or any action or proceeding relating
to this Agreement or any other Loan Document (or any Hedging Agreement with a
Lender or the Administrative Agent) or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 14.11, to (i) any purchasing Lender, proposed
purchasing Lender, Participant or proposed Participant, or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (iii) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund, (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding the Borrower and its Subsidiaries, the Loans and
Loan Documents in connection with ratings issued with respect to an Approved
Fund, (g) with the consent of the Borrower, (h) to Gold Sheets and other similar
bank trade publications, such information to consist of deal terms and other
information customarily found in such publications; provided, however, that the
Borrower shall receive prior written notice before the first disclosure by the
Administrative Agent of such information, (i) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section
14.11 or (y) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower which is not subject
to an existing confidentiality agreement the existence of which the
Administrative Agent or such Lender have been notified prior to the time such
information has become available thereto or (j) to governmental regulatory
authorities in connection with any regulatory examination of the Administrative
Agent or any Lender or in accordance with the Administrative Agent’s or any
Lender’s regulatory compliance policy if the Administrative Agent or such Lender
reasonably deems such disclosure necessary for the mitigation of claims by those
authorities against the Administrative Agent or such Lender or any of its
subsidiaries or affiliates.  For purposes of this Section14.11, “Information”
means all information received from any Credit Party relating to any Credit
Party or any of their respective businesses, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by any Credit Party; provided that, in the case of
information received from a Credit Party after the date hereof, such information
is clearly identified at the time of delivery as confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section 14.11 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
 
117

--------------------------------------------------------------------------------

 
 
SECTION 14.12      Performance of Duties.  Each of the Credit Party’s
obligations under this Agreement and each of the other Loan Documents shall be
performed by such Credit Party at its sole cost and expense.
 
SECTION 14.13     All Powers Coupled with Interest.  All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
 
SECTION 14.14     Survival of Indemnities.  Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of this Article XIV or under any
similar provision of this Agreement or of any other Loan Document shall continue
in full force and effect and shall protect the Administrative Agent and the
Lenders against events arising after such termination as well as before.
 
SECTION 14.15     Titles and Captions.  Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.
 
SECTION 14.16     Severability of Provisions.  Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
SECTION 14.17     Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or another
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
 
118

--------------------------------------------------------------------------------

 
 
SECTION 14.18     Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
 
SECTION 14.19     Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
SECTION 14.20     Term of Agreement.  This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document (other than Obligations
consisting of contingent indemnification and reimbursement obligations not then
due and payable) shall have been indefeasibly and irrevocably paid in full, all
Letters of Credit have been terminated or expired (or been Cash Collateralized)
and the Revolving Credit Commitment has been terminated.  No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination or in respect of any provision of this Agreement which
survives such termination.
 
SECTION 14.21     Advice of Counsel, No Strict Construction.  Each of the
parties represents to each other party hereto that it has discussed this
Agreement with its counsel.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
 
SECTION 14.22     USA PATRIOT Act.  The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, each of them is required to obtain, verify and record information that
identifies each Credit Party, which information includes the name and address of
each Credit Party and other information that will allow such Lender to identify
each Credit Party in accordance with the PATRIOT Act.
 
SECTION 14.23      Inconsistencies with Other Documents; Independent Effect of
Covenants.
 
(a)           In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control; provided that any provision of the Security Documents which imposes
additional burdens on the Borrower or its Subsidiaries or further restricts the
rights of the Borrower or its Subsidiaries or gives the Administrative Agent or
Lenders additional rights shall not be deemed to be in conflict or inconsistent
with this Agreement and shall be given full force and effect.
 
 
119

--------------------------------------------------------------------------------

 
 
(b)           The Borrower expressly acknowledges and agrees that each covenant
contained in Articles IX, X, or XI hereof shall be given independent
effect.  Accordingly, the Borrower shall not engage in any transaction or other
act otherwise permitted under any covenant contained in Articles IX, X, or XI
if, before or after giving effect to such transaction or act, the Borrower shall
or would be in breach of any other covenant contained in Articles IX, X, or XI.
 
[Signature pages to follow]
 
 
120

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers, as of the day and year first
written above.
 

  CROSS COUNTRY HEALTHCARE, INC.,  
as Borrower
             
By:
    /s/ Emil Hensel
   
Name: Emil Hensel
   
Title: Chief Financial Officer



 

 
 
 

 
Credit Agreement
Cross Country Healthcare, Inc.
Signature Pages
 
 
 

--------------------------------------------------------------------------------

 
 

 
AGENTS AND LENDERS:
       
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent, Swingline Lender, Issuing Lender and Lender
             
By:
    /s/ Jackie Ledea
    Name: Jackie Ledea       Title:          SVP



 

 
 
 

Credit Agreement
Cross Country Healthcare, Inc.
Signature Pages
 
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as Syndication Agent and Lender
             
By:
 
    /s/ E. Mark Hardison
    Name:
    E. Mark Hardison
    Title:
               Vice President



 

 
 
 

Credit Agreement
Cross Country Healthcare, Inc.
Signature Pages


 
 

--------------------------------------------------------------------------------

 





 
U.S. BANK NATIONAL ASSOCIATION, as
Documentation Agent and Lender
             
By:
 
    /s/ John M. Langenderfer
    Name:
               John M. Langenderfer
    Title:
               Senior Vice President



 

 
 
 

Credit Agreement
Cross Country Healthcare, Inc.
Signature Pages
 
 
 

--------------------------------------------------------------------------------

 







 
FIFTH THIRD BANK, as Lender
             
By:
 
    /s/ Tamara Dowd
    Name:
    Tamara Dowd
    Title:
    Vice President



 

 
 
 

Credit Agreement
Cross Country Healthcare, Inc.
Signature Pages
 
 
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL ASSOCIATION, as Lender
             
By:
 
/s/ Jose Mazariegos
    Name:
 Jose Mazariegos
    Title:
                Senior Vice President
     



 

 
 
 

Credit Agreement
Cross Country Healthcare, Inc.
Signature Pages


